Exhibit 10(a)


$1,200,000,000
FIVE-YEAR CREDIT AGREEMENT
among
ARROW ELECTRONICS, INC.,
THE SUBSIDIARY BORROWERS
The Several Banks
from Time to Time Parties Hereto,


BNP PARIBAS,
BANK OF AMERICA, N.A.,
THE BANK OF NOVA SCOTIA and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agents




and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


__________
J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Bookrunners
Dated as of August 19, 2011



--------------------------------------------------------------------------------

    

Table of Contents
                                                                                                                          
SECTION 1. DEFINITIONS
1.1 Defined Terms
1.2 Other Definitional Provisions
1.3 Accounting Determinations.
SECTION 2. THE COMMITTED RATE LOANS
2.1 Committed Rate Loans
2.2 Procedure for Committed Rate Loan Borrowing
2.3 Repayment of Committed Rate Loans; Evidence of Debt
2.4 Termination or Reduction of Revolving Commitments
2.5 [reserved].
2.6 [reserved].
2.7 [reserved].
2.8 [reserved].
2.9 [reserved].
2.10 Revolving Commitment Increases
2.11 Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies
2.12 Certain Borrowings of Committed Rate Loans and Refunding of Loans
2.13 Extension of Termination Date
SECTION 3. THE COMPETITIVE ADVANCE LOANS
3.1 Competitive Advance Loans
3.2 Procedure for Competitive Advance Loan Borrowing
3.3 Repayment of Competitive Advance Loans; Evidence of Debt
3.4 Prepayments
SECTION 4. THE SWING LINE LOANS
4.1 Swing Line Loans
4.2 Procedure for Swing Line Borrowing
4.3 Repayment of Swing Line Loans; Evidence of Debt
4.4 Allocating Swing Line Loans; Swing Line Loan Participations
SECTION 5. THE LETTERS OF CREDIT
5.1 L/C Commitment.
5.2 Procedure for Issuance of Letters of Credit under this Agreement
5.3 Fees, Commissions and Other Charges
5.4 L/C Participations
5.5 Reimbursement Obligation of the Specified Borrowers
5.6 Obligations Absolute
5.7 Letter of Credit Payments
5.8 Application

--------------------------------------------------------------------------------

    

SECTION 6. LOCAL CURRENCY FACILITIES
6.1 Terms of Local Currency Facilities
6.2 Reporting of Local Currency Outstandings
6.3 Refunding of Local Currency Loans
SECTION 7. [RESERVED]
SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND LETTERS OF CREDIT
8.1 Facility Fee; Other Fees; Other Payments
8.2 Computation of Interest and Fees
8.3 Pro Rata Treatment and Payments
8.4 Illegality
8.5 Requirements of Law
8.6 Taxes
8.7 Company’s Options upon Claims for Increased Costs and Taxes
8.8 Break Funding Payments
8.9 Determinations
8.10 Change of Lending Office
8.11 Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments.
8.12 Conversion and Continuation Options
8.13 Minimum Amounts of Tranches
8.14 Interest Rates and Interest Payment Dates
8.15 Inability to Determine Interest Rate
8.16 Optional Prepayments
8.17 Defaulting Banks
SECTION 9. REPRESENTATIONS AND WARRANTIES
9.1 Financial Condition
9.2 No Change
9.3 Corporate Existence; Compliance with Law
9.4 Corporate Power; Authorization; Enforceable Obligations
9.5 No Legal Bar
9.6 No Material Litigation
9.7 No Default
9.8 Ownership of Property; Liens
9.9 Intellectual Property     
9.10 Local Currency Facilities
9.11 Taxes
9.12 Federal Regulations
9.13 ERISA
9.14 Investment Company Act; Other Regulations
9.15 Subsidiaries
9.16 Accuracy and Completeness of Information

--------------------------------------------------------------------------------

    

9.17 Purpose of Loans; Revolving Commitments
9.18 Environmental Matters
SECTION 10. CONDITIONS PRECEDENT
10.1 Conditions to Closing Date
10.2 Conditions to Each Extension of Credit
SECTION 11. AFFIRMATIVE COVENANTS
11.1 Financial Statements
11.2 Certificates; Other Information
11.3 Payment of Obligations
11.4 Conduct of Business and Maintenance of Existence
11.5 Maintenance of Property; Insurance
11.6 Inspection of Property; Books and Records; Discussions
11.7 Notices
11.8 Environmental Laws
11.9 Additional Subsidiary Guarantees
11.10 Foreign Subsidiary Borrowers
SECTION 12. NEGATIVE COVENANTS
12.1 Financial Condition Covenants
12.2 Limitation on Indebtedness of Subsidiaries
12.3 Limitation on Liens
12.4 Limitation on Fundamental Changes
12.5 Limitations on Payments
12.6 Limitations on Acquisitions
12.7 Limitation on Negative Pledge Clauses
12.8 Limitation on Restrictions on Subsidiary Distributions
SECTION 13. EVENTS OF DEFAULT
SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE ARRANGERS
14.1 Appointment
14.2 Delegation of Duties
14.3 Exculpatory Provisions
14.4 Reliance by Administrative Agent
14.5 Notice of Default
14.6 Non-Reliance on Administrative Agent and Other Banks
14.7 Indemnification
14.8 Administrative Agent in Its Individual Capacity
14.9 Successor Administrative Agent
14.10 The Arrangers and Syndication Agents
SECTION 15. MISCELLANEOUS
15.1 Amendments and Waivers

--------------------------------------------------------------------------------

    

15.2 Notices
15.3 No Waiver; Cumulative Remedies
15.4 Survival of Representations and Warranties
15.5 Payment of Expenses
15.6 Successors and Assigns; Participations and Assignments
15.7 Adjustments; Set-off
15.8 Power of Attorney
15.9 Judgment
15.10 Counterparts
15.11 Severability
15.12 Integration
15.13 GOVERNING LAW
15.14 Submission To Jurisdiction; Waivers
15.15 Acknowledgements
15.16 WAIVERS OF JURY TRIAL
15.17 USA Patriot Act


SCHEDULES
I        - Banks and Commitments
II        - Subsidiary Borrowers
III        - Certain Information Concerning Swing Line Loans and Letters of
Credit
IV        - Administrative Schedule
1.1        - Existing Joint Ventures
5.1        - Existing Letters of Credit
9.10        - Outstanding Local Currency Loans
9.13        - Excluded ERISA Arrangements
9.15        - Subsidiary Guarantors as of the Closing Date
9.18        - Environmental Matters
12.2        - Existing Indebtedness
13(i)        - Disclosed Litigation


EXHIBITS
Exhibit A    -    Form of Joinder Agreement
Exhibit B    -    Form of Schedule Amendment
Exhibit C    -    Form of Local Currency Facility Addendum
Exhibit D    -    [Reserved]
Exhibit E     -     Form of Borrowing Certificate
Exhibit F-1    -    Form of Company Guarantee
Exhibit F-2    -    Form of Subsidiary Guarantee
Exhibit G-1     -    Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP
Exhibit G-2     -     Form of Opinion of Peter S. Brown
Exhibit G-3    -    Opinions Relating to Foreign Subsidiary Borrowers
Exhibit H     -     Form of Certificate Pursuant to Subsection 11.2
Exhibit I     -    Form of Assignment and Assumption
Exhibit J-1         Form of Extension Request

--------------------------------------------------------------------------------

    

Exhibit J-2    -    Form of Continuation Notice
Exhibit K    -    Form of New Bank Supplement
Exhibit L    -    Form of Revolving Commitment Increase Supplement
Exhibit M    -    Tax Certificates



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT, dated as of August 19, 2011, among:
(i) ARROW ELECTRONICS, INC., a New York corporation (the “Company”);
(ii) the SUBSIDIARY BORROWERS (as hereinafter defined);
(iii) the several banks and other financial institutions from time to time
parties to this Agreement (the “Banks”);
(iv) BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as syndication agents for the Banks hereunder (in
such capacity, the “Syndication Agents”); and
(v) JPMORGAN CHASE BANK, N.A., as administrative agent for the Banks hereunder
(in such capacity, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Company has requested the Banks to make available a five-year
revolving credit facility; and
WHEREAS, the Banks are willing to make such credit facility available upon and
subject to the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree that, effective as of the Closing
Date (as defined below), the parties hereto agree as follows:

--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Eurocurrency Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurocurrency Loan with a one-month interest period plus 1% and (c)
the Federal Funds Effective Rate in effect on such day plus ½ of 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan Chase Bank, N.A.
in connection with extensions of credit to debtors).
“ABR Loans”: Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR.
“Acceleration Date”: any date on which the Commitments shall have been
terminated and/or the Loans shall have been declared immediately due and payable
pursuant to Section 13.
“Additional Local Currencies”: Australian Dollars, Singapore Dollars, New Taiwan
Dollars and any other available and freely convertible non-Dollar currency
selected by the Company and approved by the Administrative Agent in the manner
described in subsection 15.1(b).
“Adjusted Consolidated EBITDA”: for any fiscal period, without duplication (a)
the Consolidated Net Income of the Company and its Subsidiaries for such period,
plus (b) to the extent deducted from earnings in determining Consolidated Net
Income for such period, the sum, in each case for such period, of income taxes,
interest expense, depreciation expense, amortization expense, including
amortization of any goodwill or other intangibles, minus (c) to the extent
included in determining Consolidated Net Income for such period, non-cash equity
earnings of unconsolidated Affiliates, plus (d) to the extent excluded in
determining Consolidated Net Income for such period, cash distributions received
by the Company from unconsolidated Affiliates plus (e) to the extent deducted
from earnings in determining Consolidated Net Income for such period, non-cash
charges due to impairments recorded in such period in accordance with Financial
Accounting Standards Board’s Statement of Financial Accounting Standards No.
142, all as determined on a consolidated basis in accordance with GAAP plus (f)
gains or losses related to the early extinguishment of notes, bonds or other
fixed income obligations plus (g) gains or losses due to integration or
restructuring charges to the extent disclosed in public filings; provided that
in determining Adjusted Consolidated EBITDA for any period of four consecutive
fiscal quarters during which any business is acquired by the Company, such
Adjusted Consolidated EBITDA shall be measured on a pro forma basis to include
the consolidated EBITDA of the acquired business (determined for such business
in the manner Adjusted Consolidated EBITDA is determined for the Company, as
described above in this definition), plus identifiable, board-approved and
publicly announced acquisition-related synergies which are expected to be
realized over a twelve-month period following such acquisition.
“Administrative Agent”: as defined in the preamble hereto.
“Administrative Schedule”: Schedule IV to this Agreement, which contains
interest rate

--------------------------------------------------------------------------------

definitions and administrative information in respect of each Currency and each
Type of Loan.
“Affected Bank”: any Bank affected by the events described in subsection 8.4,
8.5 or 8.6, as the case may be, but only for the period during which such Bank
shall be affected by such events.
“Affiliate”: as to any Person, (a) any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person or (b) any Person who is a director or officer
of the Company or any of its Subsidiaries. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
“Aggregate Revolving Committed Outstandings”: the aggregate outstanding
principal or face amount of the Committed Rate Loans, Swing Line Loans, Letters
of Credit and Local Currency Loans hereunder.
“Agreement”: Five Year Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
“Allocable Share”: as to any Assenting Bank at any time, a fraction, (a) with
respect to Revolving Commitments, the numerator of which shall be the Revolving
Commitment of such Assenting Bank then in effect and the denominator of which
shall be the aggregate of the Revolving Commitments of all Assenting Banks then
in effect and (b) with respect to Swing Line Commitments, the numerator of which
shall be the Swing Line Commitment of such Assenting Bank then in effect and the
denominator of which shall be the aggregate of the Swing Line Commitments of all
Assenting Banks then in effect.
“Applicable Margin”: for each Type of Loan for any day, the rate per annum
determined based upon the Rating in effect on such date by both S&P and Moody’s
set forth under the relevant column heading below opposite such Rating:




Level
Rating
(S&P/Moody’s)
Applicable Margin for Eurocurrency Loans
Applicable Margin for ABR Loans
I
Greater than or equal to
BBB+/Baa1
97.5%
—%
II
BBB/Baa2
107.5%
7.5%
III
BBB-/Baa3
127.5%
27.5%
IV
BB+/Ba1
170%
70%
V
Less than
BB+/Ba1
187.5%
87.5%


; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Applicable Margin set forth above opposite (A) the higher of
such Ratings if at least one Rating is within Level I – III or (B) the lower of
such Ratings if no Rating is within Level I – III, will apply if the Ratings
differ by only one level, (ii) the Applicable Margin consistent with the Rating
one level above the lower Rating will apply if the Ratings differ by two or more
levels, and (iii), if there is no Rating in effect, the Applicable Margin will
be based on

--------------------------------------------------------------------------------

the Rating of less than BB+/Ba1.
“Application”: an application, in such form as the Issuing Bank may specify from
time to time, requesting the Issuing Bank to issue a Letter of Credit.
“Arrangers”: JPMorgan Securities LLC, BNP Paribas Securities Corp., Merrill
Lynch, Pierce, Fenner & Smith, Incorporated, The Bank of Nova Scotia and The
Bank of Tokyo Mitsubishi UFJ, Ltd. as joint lead arrangers and joint
bookrunners.
“Arrow Note Documents”: the collective reference to the Indenture dated as of
January 15, 1997 between the Company and The Bank of New York (as successor to
Bank of Montreal Trust Company), as Trustee, all supplemental indentures in
respect thereof, and all notes issued thereunder and under any such supplemental
indenture, as any such document may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
“Assenting Bank”: as defined in subsection 8.7(a).
“Assignee”: as defined in subsection 15.6(b).
“Assignment and Assumption”: each Assignment and Assumption, substantially in
the form of Exhibit I, executed and delivered pursuant to subsection 15.6(b).
“Available Foreign Currencies”: (i) with respect to Committed Rate Loans, Pounds
Sterling, euro, Hong Kong Dollars and Swedish Kroner, and any other currency
agreed upon by the Company, the Administrative Agent and all of the Banks, (ii)
with respect to Competitive Advance Loans, any currency agreed upon by the
Borrower of such Competitive Advance Loan and the Bank that makes such
Competitive Advance Loan and (iii) with respect to Letters of Credit, Pounds
Sterling and euro.
“Bank Parent”: with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a Subsidiary.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Banks”: as defined in the preamble hereto; provided, that unless the context
otherwise

--------------------------------------------------------------------------------

requires, each reference herein to the Banks shall be deemed to include any
Conduit Bank.
“Board”: the Board of Governors of the Federal Reserve System or any successor.
“Borrowers”: the collective reference to the Company, the Subsidiary Borrowers
and the Local Currency Borrowers.
“Borrowing Date”: any Business Day on which the Company or any Subsidiary
Borrower requests the Banks to make Loans hereunder.
“Business”: as defined in subsection 9.18(b).
“Business Day”: (a) when such term is used in respect of any amount denominated
or to be denominated in (i) any Available Foreign Currency, a London Banking Day
which is also a day other than a Saturday or Sunday on which banks are open for
general banking business in (x) the city which is the principal financial center
of the country of issuance of such Available Foreign Currency, (y) in the case
of euros only, Frankfurt, Germany (or such other principal financial center as
the Administrative Agent may from time to time nominate for this purpose) and
(z) New York City and (ii) Dollars, a London Banking Day which is also a day
other than a Saturday or Sunday on which banks are open for general banking
business in New York City and (b) when such term is used for the purpose of
determining the date on which the Eurocurrency Rate is determined under this
Agreement for any Loan denominated in euro for any Interest Period therefor and
for purposes of determining the first and last day of any Interest Period,
references in this Agreement to Business Days shall be deemed to be references
to Target Operating Days.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, options or rights to purchase any of the foregoing.
“Change in Control”: one or more of the following events:
(a) less than a majority of the members of the Company’s board of directors
shall be persons who either (i) were serving as directors on the Closing Date or
(ii) were nominated as directors and approved by the vote of the majority of the
directors who are directors referred to in clause (i) above or this clause (ii);
or
(b) the stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or
(c) a Person or group of Persons acting in concert (other than the direct or

--------------------------------------------------------------------------------

indirect beneficial owners of the Capital Stock of the Company as of the Closing
Date) shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time) of securities of the Company
representing 40% or more of the combined voting power of the outstanding voting
securities for the election of directors or shall have the right to elect a
majority of the board of directors of the Company.
“Closing Date”: the date on which the conditions precedent set forth in
subsection 10.1 shall be satisfied.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Committed Exposure”: as to any Bank, the sum of (a) the aggregate Dollar
Equivalent Amount of the principal amount of all outstanding Committed Rate
Loans and Local Currency Loans made by such Bank or its Local Currency Bank
affiliates, agencies or branches plus (b) such Bank’s Swing Line Exposure and
L/C Exposure.
“Committed Rate Loan”: as defined in subsection 2.1; a Committed Rate Loan
bearing interest based upon the ABR shall be a “Committed Rate ABR Loan”, and a
Committed Rate Loan bearing interest based upon a Eurocurrency Rate shall be a
“Committed Rate Eurocurrency Loan”.
“Commitment Period”: the period from and including the Closing Date to and
including the earlier of (i) the Termination Date and, (ii) such other date on
which the Commitments shall terminate as provided herein.
“Commitments”: the Revolving Commitments and the Swing Line Commitments.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
“Company”: as defined in the preamble hereto.
“Company Guarantee”: the Guarantee of the Company, substantially in the form of
Exhibit F-1, as amended, supplemented or otherwise modified from time to time.
“Competitive Advance Loan”: as defined in subsection 3.1.
“Competitive Advance Loan Offer”: with respect to any Competitive Advance Loan
Request in any Currency, an offer from a Bank in respect of such Competitive
Advance Loan Request, containing the information in respect of such Competitive
Advance Loan Offer and delivered to the Person, in the manner and by the time
specified for a Competitive Advance Loan Offer in respect of such Currency in
the Administrative Schedule.
“Competitive Advance Loan Request”: with respect to any Competitive Advance Loan
in

--------------------------------------------------------------------------------

any Currency, a request from the Specified Borrower in respect of such Loan,
containing the information in respect of such Competitive Advance Loan and
delivered to the Person, in the manner and by the time specified for a
Competitive Advance Loan Request in respect of such Currency in the
Administrative Schedule.
“Conduit Bank”: any special purpose corporation organized and administered by
any Bank for the purpose of making Loans and funding L/C Participant Obligations
otherwise required to be made or funded by such Bank and designated to the
Administrative Agent and the Company by such Bank in a written instrument;
provided, that the designation by any Bank of a Conduit Bank shall not relieve
the designating Bank of any of its obligations to fund a Loan or an L/C
Participant Obligation under this Agreement if, for any reason, its Conduit Bank
fails to fund any such Loan or L/C Participant Obligation, and the designating
Bank (and not the Conduit Bank) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Bank, and provided, further, that no Conduit Bank shall
(a) be entitled to receive any greater amount pursuant to subsection 8.5, 8.6,
8.8, or 15.5 than the designating Bank would have been entitled to receive in
respect of the extensions of credit made by such Conduit Bank or (b) be deemed
to have any Commitment.
“Consolidated Cash Interest Expense”: for any period, (a) the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” or any like caption on a consolidated income statement of the Company
and its Subsidiaries minus (b) the amount of non-cash interest (including
interest paid by the issuance of additional securities) included in such amount;
provided that in the case of any Permitted Receivables Securitization,
“Consolidated Cash Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount) accrued and paid or payable in cash for such period by the
special purpose entity to the Receivable Financiers under such Permitted
Receivables Securitization.
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest Expense for such
period.
“Consolidated Leverage Ratio”: on any date, the ratio of (a) Consolidated Total
Debt on such date to (b) Adjusted Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date.
“Consolidated Net Income”: for any fiscal period, the consolidated net income
(or loss) of the Company and its Subsidiaries after excluding all unusual,
extraordinary and non-recurring gains and after adding all unusual,
extraordinary and non-recurring losses, in all cases of the Company and its
Subsidiaries determined on a consolidated basis during the relevant period in
accordance with GAAP.
“Consolidated Total Debt”: at the date of determination thereof, (i) all
Indebtedness of the Company and its Subsidiaries (excluding Indebtedness of the
Company owing to any of its Subsidiaries or Indebtedness of any Subsidiary of
the Company owing to the Company or any other Subsidiary of the Company), as
determined on a consolidated basis in accordance with GAAP plus (ii) without
duplication of amounts included in clause (i) above, an amount equal to the
aggregate

--------------------------------------------------------------------------------

unpaid amount of cash proceeds advanced by the Receivables Financiers to the
special purpose entity under any Permitted Receivables Securitization at the
date of determination.
“Continuation Notice”: as defined in subsection 2.13(a).
“Continuing Bank”: as defined in subsection 2.13(a).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Documents”: this Agreement, the Applications, the Subsidiary Guarantees,
the Company Guarantee and the Local Currency Facilities.
“Currencies”: the collective reference to Dollars and Foreign Currencies.
“Default”: any of the events specified in Section 13, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Bank”: any Bank that (a) has failed, within two Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans, (ii)
fund any portion of its participations in Letters of Credit, Swing Line Loans or
Local Currency Loans or (iii) pay over to the Administrative Agent or any Bank
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Bank notifies the Administrative Agent in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Company, any other Borrower, any other Bank or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or any other Bank, acting in good faith, to
provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans under this Agreement, provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt by such Bank or the Administrative Agent, as applicable, of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollar Equivalent Amount”: with respect to (i) the amount of any Foreign
Currency on

--------------------------------------------------------------------------------

any date, the equivalent amount in Dollars of such amount of Foreign Currency,
as determined by the Administrative Agent using the Exchange Rate and (ii) any
amount in Dollars, such amount.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: as to any Person, a Subsidiary of such Person organized
under the laws of a State of the United States or the District of Columbia.
“Domestic Subsidiary Borrower”: each Subsidiary of the Company listed as a
Domestic Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i).
“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including, without limitation, common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“euro”: the single currency of participating member states of the European
Union.
“Eurocurrency Loan”: any Loan bearing interest based upon a Eurocurrency Rate.
“Eurocurrency Rate”: in respect of Dollars and each Available Foreign Currency,
the rate determined as the Eurocurrency Rate for Dollars or such Available
Foreign Currency in the manner set forth in the Administrative Schedule.
“European Subsidiaries”: as of any date, any Subsidiary of the Company that is
domiciled in Europe.
“Event of Default”: any of the events specified in Section 13, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Exchange Rate”: with respect to any Foreign Currency on any date, the rate at
which such Foreign Currency may be exchanged into Dollars, as set forth on such
date on the Reuters WRLD page at or about 11:00 a.m. London time on such date.
In the event that such rate does not appear on the Reuters WRLD page, the
“Exchange Rate” with respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such Foreign Currency are
then being conducted, at or about 10:00 a.m., local time, at such date for the
purchase of Dollars with such Foreign Currency, for delivery two Business Days
later; provided, that if at the time of any such determination, no such spot
rate can reasonably be quoted, the Administrative Agent may use any reasonable
method as it deems applicable to determine such rate, and such

--------------------------------------------------------------------------------

determination shall be conclusive absent manifest error (without prejudice to
the determination of the reasonableness of such method).
“Existing Credit Agreement”: the Amended and Restated Credit Agreement of the
Company, dated as of January 11, 2007, among the Company, certain of its foreign
subsidiaries, certain financial institutions, J.P. Morgan Securities LLC as
Arranger and JPMorgan Chase Bank, N.A., as Administrative Agent.
“Existing Joint Ventures”: the Persons specified on Schedule 1.1.
“Exposure”: at any date, (a) as to all the Banks, the aggregate Dollar
Equivalent Amount of (i) the outstanding principal amount of all Loans then
outstanding and (ii) all L/C Obligations then outstanding, (b) as to any Bank,
the aggregate Dollar Equivalent Amount of (i) the outstanding principal amount
of all Committed Rate Loans, Local Currency Loans and Competitive Advance Loans
made by such Bank or its Local Bank affiliates, branches or agencies and (ii)
such Bank’s Swing Line Exposure and L/C Exposure and (c) as to any Borrower, the
aggregate Dollar Equivalent Amount of the outstanding principal amount of all
Loans to such Borrower then outstanding.
“Extensions of Credit”: the collective reference to the making of any Loans
(including, without limitation, participating in any Swing Line Loans) and the
issuance of, or participation in, any Letters of Credit but excluding the
continuation or conversion of any Loan pursuant to a Notice of Conversion or a
Notice of Continuation.
“Extension Request”: as defined in subsection 2.13(a).
“Facility Fee Rate”: a rate per annum determined based upon the Rating in effect
on such date by both S&P and Moody’s set forth under the relevant column heading
below opposite such Rating:


Level
Rating
(S&P/Moody’s)
Facility Fee Rate
I
Greater than or equal to BBB+/Baa1
15
%
II
BBB/Baa2
17.5
%
III
BBB-/Baa3
22.5
%
IV
BB+/Ba1
30
%
V
Less than
BB+/Ba1
37.5
%


; provided that, in the event that the Ratings of S&P and Moody’s do not
coincide, (i) the Facility Fee Rate set forth above opposite (A) the higher of
such Ratings if at least one Rating is within Level I – III or (B) the lower of
such Ratings if no Rating is within Level I – III, will apply if the Ratings
differ by only one level, (ii) the Facility Fee Rate consistent with the Rating
one level above the lower Rating will apply if the Ratings differ by two or more
levels, and (iii), if there is no Rating in effect, the Facility Fee Rate will
be based on the Rating of less than BB+/Ba1.
“FATCA”: sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantially
comparable and are not materially more onerous to comply with) and any
regulations or official interpretations thereof.

--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“Foreign Currencies”: the collective reference to the Available Foreign
Currencies and the Additional Local Currencies.
“Foreign Currency Revolving Commitment”: as to any Bank and any Available
Foreign Currency, the obligation of such Bank to make Committed Rate Loans
hereunder denominated in such Available Foreign Currency in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “[Name of applicable
Available Foreign Currency] Revolving Commitment Amount”, as such amount may be
changed from time to time in accordance with the provisions of this Agreement.
“Foreign Currency Revolving Commitment Percentage”: as to any Bank and any
Available Foreign Currency at any time, the percentage which such Bank’s Foreign
Currency Revolving Commitment in such Available Foreign Currency then
constitutes of the aggregate Foreign Currency Revolving Commitments of all Banks
in such Available Foreign Currency.
“Foreign Currency Exposure”: at any date, the aggregate Dollar Equivalent Amount
of (a) the outstanding principal amount of all Loans then outstanding which are
denominated in a currency other than Dollars and (b) all L/C Obligations then
outstanding which are denominated in a currency other than Dollars.
“Foreign Currency Exposure Sublimit”: at any date, (a) with respect to euros, a
Dollar Equivalent Amount equal to $300,000,000, (b) with respect to Pounds
Sterling, a Dollar Equivalent Amount equal to $200,000,000, (c) with respect to
Hong Kong Dollars, a Dollar Equivalent Amount equal to $100,000,000, and (d)
with respect to Swedish Kroner, a Dollar Equivalent Amount equal to
$100,000,000.
“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower”: each Subsidiary of the Company listed as a
Foreign Subsidiary Borrower in Schedule II as amended from time to time in
accordance with subsection 15.1(b)(i); provided that with respect to any
Subsidiary for which a Foreign Subsidiary Opinion has not previously been
delivered, if the aggregate Exposure of such Subsidiary owing to all Banks
exceeds $20,000,000 for a period of 30 consecutive days, then, unless a Foreign
Subsidiary Opinion is delivered within 30 days after the end of such period,
such Subsidiary shall cease to be a Foreign Subsidiary Borrower 30 days after
the end of such period with respect to all Exposure of such

--------------------------------------------------------------------------------

Subsidiary owing to the Banks in excess of $20,000,000.
“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent and the Banks concluding that such Foreign Subsidiary
Borrower and the Credit Documents to which it is a party substantially comply
with the matters listed on Exhibit G-3 hereto, with such deviations therefrom as
the Administrative Agent shall consent (such consent not to be unreasonably
withheld).
“Funding Office”: (i) for each Type of Committed Rate Loan and each Currency,
the Funding Office set forth in respect thereof in the Administrative Schedule
and (ii) for each Competitive Advance Loan, as agreed by the Borrower that
borrows such Competitive Advance Loan, the Bank that makes such Competitive
Advance Loan and the Administrative Agent.
“Funding Time”: (i) for each Swing Line Loan, Type of Committed Rate Loan and
each Currency, the Funding Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent.
“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.
“Governing Documents”: as to any Person, the certificate or articles of
incorporation and by-laws or other organizational or governing documents of such
Person.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is

--------------------------------------------------------------------------------

made and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.
“Guarantor”: the Company or any Subsidiary in its capacity as a party to the
Company Guarantee or a Subsidiary Guarantee, as the case may be.
“Hedging Agreements”: (a) Interest Rate Agreements and (b) any swap, futures,
forward or option agreements or other agreements or arrangements designed to
limit or eliminate the risk and/or exposure of a Person to fluctuations in
currency exchange rates.
“Hedging Banks”: any Bank or any of its subsidiaries or affiliates which from
time to time enter into Hedging Agreements with the Company or any of its
Subsidiaries.
“Increasing Bank”: as defined in subsection 2.10(c).
“Indebtedness”: of any Person at any date, without duplication, (a) the
principal amount of all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) the principal amount of any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) the portion of all obligations of such Person under
Financing Leases which must be capitalized in accordance with GAAP, (d) the
principal or stated amount of all obligations of such Person in respect of
letters of credit, banker’s acceptances or similar obligations issued or created
for the account of such Person, (e) all liabilities arising under Hedging
Agreements of such Person, (f) the principal or stated amount of all Guarantee
Obligations of such Person (other than guarantees by the Company or any
Subsidiary in respect of current trade liabilities of the Company or any
Subsidiary incurred in the ordinary course of business and payable in accordance
with customary terms), and (g) the principal amount of all liabilities secured
by any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof.
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and on the Termination Date, (b) as to any
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Committed Rate Loan that is a Eurocurrency Loan having an Interest Period longer
than three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Swing
Line Loan that is an ABR Loan, the last Business Day of each calendar month
during which such Swing Line Loan is outstanding, (e) as to any Swing Line Loan
that is a Eurocurrency Loan, the last date of the Interest Period applicable
thereto, and (f) as to any Competitive Advance Loan, the date or dates set forth
in the applicable

--------------------------------------------------------------------------------

Competitive Advance Loan Request or otherwise agreed upon by the relevant
Borrower and Bank at the time the terms of such Competitive Advance Loan are
determined as provided in subsection 3.2.
“Interest Period”: (a) with respect to any Committed Rate Loan that is a
Eurocurrency Loan:
(i)     initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurocurrency Loan and ending one, two,
three or six months thereafter, as selected by the relevant Borrower in its
Notice of Borrowing or Notice of Conversion, as the case may be, given with
respect thereto; and
(ii)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months thereafter, as selected by the relevant Borrower by a Notice of
Continuation with respect thereto; and
(b) with respect to any Swing Line Loan that is a Eurocurrency Loan, the period
commencing on the borrowing date with respect to such Eurocurrency Loan and
ending on the earlier of (i) the date which is 30 days after the making of such
Swing Line Loan, (ii) the date on which such Swing Line Loan is required to be
repaid pursuant to subsection 4.3 and (iii) the date on which such Swing Line
Loan is repaid in full;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date; and
(3) solely with respect to Committed Rate Loans, any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.
“Interest Rate Agreement”: any interest rate protection agreement, interest rate
future, interest rate option, interest rate swap, interest rate cap or other
interest rate hedge or arrangement under which the Company is a party or a
beneficiary.
“IRS”: as defined in subsection 8.6.
“Issuing Bank”: in respect of any Currency, each Bank listed as an Issuing Bank
in Schedule

--------------------------------------------------------------------------------

III in respect of such Currency.
“Issuing Office”: in respect of each Issuing Bank, the Issuing Office set forth
for such Issuing Bank in Schedule III.
“Joinder Agreement”: each Joinder Agreement, substantially in the form of
Exhibit A, from time to time executed and delivered hereunder pursuant to
subsection 15.1 (b).
“L/C Commitment”: the Dollar Equivalent Amount of $100,000,000.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Bank at any time shall be its Revolving Commitment Percentage of the total L/C
Exposure at such time.
“L/C Obligations”: at any time, an amount equal to the sum of the Dollar
Equivalent Amount of (a) the aggregate then undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 5.5(a).
“L/C Participant”: in respect of each Letter of Credit, each Bank (other than
the Issuing Bank in respect of such Letter of Credit) in its capacity as the
holder of a participating interest in such Letter of Credit.
“Letters of Credit”: as defined in subsection 5.1(b).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).
“Liquidity”: the sum of (a) cash and cash equivalents and short-term investments
convertible into cash within sixty (60) days held by the Company and its
Subsidiaries, plus (b) so long as the Company is able to satisfy the conditions
to borrowing set forth in subsection 10.2 (including, but not limited to,
compliance with the financial covenants pursuant to subsection 12.1), the
aggregate amount of Undrawn Revolving Commitments, plus (c) any amount then
available to the Company or its Subsidiaries under any Permitted Receivables
Securitization or other legally committed credit facilities (provided that, in
the case of this clause (c), the Company or the applicable Subsidiary is able to
satisfy all conditions to the availability of such financing).
“Loan”: any Committed Rate Loan, Competitive Advance Loan, Swing Line Loan or
Local Currency Loan.
“Loan Party”: the Company and each Subsidiary of the Company which is a party to
a Credit Document.
“Local Currency Bank”: any Bank (or, if applicable, any affiliate, branch or
agency thereof) party to a Local Currency Facility.

--------------------------------------------------------------------------------

“Local Currency Bank Maximum Borrowing Amount”: as defined in subsection 6.1(b).
“Local Currency Borrower”: each Subsidiary of the Company organized under the
laws of a jurisdiction outside the United States that the Company designates as
a “Local Currency Borrower” in a Local Currency Facility Addendum.
“Local Currency Facility”: any Qualified Credit Facility that the Company
designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum or that is set forth on Schedule 9.10.
“Local Currency Facility Addendum”: a Local Currency Facility Addendum received
by the Administrative Agent, substantially in the form of Exhibit C and
conforming to the requirements of Section 6.
“Local Currency Facility Agent”: with respect to each Local Currency Facility,
the Local Currency Bank acting as agent for the Local Currency Banks party
thereto.
“Local Currency Facility Maximum Borrowing Amount”: as defined in subsection
6.1(b).
“Local Currency Loan”: any loan made pursuant to a Local Currency Facility.
“London Banking Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement or other Credit Documents or (c) the validity
or enforceability of this Agreement or any of the other Credit Documents or the
rights or remedies of the Administrative Agent or the Banks hereunder or
thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“New Bank”: as defined in subsection 2.10(b).
“New Bank Supplement”: as defined in subsection 2.10(b).
“Non-Excluded Taxes”: as defined in subsection 8.6.
“Non-Extending Bank”: as defined in subsection 2.13(a).

--------------------------------------------------------------------------------

“Non-U.S. Bank”: as defined in subsection 8.6.
“Notice of Borrowing”: with respect to any Committed Rate Loan of any Type in
any Currency, a notice from the Specified Borrower in respect of such Loan,
containing the information in respect of such Loan and delivered to the Person,
in the manner and by the time specified for a Notice of Borrowing in respect of
such Currency and such Type of Loan in the Administrative Schedule.
“Notice of Continuation”: with respect to a Committed Rate Eurocurrency Loan in
any Currency, a notice from the Specified Borrower in respect of such Loan,
containing the information in respect of such Loan and delivered to the Person,
in the manner and by the time specified for a Notice of Continuation in respect
of such Currency in the Administrative Schedule.
“Notice of Conversion”: with respect to a Committed Rate Loan in Dollars which a
Specified Borrower wishes to convert from a Eurocurrency Loan to an ABR Loan, or
from an ABR Loan to a Eurocurrency Loan, as the case may be, a notice from such
Borrower setting forth the amount of such Loan to be converted, the date of such
conversion and, in the case of conversions of ABR Loans to Eurocurrency Loans,
the length of the initial Interest Period applicable thereto. Each Notice of
Conversion shall be delivered to the Administrative Agent at its address set
forth in subsection 15.2 and shall be delivered before 12:00 Noon, New York City
time, on the Business Day of the requested conversion in the case of conversions
to ABR Loans, and before 12:00 Noon, New York City time, three Business Days
before the requested conversion in the case of conversions to Eurocurrency
Loans.
“Notice of Local Currency Outstandings”: with respect to each Local Currency
Facility Agent, a notice from such Local Currency Facility Agent containing the
information, delivered to the Person, in the manner and by the time specified
for a Notice of Local Currency Outstandings in the Administrative Schedule.
“Notice of Prepayment”: with respect to prepayment of any Swing Line Loan or
Committed Rate Loan of any Type in any Currency, a notice from the Specified
Borrower in respect of such Loan, containing the information in respect of such
prepayment and delivered to the Person, in the manner and by the time specified
for a Notice of Prepayment in respect of such Swing Line Loan, Committed Rate
Loan or Currency and such Type of Loan in the Administrative Schedule.
“Notice of Swing Line Borrowing”: with respect to a Swing Line Loan of any Type,
a notice from the Specified Borrower in respect of such Swing Line Loan,
containing the information in respect of such Swing Line Loan specified for a
Notice of Swing Line Borrowings in Schedule IV and delivered to the applicable
Swing Line Bank.
“Notice of Swing Line Outstandings”: with respect to each Swing Line Bank, a
notice from such Swing Line Bank containing the information, delivered to the
Person, in the manner and by the time, specified for a Notice of Swing Line
Outstandings in Schedule IV.
“Notice of Swing Line Refunding”: with respect to each Swing Line Bank, a notice
from such Swing Line Bank containing the information, delivered to the Person,
in the manner and by

--------------------------------------------------------------------------------

the time specified for a Notice of Swing Line Refunding in the Administrative
Schedule.
“Objecting Bank”: as defined in subsection 15.1(e).
“Offered Increase Amount”: as defined in subsection 2.10(a).
“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document,
including any interest, additions to tax or penalties applicable thereto, except
for any such taxes that are (i) taxes excluded under the first sentence of
subsection 8.6(a) or (ii) Other Connection Taxes imposed with respect to an
assignment (other than an assignment under subsection 8.7(b)).
“Participant”: as defined in subsection 15.6(c).
“Participant Register”: as defined in subsection 15.6(c).
“Payment Office”: (i) for each Type of Committed Rate Loan and each Currency,
the Payment Office set forth in respect thereof in the Administrative Schedule
and (ii) for each Competitive Advance Loan, as agreed by the Borrower that
borrows such Competitive Advance Loan, the Bank that makes such Competitive
Advance Loan and the Administrative Agent.
“Payment Time”: (i) for each Swing Line Loan, Type of Committed Rate Loan and
each Currency, the Payment Time set forth in respect thereof in the
Administrative Schedule and (ii) for each Competitive Advance Loan, as agreed by
the Borrower that borrows such Competitive Advance Loan, the Bank that makes
such Competitive Advance Loan and the Administrative Agent.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity.
“Permitted Acquisition”: on any date of determination, the acquisition of all or
part of any Person or business unit in any transaction or series of transactions
by the Company or any Subsidiary.
“Permitted Joint Venture”: on any date of determination, a limited-purpose
corporation, partnership, limited liability company, joint venture or other
similar legal arrangement (whether created by contract or conducted through a
separate legal entity, but excluding any Subsidiary) now or hereafter formed or
invested in by the Company or any of its Subsidiaries with another Person or
Persons in order to conduct a common venture or enterprise with such Person or
Persons.
“Permitted Receivables Securitization”: any transaction involving one or more
sales,

--------------------------------------------------------------------------------

contributions or other conveyances by the Company or any Subsidiary of any
Receivables to a special purpose entity (which may be a Subsidiary or Affiliate
of the Company), which special purpose entity finances such sales, contributions
or other conveyances by in turn conveying an interest in such Receivables to one
or more Receivable Financiers, provided that such transaction shall not involve
any recourse to the Company or any Subsidiary (other than such special purpose
entity) for any reason other than (i) repurchases of non-eligible Receivables,
(ii) indemnification for losses (including any adjustments for dilutions), other
than credit losses related to the Receivables conveyed in such transaction and
(iii) payment of costs, fees, expenses and indemnities relating to such
transaction.
“Permitted Receivables Agreement”: the Transfer and Administration Agreement,
dated as of March 21, 2001, by and among the Company, Arrow Electronics Funding
Corporation, Bank of America, National Association, as the administrative agent
for the conduit investors and the alternate investors, and the other parties
party thereto, as the same may have been amended prior to and as in effect on
the Closing Date.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan (within the meaning of
Section 3(3) of ERISA) which is covered by ERISA and in respect of which the
Company or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” (as
defined in Section 3(5) of ERISA).
“Pounds”, “Pounds Sterling” and “Sterling”: the lawful currency of the United
Kingdom.
“Properties”: as defined in subsection 9.18(a).
“Qualified Credit Facility”: a credit facility (a) providing for one or more
Local Currency Banks to make loans denominated in an Additional Local Currency
to a Local Currency Borrower, (b) providing for such loans to bear interest at a
rate or rates determined by the Company and such Local Currency Bank or Local
Currency Banks and (c) otherwise conforming to the requirements of Section 6.
“Ratings”: the actual or implied senior unsecured non-credit enhanced debt
ratings of the Company in effect from time to time by Moody’s or S&P, as the
case may be, the bank debt rating of the Company in effect from time to time by
Moody’s or the corporate credit rating of the Company in effect from time to
time by S&P.
“Re-Allocation Date”: as defined in subsection 2.10(e).
“Receivables”: all accounts receivable of the Company or any of its
Subsidiaries, and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
“Receivable Financier”: any Person (other than a Subsidiary or Affiliate of the
Company)

--------------------------------------------------------------------------------

that finances the acquisition by a special purpose entity of Receivables from
the Company or any Subsidiary.
“Register”: as defined in subsection 15.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: in respect of each Letter of Credit, the obligation
of the account party thereunder to reimburse the Issuing Bank for all drawings
made thereunder in accordance with Section 5 and the Application related to such
Letter of Credit.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Bank”: a bank or financial institution that assumes certain
Commitments and obligations and purchases certain Loans and rights pursuant to
subsection 8.7(b), 8.17(e) or 15.1(e).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
DOL Reg. § 4043.
“Required Banks”: at any time, Banks holding more than 50% of the aggregate
amount of the Revolving Commitments (or, at any time after the Revolving
Commitments shall have expired or terminated, Banks holding more than 50% of the
aggregate amount of the Exposure of all Banks at such time).
“Requirement of Law”: as to any Person, the Governing Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer”: as to any Person, the chief executive officer, the
chairman of the board, the president, the chief financial officer, the chief
accounting officer, any executive or senior vice president or the treasurer of
such Person.
“Restricted Payments”: as defined in subsection 12.5.
“Revolving Borrowing Percentage”: (a) with respect to Committed Rate Loans
denominated in Dollars to be made by any Bank at any time, the ratio (expressed
as a percentage) of the amount of such Bank’s Undrawn Revolving Commitment at
such time to the aggregate amount of the Undrawn Revolving Commitments of all
the Banks at such time; provided, that in determining any Bank’s Undrawn
Revolving Commitment for purpose of determining such Bank’s Revolving Borrowing
Percentage of any such Committed Rate Loans whose proceeds will be
simultaneously applied to repay Swing Line Loans or Local Currency Loans or to
pay Reimbursement Obligations, such Bank’s Revolving Commitment Percentage of
the amount of such Swing Line Loans and Reimbursement Obligations, and the
amount of such Local Currency Loans owing to such Bank, will not be considered
Committed Exposure of such Bank (such Revolving Borrowing Percentage

--------------------------------------------------------------------------------

of each Bank at any time to be calculated by the Administrative Agent on the
basis of its most recent calculations of the Undrawn Revolving Commitments of
the Banks) and (b) with respect to Committed Rate Loans denominated in any
Available Foreign Currency to be made by any Bank at any time, a percentage
equal to such Bank’s Foreign Currency Revolving Commitment Percentage in the
Currency of such Committed Rate Loans.
“Revolving Commitment”: as to any Bank, the obligation of such Bank to make
Committed Rate Loans and/or acquire participating interests in Swing Line Loans
hereunder and/or in Local Currency Facilities and issue and/or acquire
participating interests in Letters of Credit hereunder in an aggregate Dollar
Equivalent Amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule I under the caption “Dollar Revolving
Commitment Amount”, as such amount may be changed from time to time in
accordance with the provisions of this Agreement.
“Revolving Commitment Increase Notice”: as defined in subsection 2.10(a).
“Revolving Commitment Increase Supplement”: as defined in subsection 2.10(c).
“Revolving Commitment Percentage”: as to any Bank at any time, the percentage
which such Bank’s Revolving Commitment then constitutes of the aggregate amount
of the Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the amount of the
Exposure of such Bank at such time constitutes of the aggregate amount of the
Exposure of all the Banks at such time). Notwithstanding the foregoing, in
accordance with subsection 8.17 when a Defaulting Bank shall exist, Revolving
Commitment Percentages shall be determined without regard to any Defaulting
Bank’s Revolving Commitment.
“S&P”: Standard & Poor’s Ratings Group.
“Schedule Amendment”: each Schedule Amendment, substantially in the form of
Exhibit B, executed and delivered pursuant to subsection 15.1.
“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Specified Borrower”: the collective reference to the Company and the Subsidiary
Borrowers.
“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Borrower”: the collective reference to the Foreign Subsidiary
Borrowers and

--------------------------------------------------------------------------------

the Domestic Subsidiary Borrowers.
“Subsidiary Guarantee”: each Subsidiary Guarantee, substantially in the form of
Exhibit F-2, to be executed and delivered from time to time by any other
Domestic Subsidiary pursuant to subsection 11.9, in each case, as the same may
be amended, supplemented or otherwise modified from time to time.
“Swing Line Bank”: in respect of any Specified Borrower, each Bank listed as a
Swing Line Bank in respect of such Specified Borrower in Schedule III and any
other Bank party hereto as a “Swing Line Bank” from time to time.
“Swing Line Commitment”: as to any Swing Line Bank, the obligation of such Swing
Line Bank to make Swing Line Loans hereunder in an amount at any one time
outstanding not to exceed the amount set forth opposite such Bank’s name on
Schedule III under the caption “Swing Line Commitment Amount”, as such amount
may be changed from time to time in accordance with the provisions of this
Agreement.
“Swing Line Exposure”: at any time, the sum of the aggregate principal amount of
all outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Bank at any time shall be its Revolving Commitment Percentage of the total Swing
Line Exposure at such time.
“Swing Line Limit”: in respect of any Specified Borrower, the amount listed as
the Swing Line Limit in respect of such Specified Borrower in Schedule III or
the Joinder Agreement for such Specified Borrower, but not in any case for all
Specified Borrowers to exceed an aggregate amount equal to $500,000,000.
“Swing Line Loan”: as defined in subsection 4.1.
“Swing Line Rate”: a rate per annum equal to (a) at the sole option of the
Specified Borrower requesting such Swing Line Loan, either (i) the Eurocurrency
Rate for an Interest Period of one month or such shorter period as may be agreed
between the Specified Borrower requesting such Swing Line Loan and the Swing
Line Banks or (ii) ABR, plus (b) the Applicable Margin.
“Target Operating Day”: any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).
“Termination Date”: August 19, 2016, as such date may be extended pursuant to
subsection 2.13 hereof.
“Total Assets”: at a particular date, the assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Swing Line Commitments”: at any time, the aggregate amount of the Swing
Line

--------------------------------------------------------------------------------

Commitments then in effect.
“Tranche”: the collective reference to Eurocurrency Loans of the same Type in
any Currency the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
“Type”: in respect of any Loan, its character as a Committed Rate Loan,
Competitive Advance Loan or Swing Line Loan, as the case may be.
“UCC”: the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.
“Undrawn Revolving Commitment”: as to any Bank at any time, the amount of such
Bank’s Revolving Commitment minus the amount of such Bank’s Committed Exposure
at such time but not less than zero.
“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 as the
same may be amended from time to time.
“Withholding Agent”: any Loan Party and the Administrative Agent.
1.2    Other Definitional Provisions.
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.
(b) As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms relating to the Company and its Subsidiaries
not defined in subsection 1.1 and accounting terms partly defined in subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP (provided that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein.
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e) The phrases “to the knowledge of the Company” and “of which any

--------------------------------------------------------------------------------

Subsidiary is aware” and phrases of similar import when used in this Agreement
shall mean to the actual knowledge of a Responsible Officer of the Company or
any such Subsidiary, as the case may be.
1.3    Accounting Determinations.
Unless otherwise specified herein, all accounting determinations for purposes of
calculating or determining compliance with the terms found in subsection 1.1 or
the standards and covenants found in subsection 12.1 and otherwise to be made
under this Agreement shall be made in accordance with GAAP applied on a basis
consistent in all material respects with that used in preparing the financial
statements referred to in subsection 9.1. If GAAP shall change from the basis
used in preparing such financial statements, the certificates required to be
delivered pursuant to subsection 11.2 demonstrating compliance with the
covenants contained herein shall set forth calculations setting forth the
adjustments necessary to demonstrate how the Company is in compliance with the
financial covenants based upon GAAP as in effect on the Closing Date.


SECTION 2. THE COMMITTED RATE LOANS
2.1    Committed Rate Loans.
(a)    Subject to the terms and conditions hereof, each Bank severally agrees to
make loans on a revolving credit basis (“Committed Rate Loans”) to any Specified
Borrower from time to time during the Commitment Period; provided, that no
Committed Rate Loan shall be made by any Bank if, after giving effect to the
making of such Loan and the simultaneous application of the proceeds thereof,
(i) the aggregate amount of the Exposure of all the Banks would exceed the
aggregate amount of the Revolving Commitments, (ii) the aggregate amount of the
Foreign Currency Exposure in respect of any Currency would exceed the Foreign
Currency Exposure Sublimit for such Currency (iii) in the case of Committed Rate
Loans denominated in an Available Foreign Currency, the aggregate principal
amount of Committed Rate Loans outstanding to a Bank in such Currency would
exceed the Foreign Currency Revolving Commitment of such Bank in such Currency
or (iv) the aggregate amount of the Exposure of a Bank would exceed the
Revolving Commitment of such Bank. During the Commitment Period, the Specified
Borrowers may use the Revolving Commitments by borrowing, prepaying the
Committed Rate Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof.
(b)    The Committed Rate Loans may be made in Dollars or any Available Foreign
Currency and may from time to time be (i) Committed Rate Eurocurrency Loans,
(ii) in the case of Committed Rate Loans in Dollars only, Committed Rate ABR
Loans or (iii) a combination thereof, as determined by the relevant Specified
Borrower and set forth in the Notice of Borrowing or Notice of Conversion with
respect thereto; provided, that no Committed Rate Eurocurrency Loan shall be
made after the day that is one month prior to the Termination Date.
2.2    Procedure for Committed Rate Loan Borrowing. Any Specified Borrower may
request the Banks to make Committed Rate Loans on any Business Day during the
Commitment Period by delivering a Notice of Borrowing. Each borrowing of
Committed Rate Loans (other than pursuant to a Swing Line refunding pursuant to
subsection 4.4, pursuant to subsection 5.5(c) or pursuant to subsection 6.3)
shall be in an amount equal to (a) in the case of Committed Rate ABR Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate

--------------------------------------------------------------------------------

undrawn amount of the Revolving Commitments is less than $1,000,000, such lesser
amount) and (b) in the case of Committed Rate Eurocurrency Loans, (i) if in
Dollars, $5,000,000 or increments of $500,000 thereafter, and (ii) if in any
Available Foreign Currency, an amount in such Available Foreign Currency of
which the Dollar Equivalent Amount is at least $5,000,000; provided, that any
borrowing of Committed Rate Loans may be in an aggregate amount that is equal to
the entire unused balance of the Total Revolving Commitment. Upon receipt of any
such Notice of Borrowing from a Specified Borrower, the Administrative Agent
shall promptly notify each Bank that has a Revolving Commitment in the relevant
Currency of receipt of such Notice of Borrowing and of such Bank’s Revolving
Borrowing Percentage of the Committed Rate Loans to be made pursuant thereto.
Subject to the terms and conditions hereof, each Bank that has a Revolving
Commitment in the relevant Currency will make its Revolving Borrowing Percentage
of each such borrowing available to the Administrative Agent for the account of
such Specified Borrower at the Funding Office, and at or prior to the Funding
Time, for the Currency of such Loan in funds immediately available to the
Administrative Agent in the applicable Currency. The amounts made available by
each Bank will then be made available to such Specified Borrower at the Funding
Office, in like funds as received by the Administrative Agent.
2.3    Repayment of Committed Rate Loans; Evidence of Debt.
(a)    Each Specified Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Bank on the Termination Date (or
such earlier date on which the Loans become due and payable pursuant to Section
13), the then unpaid principal amount of each Committed Rate Loan made by such
Bank to such Specified Borrower. Each Specified Borrower hereby further agrees
to pay to the Administrative Agent for the account of each Bank, interest on the
unpaid principal amount of the Committed Rate Loans made to such Specified
Borrower from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in subsection
8.14.
(b)    Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of each Specified Borrower to such Bank
resulting from each Committed Rate Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to
subsection 15.6(b), and a subaccount therein for each Bank, in which shall be
recorded (i) the amount of each Committed Rate Loan made hereunder and each
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Specified
Borrower to each Bank under Committed Rate Loans and (iii) the amount of any sum
received by the Administrative Agent from each Specified Borrower in respect of
Committed Rate Loans, and the amount of each Bank’s share thereof.
(d)    The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.3(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
Specified Borrower therein recorded; provided, however, that the failure of any
Bank or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall

--------------------------------------------------------------------------------

not in any manner affect the obligation of each Specified Borrower to repay
(with applicable interest) the Committed Rate Loans made to such Specified
Borrower by such Bank in accordance with the terms of this Agreement. In the
event of any conflict between the records maintained by any Bank and the records
maintained by the Administrative Agent in such matters, the records of the
Administrative Agent shall control in the absence of manifest error.
2.4    Termination or Reduction of Revolving Commitments. The Company shall have
the right, upon not less than five Business Days’ notice (which may be
conditioned on a refinancing) to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments. Any such reduction shall be in an amount equal to
$5,000,000 or a whole multiple thereof and shall reduce permanently the
Revolving Commitments then in effect; provided that the Revolving Commitments
may not be optionally reduced at any time to an amount which is less than the
amount of the Exposure of all the Banks at such time; and provided further that
the Revolving Commitments may not be reduced to an amount which is less than
$50,000,000 unless they are terminated in full. Any reduction or termination of
Revolving Commitments of any Bank that is also a Swing Line Bank which would
result in the Swing Line Commitment of such Bank exceeding the Revolving
Commitment of such Bank shall automatically result in a reduction or
termination, as applicable, of the Swing Line Commitment of such Bank, such that
the Swing Line Commitment of such Bank does not the exceed the Revolving
Commitment of such Bank.
2.5    [reserved].


2.6    [reserved].


2.7    [reserved].


2.8    [reserved].


2.9    [reserved].


2.10    Revolving Commitment Increases. (a) At any time after the Closing Date,
provided that no Event of Default shall have occurred and be continuing, the
Borrowers may request an increase of the Revolving Commitments in an aggregate
amount up to $500,000,000 by notice to the Administrative Agent in writing of
the amount (the “Offered Increase Amount”) of such proposed increase (such
notice, a “Revolving Commitment Increase Notice”). The Borrowers may offer to
any Bank or any bank or other financial institution that is not an existing Bank
the opportunity to provide a new Revolving Commitment pursuant to paragraph (b)
below, which other bank or other financial institution shall be subject to the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed).
(b)    Any additional bank or financial institution that the Borrowers select to
offer

--------------------------------------------------------------------------------

the opportunity to provide any portion of the increased Revolving Commitments,
and that elects to become a party to this Agreement and provide a Revolving
Commitment, shall execute a New Bank Supplement with the Borrowers and the
Administrative Agent, substantially in the form of Exhibit K (a “New Bank
Supplement”), whereupon such bank or financial institution (a “New Bank”) shall
become a Bank for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
Schedule I shall be deemed to be amended to add the name and Revolving
Commitment of such New Bank, provided that the Revolving Commitment of any such
New Bank shall be in a principal amount not less than $10,000,000.
(c)    Any Bank that accepts an offer to it by the Borrowers to increase its
Revolving Commitment pursuant to this subsection 2.10 shall, in each case,
execute a Revolving Commitment Increase Supplement with the Borrowers and the
Administrative Agent, substantially in the form of Exhibit L (a “Revolving
Commitment Increase Supplement”), whereupon such Bank (an “Increasing Bank”)
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its Revolving Commitment as so increased, and Schedule I
shall be deemed to be amended to so increase the Revolving Commitment of such
Bank.
(d)    The effectiveness of any New Bank Supplement or Revolving Commitment
Increase Supplement shall be contingent upon receipt by the Administrative Agent
of such corporate resolutions of the Borrowers and legal opinions of counsel to
the Borrowers as the Administrative Agent shall reasonably request with respect
thereto.
(e)    (i)  Except as otherwise provided in subparagraphs (ii) and (iii) of this
paragraph (e), if any bank or financial institution becomes a New Bank pursuant
to subsection 2.10(b) or any Bank’s Revolving Commitment is increased pursuant
to subsection 2.10(c), additional Committed Rate Loans made on or after the date
of the effectiveness thereof (the “Re-Allocation Date”) shall be made in
accordance with the pro rata provisions of subsection 8.3 based on the Revolving
Commitment Percentages (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be) in effect on and after such Re-Allocation Date
(except to the extent that any such pro rata borrowings would result in any Bank
making an aggregate principal amount of Committed Rate Loans in excess of its
Revolving Commitment (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be), in which case such excess amount will be
allocated to, and made by, the relevant New Banks and Increasing Banks to the
extent of, and in accordance with the pro rata provisions of subsection 8.3
based on, their respective Revolving Commitments (or relevant Foreign Currency
Revolving Commitments, as the case may be)). On each Re-Allocation Date, the
Administrative Agent shall deliver a notice to each Bank of the adjusted
Revolving Commitment Percentages after giving effect to any increase in the
Revolving Commitments made pursuant to this subsection 2.10 on such
Re-Allocation Date.
(ii)    In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate ABR Loans, the applicable Borrower shall make
prepayments thereof and one or more Borrowers shall make borrowings of Committed
Rate ABR Loans

--------------------------------------------------------------------------------

and/or Committed Rate Eurocurrency Loans, as the applicable Borrower shall
determine, so that, after giving effect thereto, the Committed Rate ABR Loans
and Committed Rate Eurocurrency Loans outstanding are held as nearly as may be
in accordance with the pro rata provisions of subsection 8.3 based on such new
Revolving Commitment Percentage.
(iii)    In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Committed Rate Eurocurrency Loans, such Committed Rate
Eurocurrency Loans shall remain outstanding with the respective holders thereof
until the expiration of their respective Interest Periods (unless the applicable
Borrower elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and on the last day of the respective Interest
Periods the applicable Borrower shall make prepayments thereof and the
applicable Borrowers shall make borrowings of Committed Rate ABR Loans and/or
Committed Rate Eurocurrency Loans so that, after giving effect thereto, the
Committed Rate ABR Loans and Committed Rate Eurocurrency Loans outstanding are
held by all of the Banks as nearly as may be in accordance with the pro rata
provisions of subsection 8.3 based on such new Revolving Commitment Percentage.
(iv) In the event that on any such Re-Allocation Date there is any outstanding
L/C Exposure, the interests of each L/C Participant shall be adjusted in
accordance with the pro rata provisions of subsection 8.3 based on the Revolving
Commitment Percentages (or relevant Foreign Currency Revolving Commitment
Percentages, as the case may be) in effect on and after such Re-Allocation Date.
(f)    Notwithstanding anything to the contrary in this subsection 2.10, no Bank
shall have any obligation to increase its Revolving Commitment unless it agrees
to do so in its sole discretion.
2.11    Refunding of Committed Rate Loans Denominated in Available Foreign
Currencies.
(a)    Notwithstanding noncompliance with the conditions precedent set forth in
subsection 10.2, if any Committed Rate Loans denominated in any Available
Foreign Currency (any such Loans, “Specified Loans”) are outstanding on (i) any
date on which an Event of Default pursuant to subsection 13(g) shall have
occurred with respect to the Company or (ii) any Acceleration Date, then, at
10:00 A.M., New York City time, on the second Business Day immediately
succeeding (x) the date on which such Event of Default occurs (in the case of
clause (i) above) or (y) such Acceleration Date (in the case of clause (ii)
above), the Administrative Agent shall be deemed to have received a notice from
the Company pursuant to subsection 2.2 requesting that Committed Rate ABR Loans
be made pursuant to subsection 2.1 on such second Business Day in an aggregate
amount equal to the Dollar Equivalent Amount of the aggregate amount of all
Specified Loans, and the procedures set forth in subsection 2.2 shall be
followed in making such Committed Rate ABR Loans. The proceeds of such Committed
Rate ABR Loans shall be applied to repay such Specified Loans.
(b)    If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 2.11 to repay Specified Loans as required by
such paragraph, effective on the date such Committed Rate ABR Loans would
otherwise have been made, (i) the principal amount of each relevant Specified
Loan shall be converted

--------------------------------------------------------------------------------

into Dollars (calculated on the basis of the Exchange Rate as of the immediately
preceding Business Day) (“Converted Specified Loans”) and (ii) each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Converted Specified Loans in an amount
equal to the amount of Committed Rate ABR Loans which would otherwise have been
made by such Bank pursuant to paragraph (a) of this subsection 2.11. Each Bank
will immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each Bank having such
Specified Loans in such amount as will reduce the amount of the participating
interest retained by such Bank in the Converted Specified Loans to the amount of
the Committed Rate ABR Loans which were to have been made by it pursuant to
paragraph (a) of this subsection 2.11. All Converted Specified Loans shall bear
interest at the rate which would otherwise be applicable to Committed Rate ABR
Loans. Each Bank shall share on a pro rata basis (calculated by reference to its
participating interest in such Converted Specified Loans) in any interest which
accrues thereon and in all repayments thereof.
(c)    If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 2.11 to repay Specified Loans as required by
such paragraph and the principal amount of any Specified Loans may not be
converted into Dollars in the manner contemplated by paragraph (b) of this
subsection 2.11, (i) the Administrative Agent shall determine the Dollar
Equivalent Amount of such Specified Loans (calculated on the basis of the
Exchange Rate determined as of the Business Day immediately preceding the date
on which Committed Rate ABR Loans would otherwise have been made pursuant to
said paragraph (a)) and (ii) effective on the date on which Committed Rate ABR
Loans would otherwise have been made pursuant to said paragraph (a), each Bank
severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Specified Loans in an amount equal to
the amount of Committed Rate ABR Loans which would otherwise have been made by
such Bank pursuant to paragraph (a) of this subsection 2.11. Each Bank will
immediately transfer to the Administrative Agent, in immediately available
funds, the amount of its participation, and the proceeds of such participation
shall be distributed by the Administrative Agent to each relevant Bank having
Specified Loans in such amount as will reduce the Dollar Equivalent Amount as of
such date of the amount of the participating interest retained by such Bank in
such Specified Loans to the amount of the Committed Rate ABR Loans which were to
have been made by it pursuant to paragraph (a) of this subsection 2.11. Each
Bank shall share on a pro rata basis (calculated by reference to its
participating interest in such Specified Loans) in any interest which accrues
thereon, in all repayments of principal thereof and in the benefits of any
collateral furnished in respect thereof and the proceeds of such collateral.
(d)    If any amount required to be paid by any Bank to any other Bank pursuant
to this subsection 2.11 in respect of any Specified Loan is not paid to such
Bank on the date such payment is due from such Bank, such obligor Bank shall pay
to such obligee Bank on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal funds rate, as quoted by such
obligee Bank during the period from and including the date such payment is
required to the date on which such payment is immediately

--------------------------------------------------------------------------------

available to such obligee Bank, times (iii) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. A certificate of an obligee Bank submitted to any obligor Bank through
the Administrative Agent with respect to any amounts owing under this subsection
(d) shall be conclusive in the absence of manifest error.
2.12    Certain Borrowings of Committed Rate Loans and Refunding of Loans.
(a)    If on any Borrowing Date on which a Specified Borrower has requested the
Banks (the “Specified Foreign Currency Banks”) to make Committed Rate Loans
denominated in an Available Foreign Currency (the “Requested Specified Loans”)
(i) the principal amount of the Requested Specified Loans to be made by any
Specified Foreign Currency Bank exceeds the unused amount of the Revolving
Commitment of such Specified Foreign Currency Bank in the requested Available
Foreign Currency (before giving effect to the making and payment of any Loans
required to be made pursuant to this subsection 2.12 on such Borrowing Date),
(ii) the principal amount of such Requested Specified Loan, when added to the
outstanding principal amount of all other Committed Rate Loans of such Specified
Foreign Currency Banks denominated in the Available Foreign Currency in which
the Requested Specified Loans are to be made, does not exceed the aggregate
amount of such Specified Foreign Currency Banks’ Foreign Currency Revolving
Commitments in such requested Available Foreign Currency and (iii) the Dollar
Equivalent of the amount of the excess described in the foregoing clause (i) is
less than or equal to the aggregate unused amount of the Revolving Commitments
of all Banks other than such Specified Foreign Currency Banks (before giving
effect to the making and payment of any Loans pursuant to this subsection 2.12
on such Borrowing Date), each Bank other than such Specified Foreign Currency
Banks shall make a Committed Rate Loan denominated in Dollars to the Company (or
any Specified Borrower identified by the Company) on such Borrowing Date, and
the proceeds of such Committed Rate Loans shall be simultaneously applied to
repay outstanding Committed Rate Loans denominated in Dollars of such Specified
Foreign Currency Banks in each case in amounts such that, after giving effect to
(1) such borrowings and repayments and (2) the borrowing from such Specified
Foreign Currency Banks of the Requested Specified Loans, the excess described in
the foregoing clause (i) will be eliminated. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Committed Rate Loans denominated in Dollars shall be
made available by each Bank other than such Specified Foreign Currency Banks to
the Administrative Agent at its office specified in subsection 15.2 in Dollars
and in immediately available funds and the Administrative Agent shall apply the
proceeds of such Committed Rate Loans denominated in Dollars toward repayment of
outstanding Committed Rate Loans denominated in Dollars of such Specified
Foreign Currency Banks (as directed by the Company) and (y) concurrently with
the repayment of such Loans on such Borrowing Date, (I) such Specified Foreign
Currency Banks shall, in accordance with the applicable provisions hereof, make
the Requested Specified Loans in an aggregate amount equal to the amount so
requested by the relevant Specified Borrower and (II) the relevant Borrower
shall pay to the Administrative Agent for the account of the Specified Foreign
Currency Banks whose Loans to such Borrower are repaid on such Borrowing Date
pursuant to this subsection 2.12 all interest accrued on the amounts repaid to
the date of repayment, together with any amounts payable pursuant to subsection
8.8 in connection with such repayment, provided

--------------------------------------------------------------------------------

that the Administrative Agent shall have provided notice to the Company prior to
the making of such Requested Specified Loans that the making thereof would
obligate the Company to pay amounts pursuant to subsection 8.8.
(b)    If any borrowing of Committed Rate Loans is required pursuant to this
subsection 2.12, the Company shall notify the Administrative Agent in the manner
provided for Committed Rate Loans in subsection 2.2, except that the minimum
borrowing amounts and threshold multiples in excess thereof applicable to
Committed Rate ABR Loans set forth in subsection 2.2 shall not be applicable to
the extent that such minimum borrowing amounts exceed the amounts of Committed
Rate Loans required to be made pursuant to this subsection 2.12.
2.13    Extension of Termination Date.
(a)    The Company may, by written notice to the Administrative Agent in the
form of Exhibit J-1 (the “Extension Request”) given no earlier than 60 days
prior to each anniversary of the Closing Date but no later than 45 days prior to
each anniversary of the Closing Date, request that the then applicable
Termination Date be extended to the date that is one calendar year after the
then applicable Termination Date. Such extension shall be effective with respect
to each Bank that, by a written notice in the form of Exhibit J-2 (a
“Continuation Notice”) to the Administrative Agent given no later than 20 days
prior to the then applicable anniversary of the Closing Date, consents, in its
sole discretion, to such extension (each Bank giving a Continuation Notice being
referred to herein as a “Continuing Bank” and each Bank other than a Continuing
Bank being referred to herein as a “Non-Extending Bank”), provided that (i) such
extension shall be effective only if the aggregate Revolving Commitments of the
Continuing Banks constitute at least a majority of the Total Revolving
Commitments on the date of the Extension Request, (ii) any Bank that fails to
submit a Continuation Notice at least 20 days prior to the then applicable
anniversary of the Closing Date shall be deemed not to have consented to such
extension and shall constitute a Non-Extending Bank and (iii) the Company may
give no more than two Extension Requests during the term of this Agreement. No
Bank shall have any obligation to consent to any extension of the Termination
Date. The Administrative Agent shall notify each Bank of the receipt of an
Extension Request promptly after receipt thereof. The Administrative Agent shall
notify the Company and the Banks no later than 15 days prior to the then
applicable anniversary of the Closing Date which Banks are Continuing Banks and
which Banks are Non-Extending Banks, and whether the Administrative Agent has
received Continuation Notices from Banks holding Revolving Commitments
aggregating at least a majority of the Total Revolving Commitments on the date
of the Extension Request.
(b)    The Commitment of each Non-Extending Bank shall terminate at the close of
business on the Termination Date in effect prior to the delivery of such
Extension Request without giving any effect to such proposed extension. On such
Termination Date, the Company shall pay to the Administrative Agent, for the
account of each Non-Extending Bank, an amount equal to such Non-Extending Bank’s
Loans, together with accrued but unpaid interest and fees thereon and all other
amounts then payable hereunder to such Non-Extending Bank. If, however, on or
before the applicable Termination Date in effect immediately prior to the
effectiveness of the Extension Request pursuant to this subsection 2.13, the
Company obtains a Replacement Bank pursuant to subsection 15.1(e) for any such

--------------------------------------------------------------------------------

Non-Extending Bank and such Replacement Bank agrees to the extension of the
Termination Date pursuant to this subsection 2.13, then such Replacement Bank
shall for all purposes of this subsection 2.13 and this Agreement be deemed to
be a Continuing Bank, and the Loans of such Bank shall not be due and payable
pursuant to this subsection 2.13(b).
SECTION 3. THE COMPETITIVE ADVANCE LOANS
3.1    Competitive Advance Loans.
(a)    Subject to the terms and conditions hereof, any Specified Borrower may,
from time to time during the Commitment Period, request the Banks to offer bids,
and any Bank may, in its sole discretion, offer such bids, to make competitive
advance loans (“Competitive Advance Loans”) to such Specified Borrower on the
terms and conditions set forth in such bids. Each Competitive Advance Loan shall
bear interest at the rates, be payable on the dates, and shall mature on the
date, agreed between such Specified Borrower and Bank at the time such
Competitive Advance Loan is made; provided, that (i) each Competitive Advance
Loan shall mature not earlier than 1 day and not later than 180 days, after the
date such Competitive Advance Loan is made and (ii) no Competitive Advance Loan
shall mature after the Termination Date. During the Commitment Period, the
Specified Borrowers may accept bids from Banks from time to time for Competitive
Advance Loans, and borrow and repay Competitive Advance Loans, all in accordance
with the terms and conditions hereof; provided, that no Competitive Advance Loan
shall be made if, after giving effect to the making of such Loan and the
simultaneous application of the proceeds thereof, (i) the aggregate amount of
the Exposure of all the Banks would exceed the aggregate amount of the Revolving
Commitments, or (ii) the aggregate amount of the Foreign Currency Exposure in
respect of any Currency would exceed the Foreign Currency Exposure Sublimit for
such Currency. Subject to the foregoing, any Bank may, in its sole discretion,
make Competitive Advance Loans in an aggregate outstanding amount exceeding the
amount of such Bank’s Revolving Commitment.
(b)    The Competitive Advance Loans may be made in Dollars or any Available
Foreign Currency, as agreed between the Specified Borrower and Bank in respect
thereof at the time such Competitive Advance Loan is made.
3.2    Procedure for Competitive Advance Loan Borrowing.
(a) Any Specified Borrower may request Competitive Advance Loans by delivering a
Competitive Advance Loan Request. The Administrative Agent shall notify each
Bank promptly by facsimile transmission of the contents of each Competitive
Advance Loan Request received by the Administrative Agent. Each Bank may elect,
in its sole discretion, to offer irrevocably to make one or more Competitive
Advance Loans to the Specified Borrower by delivering a Competitive Advance Loan
Offer to the Administrative Agent.
(b) Before the acceptance time set forth in the applicable Competitive Advance
Loan Request, the Specified Borrower, in its absolute discretion, shall:
(i)    cancel such Competitive Advance Loan Request by giving

--------------------------------------------------------------------------------

the Administrative Agent telephone notice to that effect, or
(ii)    by giving telephone notice to the Administrative Agent immediately
confirmed in writing or by facsimile transmission, subject to the provisions of
subsection 3.2(c), accept one or more of the offers made by any Bank or Banks
pursuant to subsection 3.2(a) of the amount of Competitive Advance Loans for
each relevant maturity date and reject any remaining offers made by Banks
pursuant to subsection 3.2(a).
(c) The Specified Borrower’s acceptance of Competitive Advance Loans in response
to any Competitive Advance Loan Request shall be subject to the following
limitations:
(i)    The amount of Competitive Advance Loans accepted for each maturity date
specified by any Bank in its Competitive Advance Loan Offer shall not exceed the
maximum amount for such maturity date specified in such Competitive Advance Loan
Offer;
(ii)    the aggregate amount of Competitive Advance Loans accepted for all
maturity dates specified by any Bank in its Competitive Advance Loan Offer shall
not exceed the aggregate maximum amount specified in such Competitive Advance
Loan Offer for all such maturity dates;
(iii)    the Specified Borrower may not accept offers for Competitive Advance
Loans for any maturity date in an aggregate principal amount in excess of the
maximum principal amount requested in the related Competitive Advance Loan
Request; and
(iv)    if the Specified Borrower accepts any of such offers, it must accept
offers based solely upon pricing for such relevant maturity date and upon no
other criteria whatsoever and if two or more Banks submit offers for any
maturity date at identical pricing and the Specified Borrower accepts any of
such offers but does not wish to (or by reason of the limitations set forth in
subsection 3.2(c)(iii) cannot) borrow the total amount offered by such Banks
with such identical pricing, the Administrative Agent shall allocate offers from
all of such Banks in amounts among them pro rata according to the amounts
offered by such Banks (or as nearly pro rata as shall be practicable).
(d) If the Specified Borrower notifies the Administrative Agent that a
Competitive Advance Loan Request is cancelled, the Administrative Agent shall
give prompt telephone notice thereof to the Banks.
(e) If the Specified Borrower accepts one or more of the offers made by any Bank
or Banks, the Administrative Agent promptly shall notify each Bank which has
made such a Competitive Advance Loan Offer of (i) the aggregate amount of such
Competitive Advance Loans to be made for each maturity date and (ii) the
acceptance or rejection of any

--------------------------------------------------------------------------------

offers to make such Competitive Advance Loans made by such Bank. Before the
Funding Time for the applicable Currency, each Bank whose Competitive Advance
Loan Offer has been accepted shall make available to the Administrative Agent
for the account of the Specified Borrower at the Funding Office for the
applicable Currency the amount of Competitive Advance Loans in the applicable
Currency to be made by such Bank, in immediately available funds.
3.3    Repayment of Competitive Advance Loans; Evidence of Debt.
(a)    Each Specified Borrower that borrows any Competitive Advance Loan hereby
unconditionally promises to pay to the Bank that made such Competitive Advance
Loan on the maturity date, as agreed by such Specified Borrower and Bank (or
such earlier date on which all the Loans become due and payable pursuant to
Section 13), the then unpaid principal amount of such Competitive Advance Loan.
Each Specified Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Competitive Advance Loans made by any Bank to such
Specified Borrower from time to time outstanding from the date thereof until
payment in full thereof at the rate per annum, and on the dates, agreed by such
Specified Borrower and Bank at the time such Competitive Advance Loan is made.
All payments in respect of Competitive Advance Loans shall be made by such
Specified Borrower to the Administrative Agent for the account of the Bank that
makes such Competitive Advance Loan to the Payment Office and by the Payment
Time for the applicable Currency.
(b)    Each Bank shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of each Specified Borrower to such Bank
resulting from each Competitive Advance Loan of such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time in respect of Competitive Advance Loans. The entries made in
the accounts of each Bank maintained pursuant to this subsection 3.3(b) shall,
to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of each Specified Borrower therein
recorded, absent manifest error; provided, however, that the failure of any Bank
to maintain any such account, or any error therein, shall not in any manner
affect the obligation of each Specified Borrower to repay (with applicable
interest) the Competitive Advance Loans made to such Specified Borrower by such
Bank in accordance with the terms of this Agreement. In the event of any
conflict between the records maintained by any Bank and the records maintained
by the Administrative Agent in such matters, the records of the Administrative
Agent shall control in the absence of manifest error.
3.4    Prepayments. Unless otherwise agreed by the Bank making a Competitive
Advance Loan, upon giving a Notice of Prepayment at the address and time
specified in Schedule IV, any Competitive Advance Loan may be optionally prepaid
prior to the scheduled maturity date thereof.
SECTION 4. THE SWING LINE LOANS
4.1    Swing Line Loans. Subject to the terms and conditions hereof, each Swing

--------------------------------------------------------------------------------

Line Bank severally agrees to make swing line loans (“Swing Line Loans”) to any
Specified Borrower from time to time during the Commitment Period in Dollars;
provided, that no Swing Line Loan shall be made if, after giving effect to the
making of such Loan and the simultaneous application of the proceeds thereof,
(i) the aggregate amount of the Exposure of all the Banks would exceed the
aggregate amount of the Revolving Commitments, (ii) the aggregate amount of the
Swing Line Loans made by a Swing Line Bank would exceed the Swing Line
Commitment of such Swing Line Bank, (iii) the aggregate amount of the Exposure
of a Swing Line Bank would exceed the Revolving Commitment of such Bank, (iv)
the aggregate amount of all outstanding Swing Line Loans of such Specified
Borrower would exceed the Swing Line Limit for such Specified Borrower or (v)
the aggregate amount of all outstanding Swing Line Loans would exceed the Swing
Line Limit. During the Commitment Period, the Specified Borrowers may borrow and
prepay the Swing Line Loans in whole or in part, all in accordance with the
terms and conditions hereof.
4.2    Procedure for Swing Line Borrowing. (a) Any Specified Borrower may
request any Swing Line Bank to make Swing Line Loans during the Commitment
Period on any Business Day by giving to such Swing Line Bank a Notice of Swing
Line Borrowing no later than 1:00 p.m., New York City time, on the applicable
Borrowing Date, or such later time as may be agreed by such Swing Line Bank,
acting in its sole discretion, in respect of such Swing Line Loan. Each
borrowing of Swing Line Loans shall be in an amount equal to (a) in the case of
ABR Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
the then aggregate undrawn amount of the Swing Line Commitments is less than
$1,000,000, such lesser amount) and (b) in the case of Eurocurrency Loans
$1,000,000 or increments of $500,000 thereafter; provided, that any borrowing of
Swing Line Loans may be in an aggregate amount that is equal to the entire
unused balance of the Total Swing Line Commitments. Subject to the terms and
conditions hereof, on the Borrowing Date of each Swing Line Loan, the relevant
Swing Line Bank shall make the proceeds thereof available to the relevant
Specified Borrower in immediately available funds in Dollars by the Funding Time
in accordance with the wire instructions for remittance specified by the
Specified Borrower in the Notice of Swing Line Borrowing.
(b) Upon the making of any Swing Line Loan, any payment of principal or interest
with respect to a Swing Line Loan and on the last Business Day of each month on
which a Swing Line Bank has any outstanding Swing Line Loans, such Bank shall
deliver to the Administrative Agent a Notice of Swing Line Outstandings.
4.3    Repayment of Swing Line Loans; Evidence of Debt.
(a)    With respect to each Swing Line Loan, each Specified Borrower hereby
unconditionally promises to pay to the applicable Swing Line Bank on the earlier
of (i) the Termination Date, (ii) the date which is 30 days after the making of
such Swing Line Loan, (iii) the date on which such Swing Line Loans become due
and payable pursuant to subsection 4.4 and (iv) the date on which all the Loans
become due and payable pursuant to Section 13, the then unpaid principal amount
of such Swing Line Loan made to such Specified Borrower. Each Specified Borrower
hereby further agrees to pay the applicable Swing Line Bank interest on the
unpaid principal amount of the Swing Line Loans made to such Specified Borrower
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in subsection 8.14.
(b)    Each Swing Line Bank shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of each Specified Borrower to
such

--------------------------------------------------------------------------------

Swing Line Bank resulting from each Swing Line Loan of such Bank from time to
time, including the amounts of principal and interest payable and paid to such
Swing Line Bank from time to time under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to
subsection 15.6(b), and a subaccount therein for each Swing Line Bank, in which
shall be recorded (i) the amount of each Swing Line Loan made hereunder and each
Interest Period (if any) applicable thereto and (ii) the amount of any principal
or interest due and payable or to become due and payable from each Specified
Borrower to each Swing Line Bank under Swing Line Loans.
(d)    The entries made in the Register and the accounts of each Swing Line Bank
maintained pursuant to subsection 4.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Specified Borrower therein recorded; provided, however, that
the failure of any Swing Line Bank or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of each Specified Borrower to repay (with applicable
interest) the Swing Line Loans made to such Specified Borrower by such Swing
Line Bank in accordance with the terms of this Agreement. In the event of any
conflict between the records maintained by any Swing Line Bank and the records
maintained by the Administrative Agent in such matters, the records of the
Administrative Agent shall control in the absence of manifest error.
4.4    Allocating Swing Line Loans; Swing Line Loan Participations.
(a)    If any Event of Default shall occur and be continuing, any Swing Line
Bank may, in its sole and absolute discretion, direct that the Swing Line Loans
owing to it be refunded, by delivering a Notice of Swing Line Refunding. Upon
receipt of a Notice of Swing Line Refunding the Administrative Agent shall
promptly give notice of the contents thereof to the Banks and, unless an Event
of Default described in subsection 13(g) in respect of the Company or the
relevant Specified Borrower has occurred, to the Company and the relevant
Specified Borrower. Each such Notice of Swing Line Refunding shall be deemed to
constitute delivery by such Specified Borrower of a Notice of Borrowing of
Committed Rate Eurocurrency Loans in Dollars in the amount of the Swing Line
Loans to which it relates, for an Interest Period of one month’s duration.
Subject to the terms and conditions hereof, each Bank (including each Swing Line
Bank in its capacity as a Bank having a Revolving Commitment) hereby agrees to
make a Committed Rate Loan to such Specified Borrower pursuant to Section 2 in
Dollars in an amount equal to such Bank’s Revolving Borrowing Percentage of the
aggregate amount of the Swing Line Loans to which such Notice of Swing Line
Refunding relates. Unless any of the events described in subsection 13(g) in
respect of the Company or such Specified Borrower shall have occurred (in which
case the procedures of subsection 4.4(b) shall apply), each Bank shall make the
amount of such Committed Rate Loan available to the Administrative Agent at the
Funding Office, at or prior to the Funding Time, in Dollars in funds immediately
available to the Administrative Agent. The proceeds of such Committed Rate Loans
shall be immediately made available to such Swing Line Bank by the
Administrative Agent and applied by such Swing Line Bank to repay the Swing Line
Loans to which such Notice of Swing Line Refunding related.
(b)    If prior to the time a Committed Rate Loan would have otherwise

--------------------------------------------------------------------------------

been made pursuant to subsection 4.4(a), one of the events described in
subsection 13(g) shall have occurred in respect of the Company or the relevant
Specified Borrower, each Bank (other than the relevant Swing Line Bank) shall,
on the date such Committed Rate Loan would have been made pursuant to the Notice
of Swing Line Refunding referred to in subsection 4.4(a) (the “Refunding Date”),
purchase an undivided participating interest in the outstanding Swing Line Loans
to which such Notice of Swing Line Refunding related, in an amount equal to
(i) such Bank’s Revolving Commitment Percentage times (ii) the aggregate
principal amount of such Swing Line Loans then outstanding which were to have
been repaid with Committed Rate Loans (the “Swing Line Participation Amount”).
On the Refunding Date, (x) each Bank shall transfer to such Swing Line Bank, in
immediately available funds, such Bank’s Swing Line Participation Amount, and
upon receipt thereof such Swing Line Bank shall, if requested by any Bank,
deliver to such Bank a participation certificate dated the date of such Swing
Line Bank’s receipt of such funds and evidencing such Bank’s ownership of its
Swing Line Participation Amount and (y) the interest rate on the applicable
Swing Line Loan will automatically be converted to the applicable Eurocurrency
Rate with an Interest Period of one month plus the Applicable Margin for
Committed Rate Loans. If any amount required to be paid by any Bank to any Swing
Line Bank pursuant to this subsection 4.4 in respect of any Swing Line
Participation Amount is not paid to such Swing Line Bank on the date such
payment is due from such Bank, such Bank shall pay to such Swing Line Bank on
demand an amount equal to the product of (i) such amount, times (ii) the daily
average Federal funds rate, as quoted by such Swing Line Bank, during the period
from and including the date such payment is required to the date on which such
payment is immediately available to the Swing Line Bank, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of a Swing Line Bank submitted to
any Bank with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error.
(c)    Whenever, at any time after the Administrative Agent or any Swing Line
Bank has received from any Bank such Bank’s Swing Line Participation Amount, the
Administrative Agent or such Swing Line Bank receives any payment on account of
the related Swing Line Loans, the Administrative Agent or such Swing Line Bank
will distribute to such Bank its Revolving Commitment Percentage of such payment
on account of its Swing Line Participation Amount (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Bank’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Administrative Agent or such
Swing Line Bank is required to be returned, such Bank will return to the
Administrative Agent or such Swing Line Bank any portion thereof previously
distributed to it by the Administrative Agent or such Swing Line Bank, as
applicable.
(d)    Each Bank’s obligation to make Committed Rate Loans pursuant to
subsection 4.4(a) and to purchase participating interests pursuant to subsection
4.4(b) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against any other
Bank or any Specified Borrower, or any Specified Borrower may have against any
Bank or any other Person, as the case may be, for any reason

--------------------------------------------------------------------------------

whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
the Company or any of its Subsidiaries; (iv) any breach of this Agreement by any
party hereto; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
SECTION 5. THE LETTERS OF CREDIT
5.1    L/C Commitment.
(a)    As of the Closing Date, the existing letters of credit set forth on
Schedule 5.1 shall be deemed Letters of Credit hereunder. Subject to the terms
and conditions hereof, each Issuing Bank agrees to issue letters of credit for
the account of any Specified Borrower on any Business Day during the Commitment
Period in such form as shall be reasonably acceptable to such Issuing Bank;
provided, that no Letter of Credit shall be issued if, after giving effect
thereto (i) the aggregate amount of the Exposure of all the Banks would exceed
the aggregate amount of the Revolving Commitments, (ii) the aggregate amount of
the Foreign Currency Exposure in respect of any Currency would exceed the
Foreign Currency Exposure Sublimit for such Currency or (iii) the aggregate
amount of the L/C Obligations would exceed $100,000,000.
(b)    Each Letter of Credit shall:
(i)    be denominated in Dollars or an Available Foreign Currency and shall be
either (A) a standby letter of credit issued to support obligations of a
Specified Borrower, contingent or otherwise, to provide credit support for
workers’ compensation, other insurance programs and other lawful corporate
purposes (a “Standby Letter of Credit”) or (B) a commercial letter of credit
issued in respect of the purchase of goods and services in the ordinary course
of business of the Company and its Subsidiaries (a “Commercial Letter of
Credit”; together with the Standby Letters of Credit, the “Letters of Credit”)
and,
(ii)    expire no later than the earlier of 365 days after its date of issuance
and 5 Business Days prior to the Termination Date although any such Letter of
Credit may be automatically extended for periods of one year from the current or
any future expiration date of the Letter of Credit (unless the Issuing Bank
elects not to extend such Letter of Credit) and the extended maturity date is
not beyond 5 Business Days prior to the Termination Date (it being understood
that if the Termination Date is extended pursuant to subsection 2.13, no Letter
of Credit shall expire after the Termination Date applicable to the
Non-Extending Banks if, after giving effect to the issuance of such Letter of
Credit, the aggregate face amount of all Letters of Credit expiring after the
Termination Date applicable to the Non-Extending Banks would exceed the
aggregate amount of the Commitments of the Continuing Banks).
(c)    Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York or, if
acceptable to the Required Banks and the relevant account party, the
jurisdiction of the Issuing Office at which such Letter of Credit is issued.

--------------------------------------------------------------------------------

(d)    No Issuing Bank shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Bank or any Bank to exceed any limits imposed by, any change after the date
hereof in any applicable Requirement of Law.
5.2    Procedure for Issuance of Letters of Credit under this Agreement. Any
Specified Borrower may from time to time request that an Issuing Bank issue a
Letter of Credit by delivering to such Issuing Bank at its Issuing Office an
Application therefor (with a copy to the Administrative Agent), completed to the
satisfaction of the Issuing Bank, and such other certificates, documents and
other papers and information as such Issuing Bank may reasonably request. Upon
receipt by an Issuing Bank of any Application, and subject to the terms and
conditions hereof, such Issuing Bank will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Bank be required to issue any Letter of Credit earlier than five
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Bank and such Specified Borrower. Such
Issuing Bank shall advise the Administrative Agent of the terms of such Letter
of Credit on the date of issuance thereof and shall promptly thereafter furnish
copies thereof and each amendment thereto to the Company and through the
Administrative Agent each Bank.
5.3    Fees, Commissions and Other Charges.
(a)    Each Specified Borrower for whose account a Letter of Credit is issued
hereunder shall pay to the Administrative Agent, for the account of the Banks
(including the Issuing Bank) pro rata according to their Revolving Commitment
Percentages, a letter of credit commission with respect to each Letter of
Credit, computed at a rate equal to the then Applicable Margin for Committed
Rate Eurocurrency Loans on the daily average undrawn face amount of such Letter
of Credit. Such commissions shall be payable in arrears on the last Business Day
of each March, June, September and December to occur after the date of issuance
of each Letter of Credit and on the expiration date of such Letter of Credit and
shall be nonrefundable.
(b)    In addition to the foregoing fees and commissions, each Specified
Borrower for whose account a Letter of Credit is issued hereunder shall (i) pay
or reimburse the Issuing Bank for such normal and customary costs and expenses
as are incurred or charged by such Issuing Bank in issuing, effecting payment
under, amending or otherwise administering such Letter of Credit and (ii) pay
the Issuing Bank such other fees as shall be agreed by the Issuing Bank and such
Specified Borrower.
(c)    The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Bank and the Banks all fees and commissions received
by the Administrative Agent for their respective accounts pursuant to this
subsection.
5.4    L/C Participations.
(a)    Each Issuing Bank irrevocably agrees to grant and hereby grants to

--------------------------------------------------------------------------------

each L/C Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk, an
undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage in such Issuing Bank’s obligations and rights under each Letter of
Credit issued by such Issuing Bank hereunder and the amount of each draft paid
by such Issuing Bank thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Bank that, if a draft is paid under any
Letter of Credit issued by such Issuing Bank for which the Specified Borrower
which is the account party under such Letter of Credit has not reimbursed such
Issuing Bank to the full extent required by the terms of this Agreement, such
L/C Participant shall pay to such Issuing Bank upon demand at such Issuing
Bank’s Issuing Office an amount equal to such L/C Participant’s Revolving
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
(b)    If any amount required to be paid by any L/C Participant to any Issuing
Bank pursuant to subsection 5.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Bank under any Letter of Credit is not paid to such
Issuing Bank on the date such payment is due from such L/C Participant, such L/C
Participant shall pay to such Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) (A) in the case of any such payment
obligation denominated in Dollars, the daily average Federal funds rate, as
quoted by such Issuing Bank, or (B) in the case of any such payment obligation
denominated in an Available Foreign Currency, the rate customary in such
Currency for settlement of similar inter-bank obligations, as quoted by such
Issuing Bank, in each case during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Bank, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of an Issuing Bank submitted to any L/C Participant with respect to
any amounts owing under this subsection shall be conclusive in the absence of
manifest error.
(c)    Whenever, at any time after an Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 5.4(a) the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the account
party or otherwise, including by way of set-off or proceeds of collateral
applied thereto by such Issuing Bank), or any payment of interest on account
thereof, such Issuing Bank will distribute to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by such Issuing Bank shall be required to be returned by the Issuing
Bank, such L/C Participant shall return to such Issuing Bank the portion thereof
previously distributed by such Issuing Bank to it.
5.5    Reimbursement Obligation of the Specified Borrowers.
(a)    Each Specified Borrower for whose account a Letter of Credit is issued
hereunder agrees to reimburse the Issuing Bank in respect of such Letter of
Credit on each date on which such Issuing Bank notifies such Specified Borrower
(with a copy to the Administrative Agent at its address in the Administrative
Schedule for Notices of Borrowing

--------------------------------------------------------------------------------

for the applicable Currency) of the date and amount of a draft presented under
such Letter of Credit and paid by such Issuing Bank for the amount of (i) such
draft so paid and (ii) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Bank in connection with such payment; provided if any
Issuing Bank shall notify the Specified Borrower of a drawing after 2:00 p.m.
local time of such Issuing Bank’s Issuing Office on the date of any drawing
under a Letter of Credit, the Specified Borrower will not be required to
reimburse such Issuing Bank until the next succeeding Business Day. Each such
payment shall be made to such Issuing Bank at its Issuing Office in the Currency
in which payment of such draft was made and in immediately available funds.
(b)    Interest shall be payable on any and all amounts remaining unpaid by any
Specified Borrower under this subsection from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which is (i) in the case of such amounts payable in Dollars,
2% above the ABR from time to time and (ii) in the case of such amounts payable
in any other currency, 2% above the rate reasonably determined by the Issuing
Bank as the cost of funding such overdue amount from time to time on an
overnight basis.
(c)    Each notice of a drawing under any Letter of Credit denominated in
Dollars shall constitute a request by the Specified Borrower for a borrowing
pursuant to subsection 2.2 of Committed Rate ABR Loans in the amount of such
drawing plus any amounts payable pursuant to subsection 5.5(a)(ii) in respect of
such drawing. The Borrowing Date with respect to such borrowing shall be the
date of such drawing.
5.6    Obligations Absolute.
(a)    The obligations of the Specified Borrowers under this Section 5 shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which any Specified Borrower may
have or have had against the Issuing Bank or any beneficiary of a Letter of
Credit.
(b)    Each Specified Borrower for whose account a Letter of Credit is issued
hereunder also agrees with the Issuing Bank in respect of such Letter of Credit
that such Issuing Bank shall not be responsible for, and such Specified
Borrower’s Reimbursement Obligations under subsection 5.5(a) shall not be
affected by, among other things, (i) the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, provided, that reliance upon such documents by
such Issuing Bank shall not have constituted gross negligence or willful
misconduct of such Issuing Bank or (ii) any dispute between or among such
Specified Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or (iii) any claims
whatsoever of any Specified Borrower against any beneficiary of such Letter of
Credit or any such transferee.
(c)    No Issuing Bank shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing

--------------------------------------------------------------------------------

Bank’s gross negligence or willful misconduct.
(d)    Each Specified Borrower for whose account a Letter of Credit is issued
hereunder agrees that any action taken or omitted by any Issuing Bank under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Customs, shall be binding on
such Specified Borrower and shall not result in any liability of such Issuing
Bank to such Specified Borrower.
5.7    Letter of Credit Payments. If any draft shall be presented for payment to
an Issuing Bank under any Letter of Credit, such Issuing Bank shall promptly
notify the account party of the date and amount thereof. The responsibility of
the Issuing Bank to the account party in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
5.8    Application. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 5,
the provisions of this Section 5 shall apply.
SECTION 6. LOCAL CURRENCY FACILITIES
6.1    Terms of Local Currency Facilities.
(a)    Subject to the provisions of this Section 6, the Company may in its
discretion from time to time designate any Subsidiary of the Company organized
under the laws of any jurisdiction outside the United States as a “Local
Currency Borrower” and any Qualified Credit Facility to which such Local
Currency Borrower and any one or more Banks (or its affiliates, agencies or
branches) is a party as a “Local Currency Facility”, with the consent of each
such Bank in its sole discretion, by delivering a Local Currency Facility
Addendum to the Administrative Agent and the Banks (through the Administrative
Agent) executed by the Company, each such Local Currency Borrower and each such
Bank, provided, that on the effective date of such designation no Event of
Default shall have occurred and be continuing. Concurrently with the delivery of
a Local Currency Facility Addendum, the Company or the relevant Local Currency
Borrower shall furnish to the Administrative Agent copies of all documentation
executed and delivered by any Local Currency Borrower in connection therewith,
together with, if applicable, an English translation thereof. Except as
otherwise provided in this Section 6 or in the definition of “Qualified Credit
Facility” in subsection 1.1, the terms and conditions of each Local Currency
Facility shall be determined by mutual agreement of the relevant Local Currency
Borrower(s) and Local Currency Bank(s). The documentation governing each Local
Currency Facility shall (i) contain an express acknowledgement that such Local
Currency Facility shall be subject to the provisions of this Section 6 and (ii)
designate a Local Currency Facility Agent for such Local Currency Facility. Each
of the Company and, by agreeing to any Local Currency Facility designation as
contemplated hereby, each relevant Local Currency Bank (if any) party thereto
which is an

--------------------------------------------------------------------------------

affiliate, branch or agency of a Bank, acknowledges and agrees that each
reference in this Agreement to any Bank shall, to the extent applicable, be
deemed to be a reference to such Local Currency Bank. In the event of any
inconsistency between the terms of this Agreement and the terms of any Local
Currency Facility, the terms of this Agreement shall prevail.
(b)    The documentation governing each Local Currency Facility shall set forth
(i) the maximum amount (expressed in Dollars) available to be borrowed from all
Local Currency Banks under such Local Currency Facility (as the same may be
reduced from time to time, a “Local Currency Facility Maximum Borrowing Amount”)
and (ii) with respect to each Local Currency Bank party to such Local Currency
Facility, the maximum Dollar Equivalent Amount available to be borrowed from
such Local Currency Bank thereunder (as the same may be reduced from time to
time, a “Local Currency Bank Maximum Borrowing Amount”).
(c)    Except as otherwise required by applicable law, in no event shall the
Local Currency Banks party to a Local Currency Facility have the right to
accelerate the Local Currency Loans outstanding thereunder, or to terminate
their commitments (if any) to make such Local Currency Loans prior to the
earlier of the stated termination date in respect thereof or the Termination
Date, except, in each case, in connection with an acceleration of the Loans or a
termination of the Commitments pursuant to Section 13 of this Agreement,
provided, that nothing in this paragraph (c) shall be deemed to require any
Local Currency Bank to make a Local Currency Loan if the applicable conditions
precedent to the making of such Local Currency Loan set forth in the relevant
Local Currency Facility have not been satisfied. No Local Currency Loan may be
made under a Local Currency Facility if (i) after giving effect thereto, the
conditions precedent in subsection 10.2 would not be satisfied or (ii) after
giving effect to the making of such Local Currency Loan and the simultaneous
application of the proceeds thereof, (A) the aggregate amount of the Exposure of
all the Banks would exceed the aggregate amount of the Revolving Commitments, or
(B) the amount of such Local Currency Bank’s Committed Exposure would exceed the
amount of such Local Currency Bank’s Revolving Commitment.
(d)    The relevant Local Currency Borrower shall furnish to the Administrative
Agent copies of any amendment, supplement or other modification (including any
change in commitment amounts or in the Local Currency Banks participating in any
Local Currency Facility) to the terms of any Local Currency Facility promptly
after the effectiveness thereof (together with, if applicable, an English
translation thereof). If any such amendment, supplement or other modification to
a Local Currency Facility shall (i) add a Local Currency Bank as a Local
Currency Bank thereunder or (ii) change the Local Currency Facility Maximum
Borrowing Amount or any Local Currency Bank Maximum Borrowing Amount with
respect thereto, the Company shall promptly furnish an appropriately revised
Local Currency Facility Addendum, executed by the Company, the relevant Local
Currency Borrower and the affected Local Currency Banks (or any agent acting on
their behalf), to the Administrative Agent and the Banks (through the
Administrative Agent).
(e)    The Company may terminate its designation of a facility as a Local

--------------------------------------------------------------------------------

Currency Facility, with the consent of each Local Currency Bank party thereto in
its sole discretion, by written notice to the Administrative Agent, which notice
shall be executed by the Company, the relevant Local Currency Borrower and each
Local Currency Bank party to such Local Currency Facility (or any agent acting
on their behalf). Once notice of such termination is received by the
Administrative Agent, such Local Currency Facility and the loans and other
obligations outstanding thereunder shall immediately cease to be subject to the
terms of this Agreement and shall cease to benefit from the Company Guarantee.
6.2    Reporting of Local Currency Outstandings. On the date of the making of
any Local Currency Loan having a maturity of 30 or more days to a Local Currency
Borrower and on the last Business Day of each month on which a Local Currency
Borrower has any outstanding Local Currency Loans, the Local Currency Facility
Agent for such Local Currency Borrower, shall deliver to the Administrative
Agent a Notice of Local Currency Outstandings. The Administrative Agent will, at
the request of any Local Currency Facility Agent, advise such Local Currency
Facility Agent of the Exchange Rate used by the Administrative Agent in
calculating the Dollar Equivalent Amount of Local Currency Loans under the
related Local Currency Facility on any date.
6.3    Refunding of Local Currency Loans.
(a)    Notwithstanding noncompliance with the conditions precedent set forth in
subsection 10.2, if any Local Currency Loans are outstanding on (i) any date on
which an Event of Default pursuant to subsection 13(g) shall have occurred with
respect to the Company, (ii) any Acceleration Date or (iii) any date on which an
Event of Default pursuant to subsection 13(a)(ii) shall have occurred and be
continuing for three or more Business Days and, in the case of clause (iii)
above, any Local Currency Bank party to the affected Local Currency Facility
shall have given notice thereof to the Administrative Agent requesting that the
Local Currency Loans (“Affected Local Currency Loans”) outstanding thereunder be
refunded pursuant to this subsection 6.3, then, at 10:00 A.M., New York City
time, on the second Business Day immediately succeeding (x) the date on which
such Event of Default occurs (in the case of clause (i) above), (y) such
Acceleration Date (in the case of clause (ii) above) or (z) the date on which
such notice is received by the Administrative Agent (in the case of clause (iii)
above), the Administrative Agent shall be deemed to have received a notice from
the Company pursuant to subsection 2.2 requesting that Committed Rate ABR Loans
be made pursuant to subsection 2.1 on such second Business Day in an aggregate
amount equal to the Dollar Equivalent Amount of the aggregate amount of all
Local Currency Loans (in the case of clause (i) or (ii) above) or the Affected
Local Currency Loans (in the case of clause (iii) above), and the procedures set
forth in subsection 2.2 shall be followed in making such Committed Rate ABR
Loans. The proceeds of such Committed Rate ABR Loans shall be applied to repay
such Local Currency Loans.
(b)    If, for any reason, Committed Rate ABR Loans may not be made pursuant to
paragraph (a) of this subsection 6.3 to repay Local Currency Loans as required
by such paragraph, effective on the date such Committed Rate ABR Loans would
otherwise have been made, (i) the principal amount of each relevant Local
Currency Loan shall be converted into Dollars (calculated on the basis of the
Exchange Rate as of the immediately preceding Business Day) (“Converted Local
Currency Loans”) and (ii) each Bank severally,

--------------------------------------------------------------------------------

unconditionally and irrevocably agrees that it shall purchase in Dollars a
participating interest in such Converted Local Currency Loans in an amount equal
to the amount of Committed Rate ABR Loans which would otherwise have been made
by such Bank pursuant to paragraph (a) of this subsection 6.3 unless such
purchase would cause the Exposure of such Bank to exceed the Revolving
Commitment of such Bank. Each Bank will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participation shall be distributed by
the Administrative Agent to each relevant Local Currency Bank in such amount as
will reduce the amount of the participating interest retained by such Local
Currency Bank in the Converted Local Currency Loans to the amount of the
Committed Rate ABR Loans which were to have been made by it pursuant to
paragraph (a) of this subsection 6.3. All Converted Local Currency Loans shall
bear interest at the rate which would otherwise be applicable to Committed Rate
ABR Loans. Each Bank shall share on a pro rata basis (calculated by reference to
its participating interest in such Converted Local Currency Loans) in any
interest which accrues thereon and in all repayments thereof.
        (c)     If, for any reason, Committed Rate ABR Loans may not be made
pursuant to paragraph (a) of this subsection 6.3 to repay Local Currency Loans
as required by such paragraph and the principal amount of any Local Currency
Loans may not be converted into Dollars in the manner contemplated by paragraph
(b) of this subsection 6.3, (i) the Administrative Agent shall determine the
Dollar Equivalent Amount of such Local Currency Loans (calculated on the basis
of the Exchange Rate determined as of the Business Day immediately preceding the
date on which Committed Rate ABR Loans would otherwise have been made pursuant
to said paragraph (a)) and (ii) effective on the date on which Committed Rate
ABR Loans would otherwise have been made pursuant to said paragraph (a), each
Bank severally, unconditionally and irrevocably agrees that it shall purchase in
Dollars a participating interest in such Local Currency Loans in an amount equal
to the amount of Committed Rate ABR Loans which would otherwise have been made
by such Bank pursuant to paragraph (a) of this subsection 6.3 unless such
purchase would cause the Exposure of such Bank to exceed the Revolving
Commitment of such Bank. Each Bank will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participation shall be distributed by
the Administrative Agent to each relevant Local Currency Bank in such amount as
will reduce the Dollar Equivalent as of such date of the amount of the
participating interest retained by such Local Currency Bank in such Local
Currency Loans to the amount of the Committed Rate ABR Loans which were to have
been made by it pursuant to paragraph (a) of this subsection 6.3. Each Bank
shall share on a pro rata basis (calculated by reference to its participating
interest in such Local Currency Loans) in any interest which accrues thereon, in
all repayments of principal thereof and in the benefits of any collateral
furnished in respect thereof and the proceeds of such collateral.
(d)    If any amount required to be paid by any Bank to any Local Currency Bank
pursuant to this subsection 6.3 in respect of any Local Currency Loan is not
paid to such Local Currency Bank on the date such payment is due from such Bank,
such Bank shall pay to such Local Currency Bank on demand an amount equal to the
product of (i) such amount,

--------------------------------------------------------------------------------

times (ii) the daily average Federal funds rate, as quoted by such Local
Currency Bank during the period from and including the date such payment is
required to the date on which such payment is immediately available to the Local
Currency Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of a Local Currency Bank submitted to any Bank through the
Administrative Agent with respect to any amounts owing under this subsection (d)
shall be conclusive in the absence of manifest error.
SECTION 7. [RESERVED]
SECTION 8. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND
LETTERS OF CREDIT
8.1    Facility Fee; Other Fees; Other Payments.
(a) The Company shall pay to the Administrative Agent for the account of each
Bank holding a Revolving Commitment a facility fee for the period from and
including the Closing Date to, but excluding, the Termination Date, computed at
the Facility Fee Rate in effect from time to time on the average daily amount of
the Revolving Commitment (used and unused) of such Bank during the period for
which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Termination Date or such earlier
date on which the Revolving Commitments shall terminate as provided herein,
commencing on the first of such dates to occur after the date hereof.
(b)    The Company shall pay to the applicable Issuing Bank for its own account
a fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, in each case payable quarterly in arrears on the last day of
each March, June, September and December and on the Termination Date or such
earlier date on which the Revolving Commitments shall terminate as provided
herein, commencing on the first of such dates to occur after the date hereof or
the issuance date, as relevant.
(c)     The Company agrees to pay to the Administrative Agent, for its own
account and for the account of the Arrangers and the Banks, the fees in the
amounts and on the dates agreed to by such parties in writing prior to the date
of this Agreement.
8.2    Computation of Interest and Fees.
(a)     Facility fees and, whenever it is calculated on the basis of the Prime
Rate, interest shall be calculated on the basis of a 365- (or 366-, as the case
may be) day year for the actual days elapsed; and, otherwise, interest and
Letter of Credit commissions shall be calculated on the basis of a 360-day year
for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the relevant Specified Borrower and the Banks of each
determination of a Eurocurrency Rate. Any change in the ABR due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively. The Administrative Agent shall as
soon as practicable notify the relevant Borrower and the Banks of the effective
date and the amount of each such change in interest

--------------------------------------------------------------------------------

rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Banks in the absence of manifest error.
8.3    Pro Rata Treatment and Payments.
(a)    Each payment by the Company on account of any facility fee hereunder and
any reduction of the Revolving Commitments of the Banks shall be made pro rata
according to the respective Revolving Commitment Percentages of the Banks. Each
disbursement of Committed Rate Loans in any Currency shall be made by the Banks
holding Revolving Commitments in such Currency pro rata according to the
respective Revolving Borrowing Percentages of such Banks. Each payment
(including each prepayment) by any Borrower on account of principal of and
interest on any Loans in any Currency shall be made pro rata according to the
respective principal amounts of the Loans of such Type and Currency of such
Borrower then due and owing to the Banks. All payments (including prepayments)
to be made by any Borrower hereunder, whether on account of principal, interest,
fees, Reimbursement Obligations or otherwise, shall be made without set off or
counterclaim. All payments in respect of Swing Line Loans, Committed Rate Loans
or Letters of Credit in any Currency shall be made in such Currency and in
immediately available funds at the Payment Office (and in the case of Swing Line
Loan, to the applicable Swing Line Lender), and at or prior to the Payment Time,
for such Type of Loans and such Currency, on the due date thereof. The
Administrative Agent shall distribute to the applicable Banks any payments
received by the Administrative Agent promptly upon receipt in like funds as
received. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.
(b)    Unless the Administrative Agent shall have been notified in writing by
any Bank prior to a Borrowing Date in respect of Committed Rate Loans that such
Bank will not make the amount that would constitute its Revolving Borrowing
Percentage of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Bank is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the relevant Borrower a corresponding amount.
If such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Bank shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to (A) in
the case of any such Committed Rate Loans denominated in Dollars, the daily
average Federal funds rate, as quoted by the Administrative Agent, or (B) in the
case of any Committed Rate Loans denominated in an Available Foreign Currency,
the rate customary in such Currency for settlement of similar inter-bank
obligations, as quoted by the Administrative Agent, in each case for the period
until such Bank makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Bank with
respect to any amounts owing under this subsection shall be conclusive in the
absence of manifest error. If such Bank’s Revolving Borrowing Percentage of such
borrowing is not made available to the Administrative Agent by such Bank within
three Business Days of such Borrowing Date, the Administrative Agent shall also
be entitled to recover such amount with

--------------------------------------------------------------------------------

interest thereon at the rate per annum applicable to ABR Loans in such Currency
hereunder, on demand, from the relevant Borrower.
8.4    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Bank to make or maintain Loans or to make
or maintain Extensions of Credit to one or more Foreign Subsidiary Borrowers or
Local Currency Borrowers contemplated by this Agreement, the commitment of such
Bank hereunder to make Loans to such Foreign Subsidiary Borrowers or Local
Currency Borrowers, continue Loans to such Foreign Subsidiary Borrowers or Local
Currency Borrowers as such, and maintain Extensions of Credit to such Foreign
Subsidiary Borrowers or Local Currency Borrowers shall forthwith be cancelled to
the extent necessary to remedy or prevent such illegality. Nothing in this
subsection 8.4 shall affect the obligation of the Banks to make or maintain
Loans to the Company. Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.
8.5    Requirements of Law.
(a)    If the adoption of or any change in any Requirement of Law (other than
the Certificate of Incorporation and By-Laws or other organizational or
governing documents of the Banks) or in the interpretation or application
thereof or compliance by any Bank or Issuing Bank with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:
(i)    Shall subject any Bank or Issuing Bank or any corporation controlling
such Bank or from which such Bank obtains funding or credit to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit or any
Eurocurrency Loan or Local Currency Loan made by it, or change the basis of
taxation of payments to such Bank or such corporation in respect thereof (except
for (A) Non-Excluded Taxes covered by subsection 8.6, (B) taxes excluded under
the first sentence of subsection 8.6(a) and (C) changes in the rate of tax on
the overall net income of such Bank or Issuing Bank or such corporation);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
deposit insurance, compulsory loan or similar requirement against assets held
by, deposits or other liabilities in or for the account of, advances, loans or
other extensions of credit by, or any other acquisition of funds by, any office
of such Bank or Issuing Bank or any corporation controlling such Bank or Issuing
Bank or from which such Bank obtains funding or credit which is not otherwise
included in the determination of the Eurocurrency Rate hereunder or the interest
rate on such Local Currency Loans under the relevant Local Currency Facility; or

--------------------------------------------------------------------------------

(iii)     shall impose on such Bank or Issuing Bank or any corporation
controlling such Bank any other condition;
and the result of any of the foregoing is to increase the cost to such Bank or
Issuing Bank or such corporation, by an amount which such Bank or Issuing Bank
or such corporation deems to be material, of making, converting into, continuing
or maintaining Eurocurrency Loans or Local Currency Loans or issuing or
participating in Letters of Credit or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Company shall promptly pay such
Bank or Issuing Bank, within five Business Days after its demand, any additional
amounts necessary to compensate such Bank or Issuing Bank for such increased
cost or reduced amount receivable, together with interest on each such amount
from the date due until payment in full at a rate per annum equal to the ABR
plus 2%. If any Bank or Issuing Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall promptly notify the Company,
through the Administrative Agent, of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Bank or Issuing Bank, through the Administrative
Agent, to the Company shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of
Loans and all other amounts payable hereunder.
(b)    If any Bank shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Bank or any corporation controlling
such Bank or Issuing Bank with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof does or shall have the effect of
reducing the rate of return on such Bank’s or Issuing Bank or such corporation’s
capital as a consequence of its obligations hereunder or under any Letter of
Credit to a level below that which such Bank or Issuing Bank or such corporation
could have achieved but for such change or compliance (taking into consideration
such Bank’s or Issuing Bank or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Bank or Issuing Bank to be
material, then from time to time, after submission by such Bank or Issuing Bank
to the Company (with a copy to the Administrative Agent) of a written request
therefor (which written request shall be conclusive in the absence of manifest
error), the Company shall pay to such Bank or Issuing Bank such additional
amount or amounts as will compensate such Bank or Issuing Bank for such
reduction.
(c)    In addition to, and without duplication of, amounts which may become
payable from time to time pursuant to paragraphs (a) and (b) of this subsection
8.5, each Borrower agrees to pay to each Bank which requests compensation under
this paragraph (c) by notice to such Borrower, on the last day of each Interest
Period with respect to any Committed Rate Eurocurrency Loan made by such Bank to
such Borrower, at any time when such Bank shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D of the Board (or, at any
time when such Bank may be required by the Board or by any other Governmental
Authority, whether within the United States or in another relevant jurisdiction,
to maintain reserves against any other category of liabilities which includes
deposits by reference to which the Eurocurrency Rate is determined as provided
in

--------------------------------------------------------------------------------

this Agreement or against any category of extensions of credit or other assets
of such Bank which includes any such Committed Rate Eurocurrency Loans), an
additional amount (determined by such Bank’s calculation or, if an accurate
calculation is impracticable, reasonable estimate using such reasonable means of
allocation as such Bank shall determine) equal to the actual costs, if any,
incurred by such Bank during such Interest Period as a result of the
applicability of the foregoing reserves to such Committed Rate Eurocurrency
Loans.
(d)    A certificate of each Bank, Issuing Bank, Swing Line Bank or Local
Currency Bank setting forth such amount or amounts as shall be necessary to
compensate such Bank, Issuing Bank, Swing Line Bank or Local Currency Bank as
specified in paragraph (a), (b) or (c) above, as the case may be, and setting
forth in reasonable detail an explanation of the basis of requesting such
compensation in accordance with paragraph (a), (b) or (c) above, including
calculations in detail comparable to the detail set forth in certificates
delivered to such Bank in similar circumstances under comparable provisions of
other comparable credit agreements, shall be delivered to the relevant Borrower
and shall be conclusive absent manifest error. The relevant Borrower shall pay
each Bank, Issuing Bank, Swing Line Bank or Local Currency Bank the amount shown
as due on any such certificate delivered to it within 10 days after its receipt
of the same.
(e)    Failure or delay on the part of any Bank or the Issuing Bank to demand
compensation pursuant to this subsection shall not constitute a waiver of such
Bank’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Bank or the Issuing Bank
pursuant to this subsection for any increased costs or reductions incurred more
than six months prior to the date that such Bank or the Issuing Bank, as the
case may be, notifies the Company of the event giving rise to such increased
costs or reductions and of such Bank’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the event giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.
(f)     Notwithstanding the foregoing provisions of this subsection, a Bank
shall not be entitled to compensation pursuant to this subsection in respect of
any Competitive Advance Loan if the event that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Advance Loan Offer pursuant to which such Loan was made.
(g)     The agreements in this subsection shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(h)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement

--------------------------------------------------------------------------------

of Law, regardless of the date enacted, adopted, issued or implemented.
8.6    Taxes.
(a)    Unless required by applicable Requirements of Law, all payments made by
any Loan Party under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding, in the case of the Administrative
Agent and each Bank, (i) net income taxes, doing business taxes, branch profits
or similar taxes, and franchise taxes imposed on the Administrative Agent or
such Bank (including, without limitation for all purposes of this subsection
8.6, each Bank in its capacity as an Issuing Bank or as a Swing Line Bank), as
the case may be, as a result of a present or former connection between the
jurisdiction of the government or taxing authority imposing such tax and the
Administrative Agent or such Bank (excluding a connection arising solely from
the Administrative Agent or such Bank having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement) or any
political subdivision or taxing authority thereof or therein, (ii) taxes that
are attributable to such Bank’s failure to comply with the requirements of
subsection 8.6(e), (iii) United States withholding taxes in effect on the date
such Bank becomes a party to this Agreement, except to the extent that such
Bank’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the applicable Loan Party with respect to such taxes
pursuant to this subsection 8.6(a) and (iv) any taxes imposed by FATCA; provided
that, if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions and withholdings (“Non-Excluded Taxes”) or Other Taxes are required
to be withheld from any amounts payable to the Administrative Agent or any Bank,
as determined in good faith by the applicable Withholding Agent, (i) such
amounts shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Bank shall be increased to the extent necessary
to yield to the Administrative Agent or such Bank (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement as if such
withholding or deduction had not been made.
(b)    In addition, the Company or the relevant Loan Party shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c)     Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as possible thereafter such Loan Party or the Company shall
send to the Administrative Agent for its own account or for the account of the
relevant Bank, as the case may be, a certified copy of an original official
receipt received by the applicable Loan Party showing payment thereof. If (i)
such Loan Party or the Company fails to pay any Non-Excluded Taxes when due to
the appropriate taxing authority, (ii) Loan Party or the Company fails to remit
to the Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Bank, such Loan Party and/or the Company
shall indemnify the Administrative Agent and such Bank for such amounts and any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or such Bank as a result of any such failure, in the case
of (i) and (ii), or any such direct imposition,

--------------------------------------------------------------------------------

in the case of (iii). The agreements in subsection 8.6(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
(d)    Each Bank shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Bank and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges and without limiting the obligation
of the Loan Parties to do so). A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error.
(e)    (i) Each Bank (including each Assignee) that is a “United States person”
as defined in Section 7701(a)(30) of the Code shall deliver to the Company and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement two properly completed and duly signed copies of United States
Internal Revenue Service (the “IRS”) Form W-9 (or any successor form) certifying
that such Bank is exempt from U.S. federal withholding tax. Each Bank (including
each Assignee) that is not a “United States person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Bank”) shall deliver to the Company and the
Administrative Agent (or, in the case of a Participant, to the Bank from which
the related participation shall have been purchased) (i) two duly completed
copies of IRS Form W-8BEN, W-8ECI, W-8IMY (together with any applicable
underlying IRS forms) or successor applicable form, as the case may be, (ii) in
the case of a Non-U.S. Bank claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit M and the
applicable IRS Form W-8 (together with any applicable underlying IRS forms), or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Bank claiming complete exemption from, or a
reduced rate of, withholding tax on payments under this Agreement and the other
Loan Documents, or (iii) any other form prescribed by applicable requirements of
U.S. federal income tax law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable requirements of
law to permit the Company and the Administrative Agent to determine the
withholding or deduction required to be made. Such forms shall be delivered by
each Non-U.S. Bank on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the Company or the Administrative Agent. In addition, each Non-U.S.
Bank shall deliver such forms promptly upon the expiration, obsolescence or
invalidity of any form previously delivered by such Non-U.S. Bank. Each Non-U.S.
Bank shall promptly notify the Company and the Administrative Agent at any time
it determines that it is no longer in a position to provide any previously
delivered certificate (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this subsection,

--------------------------------------------------------------------------------

a Non-U.S. Bank shall not be required to deliver any form pursuant to this
subsection that such Non-U.S. Bank is not legally able to deliver.
(ii) Upon the written request of any Borrower, each Bank promptly will provide
to such Borrower and to the Administrative Agent, or file with the relevant
taxing authority (with a copy to the Administrative Agent) such form,
certification or similar documentation (each duly completed, accurate and
signed) as is required by the relevant jurisdiction in order to obtain an
exemption from, or reduced rate of Non-Excluded Taxes to which such Bank or the
Administrative Agent is entitled pursuant to an applicable tax treaty or the law
of the relevant jurisdiction; provided, however, such Bank will not be required
to (x) disclose information which in its reasonable judgment it deems
confidential or proprietary or (y) incur a cost if such cost would, in its
reasonable judgment, be substantial in comparison to the cost of the Company
under this subsection 8.6 of such Bank’s failure to provide such form,
certification or similar documentation. Such Bank shall certify in the case of
any such form, certification or similar documentation so provided (to the extent
it may accurately and properly do so) that it is entitled to receive payments
under this Agreement without deduction or withholding, or at a reduced rate of
deduction or withholding of Non-Excluded Taxes. A Bank shall be required to
furnish a form under this paragraph (e)(ii) only if it is entitled to claim an
exemption from or a reduced rate of withholding under applicable law. A Bank
that is not entitled to claim an exemption from or a reduced rate of withholding
under applicable law, promptly upon written request of the applicable Borrower,
shall inform the applicable Borrower in writing.
(iii) If a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
subsection 8.6(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(f)    If any Bank determines, in its sole discretion, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this subsection 8.6, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this subsection 8.6 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Bank and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided,

--------------------------------------------------------------------------------

that such Loan Party, upon the request of such Bank, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Bank in the event such
Bank is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require any Bank to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.
8.7    Company’s Options upon Claims for Increased Costs and Taxes. In the event
that any Affected Bank shall decline to make Loans pursuant to subsection 8.4 or
shall have notified the Company that it is entitled to claim compensation
pursuant to subsection 8.5 or 8.6, the Company may exercise any one or both of
the following options:
(a) The Company may request one or more of the Banks which are not Affected
Banks to take over all (but not part) of any Affected Banks’ then outstanding
Loans and to assume all (but not part) of any Affected Bank’s Revolving
Commitments and/or Swing Line Commitments, if any, and obligations hereunder,
and if applicable, under any Local Currency Facility. If one or more Banks shall
so agree in writing (collectively, the “Assenting Banks”; individually, an
“Assenting Bank”) with respect to an Affected Bank, (i) the Revolving
Commitments and/or Swing Line Commitments, if any, of each Assenting Bank and
the obligations of such Assenting Bank under this Agreement shall be increased
by its respective Allocable Share of the Revolving Commitments and/or Swing Line
Commitments, as applicable, and of the obligations of such Affected Bank under
this Agreement and if applicable, under any Local Currency Facility and (ii)
each Assenting Bank shall make Loans to the Company, according to such Assenting
Bank’s respective Allocable Share of the Revolving Commitments and/or Swing Line
Commitments, as applicable, in an aggregate principal amount equal to the
outstanding principal amount of the Loans and, if applicable, Local Currency
Loans and Swing Line Loans, of such Affected Bank, on a date mutually acceptable
to the Assenting Banks, such Affected Bank and the Company. The proceeds of such
Loans, together with funds of the Company, shall be used to prepay the Loans,
and if applicable, Local Currency Loans and/or Swing Loans, of such Affected
Bank, together with all interest accrued thereon and all other amounts owing to
such Affected Bank hereunder (including any amounts payable pursuant to
subsection 8.8 in connection with such prepayment), and, upon such assumption by
the Assenting Bank and prepayment by the Company, such Affected Bank shall cease
to be a “Bank” for purposes of this Agreement and shall no longer have any
obligations or rights hereunder (other than any obligations or rights which
according to this Agreement shall survive the termination of this Agreement).
(b) The Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
such Affected Bank hereunder and if applicable, under any Local Currency
Facility, and to purchase the outstanding Loans of such Affected Bank and such
Affected Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Affected Bank (unless such Affected
Bank agrees otherwise), for a purchase price equal to the outstanding principal
amount of the Loans and, if applicable, Local Currency Loans and/or Swing Loans,
of such Affected Bank plus (i) all interest accrued and unpaid thereon and all
other amounts owing to such Affected Bank hereunder and (ii) any amount which
would be payable to such Affected Bank pursuant to subsection 8.8, and upon such
assumption and purchase by the Replacement Bank, such Replacement Bank, if it is
not already a Bank, shall be deemed to be a “Bank” for purposes of this
Agreement and such Affected

--------------------------------------------------------------------------------

Bank shall cease to be a “Bank” for purposes of this Agreement and shall no
longer have any obligations or rights hereunder (other than any obligations or
rights which according to this Agreement shall survive the termination of this
Agreement).
8.8    Break Funding Payments. In the event of (a) the payment of any principal
of any Eurocurrency Loan or Committed Rate Loan other than on the last day of an
Interest Period therefor (including as a result of an Event of Default and as a
result of the provisions of subsection 2.11 or 2.12), (b) the conversion of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
(c) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable hereunder and is revoked in accordance
herewith), (d) the failure to borrow any Competitive Advance Loan after
accepting the Competitive Advance Loan Offer to make such Loan, or (e) the
assignment as a result of a request by the Company pursuant to subsection 8.7 of
any Eurocurrency Loan other than on the last day of an Interest Period therefor
or of any Competitive Advance Loan, then, in any such event, the Company shall
compensate each Bank for the loss, cost and expense attributable to such event.
In the case of a Eurocurrency Loan, the loss to any Bank attributable to any
such event shall be deemed to include an amount determined by such Bank to be
equal to the excess, if any, of (i) the amount of interest that such Bank would
pay for a deposit equal to the principal amount of such Bank denominated in the
Currency of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Eurocurrency Rate for such Currency for such Interest Period, over
(ii) the amount of interest that such Bank would earn on such principal amount
for such period if such Bank were to invest such principal amount for such
period at the interest rate that would be bid by such Bank (or an affiliate of
such Bank) for deposits denominated in such Currency from other banks in the
eurocurrency market at the commencement of such period. The Company shall also
compensate each relevant Bank for any loss, cost or expense suffered by such
Bank as a result of the conversion, pursuant to subsection 2.11(b), of the
Currency in which a Loan is denominated, or the purchase or sale, pursuant to
subsection 2.11(c), of a participating interest in any Loan. A certificate of
any Bank setting forth any amount or amounts that such Bank is entitled to
receive pursuant to this subsection shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay such Bank the amount
shown as due on any such certificate within 10 days after receipt thereof.
8.9    Determinations. In making the determinations contemplated by subsections
8.5, 8.6 and 8.8, each Bank may make such estimates, assumptions, allocations
and the like that such Bank in good faith determines to be appropriate. Upon
request of the Company, each Bank shall furnish to the Company, at any time
after demand for payment of an amount under subsection 8.5(a) or 8.8, a
certificate outlining in reasonable detail the computation of any amounts owing.
Any certificate furnished by a Bank shall be binding and conclusive in the
absence of manifest error.
8.10    Change of Lending Office. If an event occurs with respect to any Bank
that makes operable the provisions of subsection 8.4 or entitles such Bank to
make a claim under subsection 8.5 or 8.6, such Bank shall, if requested in
writing by the Company, to the extent not inconsistent with such Bank’s internal
policies, use reasonable efforts to (a) designate another office or offices for
the making and maintaining of its Loans or (b) obtain a different source of
funds or

--------------------------------------------------------------------------------

credit, as the case may be, the designation or obtaining of which will eliminate
such operability or reduce materially the amount such Bank is so entitled to
claim, provided that such designation or obtaining would not, in the sole
discretion of such Bank, result in such Bank incurring any costs unless the
Company has agreed to reimburse such Bank therefor.
8.11    Company Controls on Exposure; Calculation of Exposure; Prepayment if
Exposure exceeds Revolving Commitments.
(a)     The Company will implement and maintain internal accounting controls to
monitor the borrowings and repayments of Loans by the Borrowers and the issuance
of and drawings under Letters of Credit, with the object of preventing any
request for an Extension of Credit that would result in (i) the Exposure of the
Banks being in excess of the Revolving Commitments, or (ii) the Foreign Currency
Exposure in respect of any Currency exceeding the Foreign Currency Exposure
Sublimit for such Currency, and of promptly identifying and remedying any
circumstance where, by reason of changes in exchange rates, (A) the aggregate
amount of the Exposure exceeds the Revolving Commitments, or (B) the amount of
the Foreign Currency Exposure in respect of any Currency exceeds the Foreign
Currency Exposure Sublimit for such Currency. In the event that at any time the
Company determines that (i) the aggregate amount of the Exposure of the Banks
exceeds the aggregate amount of the Revolving Commitments by more than 5%, or
(ii) the amount of the Foreign Currency Exposure in respect of any Currency
exceeds the Foreign Currency Exposure Sublimit for such Currency, the Company
will, as soon as practicable but in any event within five Business Days of
making such determination, make or cause to be made such repayments or
prepayments of Loans as shall be necessary to cause (A) the aggregate amount of
the Exposure of the Banks to no longer exceed the Revolving Commitments, and (B)
the amount of the Foreign Currency Exposure in respect of any Currency not to
exceed the Foreign Currency Exposure Sublimit for such Currency.
(b)     The Administrative Agent will calculate the aggregate amount of the
Exposure of the Banks from time to time, and in any event not less frequently
than once during each calendar month. In making such calculations, the
Administrative Agent will rely on the information most recently received by it
from the Swing Line Banks in respect of outstanding Swing Line Loans, from Banks
in respect of outstanding Competitive Advance Loans, from Local Currency
Facility Agents in respect of outstanding Local Currency Loans and Issuing Banks
in respect of L/C Obligations. Upon making each such calculation, the
Administrative Agent will inform the Company and the Banks of the results
thereof.
(c)    In the event that on any date the Administrative Agent calculates that
(i) the aggregate amount of the Exposure of the Banks exceeds the aggregate
amount of the Revolving Commitments by more than 5%, or (ii) the Foreign
Currency Exposure in respect of any Currency exceeds the Foreign Currency
Exposure Sublimit for such Currency, the Administrative Agent will give notice
to such effect to the Company. After receipt of any such notice, the Company
will, as soon as practicable but in any event within five Business Days of
receipt of such notice, make or cause to be made such repayments or prepayments
of Loans as shall be necessary to cause (i) the aggregate amount of the Exposure
of the Banks to no longer exceed the Revolving Commitments, or (ii) the Foreign
Currency Exposure in any respect of any Currency not to exceed the Foreign
Currency Exposure Sublimit for such Currency.

--------------------------------------------------------------------------------

(d)    If at any time the Committed Exposure of any Bank exceeds such Bank’s
Revolving Commitment, upon demand of such Bank, the Company will within one
Business Day prepay Loans in such amounts that after giving effect to such
prepayment the Committed Exposure of such Bank does not exceed its Revolving
Commitment.
(e)    Any prepayment required to be made pursuant to this subsection 8.11 shall
be accompanied by payment of amounts payable, if any, pursuant to subsection 8.8
in respect of the amount so prepaid.
8.12    Conversion and Continuation Options.
(a)    By giving a Notice of Conversion, any Specified Borrower may elect from
time to time (i) to convert such Specified Borrower’s Committed Rate
Eurocurrency Loans in Dollars to Committed Rate ABR Loans or (ii) to convert
such Specified Borrower’s Committed Rate ABR Loans to Committed Rate
Eurocurrency Loans in Dollars. Upon receipt of any Notice of Conversion the
Administrative Agent shall promptly notify each relevant Bank thereof. All or
any part of Committed Rate Eurocurrency Loans outstanding in Dollars or
Committed Rate ABR Loans may be converted as provided herein, provided that (i)
no Committed Rate ABR Loan may be converted into a Committed Rate Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Banks have determined that such a
conversion is not appropriate and (ii) no Committed Rate ABR Loan may be
converted into a Committed Rate Eurocurrency Loan after the date that is one
month prior to the relevant Termination Date.
(b)    By giving a Notice of Continuation, any Specified Borrower may continue
all or any part of such Specified Borrower’s Committed Rate Eurocurrency Loans
as Committed Rate Eurocurrency Loans in the same Currency for one or more
different additional Interest Periods.
(c)    Any Specified Borrower may convert Committed Rate Loans outstanding in
Dollars or one Available Foreign Currency to Committed Rate Loans in Dollars or
a different Currency by repaying such Loans in the first Currency and borrowing
Loans of such different Currency in accordance with the applicable provisions of
this Agreement.
(d)    If any Specified Borrower shall fail to timely give a Notice of
Continuation or a Notice of Conversion in respect of any of such Specified
Borrower’s Committed Rate Eurocurrency Loans with respect to which an Interest
Period is expiring, such Specified Borrower shall be deemed to have given a
Notice of Continuation for an Interest Period of one month.
8.13    Minimum Amounts of Tranches. All borrowings of Committed Rate Loans and
Swing Line Loans, all conversions and continuations of Committed Rate Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, after giving effect thereto, the aggregate principal
amount of (i) in the case of Eurocurrency Loans or Committed Rate Loans
comprising each Tranche in Dollars shall be not less than $5,000,000, (ii) in
the case of ABR Loans or Committed Rate Loans comprising each Tranche in Dollars
shall not be less than $1,000,000 and (iii) Committed Rate Loans comprising each
Tranche in any Available Foreign Currency shall be not less than the Dollar
Equivalent Amount in such Currency of $5,000,000; provided that any borrowing of
Committed Rate Loans may be in an aggregate amount that is equal to the entire
unused balance of the Total Revolving Commitments and any borrowing of Swing
Line Loans may be in an aggregate amount that is equal to the entire unused
balance of the Total Swing Line Commitments.
8.14    Interest Rates and Interest Payment Dates.
(a)    Each Eurocurrency Loan shall bear interest for each day during each

--------------------------------------------------------------------------------

Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    Each Swing Line Loan shall bear interest at the Swing Line Rate
applicable to such Swing Line Loan.
(d)    If all or a portion of (i) the principal amount of any Swing Line Loan or
Committed Rate Loan or (ii) any interest payable thereon shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this subsection plus 2% or (y) in the case of
overdue interest, the rate described in paragraph (b) of this subsection plus
2%, in each case from the date of such non-payment until such amount is paid in
full (as well after as before judgment).
(e)    Interest on Swing Line Loans and Committed Rate Loans shall be payable in
arrears on each Interest Payment Date; provided, that interest accruing pursuant
to paragraph (d) of this subsection shall be payable from time to time on
demand.
8.15    Inability to Determine Interest Rate. If on or prior to the date on
which the Eurocurrency Rate is determined for any Interest Period in respect of
any Eurocurrency Loan in any Currency:
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that, by reason of circumstances affecting
the relevant market generally, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such affected Currency or such affected
Interest Period, or
(b)    on the Business Day prior to the first day of the applicable Interest
Period, the Administrative Agent shall have received notice from Banks having
Revolving Commitments comprising at least 25% of the Total Revolving Commitments
(or, in the case of Loans denominated in an Available Foreign Currency, Banks
having at least 25% of the Foreign Currency Revolving Commitments in such
Available Foreign Currency) that the Eurocurrency Rate determined or to be
determined for such affected Interest Period will not adequately and fairly
reflect the cost to such Banks (as conclusively certified by such Banks) of
making or maintaining their affected Committed Rate Loans during such affected
Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the Banks as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans requested to be made in such affected Currency on the
first day of such affected Interest Period shall be made as ABR Loans in Dollars
in the Dollar Equivalent Amount, (y) any Committed Rate Loans that were to have
been converted on the first day of such affected Interest Period from ABR Loans
to Eurocurrency Loans shall be continued as ABR Loans and (z) any Eurocurrency
Loans in such

--------------------------------------------------------------------------------

affected Currency that were to have been continued as such shall be converted,
on the first day of such Interest Period, to ABR Loans in Dollars in the Dollar
Equivalent Amount. Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans in such affected Currency shall be made,
converted to or continued as such.
8.16    Optional Prepayments. By giving a Notice of Prepayment (which may be
conditioned on a refinancing), any Specified Borrower may, at any time and from
time to time, prepay Committed Rate Loans or Swing Line Loans made to such
Specified Borrower, in whole or in part, without premium or penalty (except as
provided in subsection 8.8). Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Bank thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to subsection 8.8.
Partial prepayments shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or an aggregate principal Dollar
Equivalent Amount of at least $1,000,000 for Loans denominated in a Foreign
Currency.
8.17    Defaulting Banks. Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Bank, then the following provisions
shall apply for so long as such Bank is a Defaulting Bank:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Bank pursuant to subsection 8.1(a);
(b)    the Revolving Commitment and Exposure of such Defaulting Bank shall not
be included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to subsection 15.1); provided, that this clause (b) shall
not apply to the vote of a Defaulting Bank in the case of an amendment, waiver
or other modification requiring the consent of such Bank or each Bank directly
affected thereby;
(c)    if any Swing Line Exposure or L/C Exposure exists at the time such Bank
becomes a Defaulting Bank then:
(i) all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Bank shall be reallocated among the non-Defaulting Banks in
accordance with their respective Revolving Commitment Percentages but only to
the extent that (x) the sum of the Exposures of all non-Defaulting Banks does
not exceed the total of all non-Defaulting Banks’ Revolving Commitments and (y)
the Exposure of each non-Defaulting Bank does not exceed such non-Defaulting
Banks’ Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company (or applicable Specified Borrower) shall
within one Business Day following notice by the Administrative Agent (x) first,
prepay such Swing Line Exposure and (y) second, cash collateralize for the
benefit of the Issuing Banks only the Borrowers’ obligations corresponding to
such Defaulting Bank’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 13 for so long as such

--------------------------------------------------------------------------------

L/C Exposure is outstanding;
(iii)    if the Company (or applicable Specified Borrower) cash collateralizes
any portion of such Defaulting Bank’s L/C Exposure pursuant to clause (ii)
above, no Loan Party shall be required to pay any fees pursuant to subsection
5.3(a) with respect to such Defaulting Bank’s L/C Exposure during the period
such Defaulting Bank’s L/C Exposure is cash collateralized;
(iv)    if the L/C Exposure of the non-Defaulting Banks is reallocated pursuant
to clause (i) above, then the fees payable to the Banks pursuant to subsection
5.3(a) shall be adjusted in accordance with such non-Defaulting Banks’ Revolving
Commitment Percentages; and
(v)    if all or any portion of such Defaulting Bank’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Bank hereunder, all fees payable under subsection 5.3(a) with respect to such
Defaulting Bank’s L/C Exposure shall be payable to the Issuing Banks in
accordance with their percentages of the L/C Exposure until and to the extent
that such L/C Exposure is reallocated and/or cash collateralized;
(d)    so long as such Bank is a Defaulting Bank, (i) participating interests in
any newly made Swing Line Loan shall be allocated among non-Defaulting Banks in
a manner consistent with subsection 8.17(c)(i) (and such Defaulting Bank shall
not participate therein) and each Swing Line Bank shall continue to fund Swing
Line Loans in accordance with and subject to Section 4 so long as and to the
extent the related Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Banks in accordance with subsection 8.17(c)(i) and (ii)
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Banks in a manner consistent with subsection
8.17(c)(i) (and such Defaulting Bank shall not participate therein) and no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit,
unless it is reasonably satisfied that the Defaulting Bank’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Banks and/or cash collateral will be provided by the Company (or
applicable Specified Borrower) in accordance with subsection 8.17(c); and
(e)    the Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
Bank that becomes a Defaulting Bank, and to purchase the outstanding Loans of
such Defaulting Bank and such Defaulting Bank’s rights hereunder and with
respect thereto, without recourse upon, or warranty by, or expense to, such
Defaulting Bank (unless such Defaulting Bank agrees otherwise), for a purchase
price equal to the outstanding principal amount of the Loans of such Defaulting
Bank plus (i) all interest accrued and unpaid thereon and all other amounts
owing to such Defaulting Bank hereunder and (ii) any amount which would be
payable to such Defaulting Bank pursuant to subsection 8.8 (assuming that all
Loans of such Defaulting Bank were prepaid on the date of such assumption), and
upon such

--------------------------------------------------------------------------------

assumption and purchase by the Replacement Bank, such Replacement Bank, if it is
not already a Bank, shall be deemed to be a “Bank” for purposes of this
Agreement and such Defaulting Bank shall cease to be a “Bank” for purposes of
this Agreement and shall no longer have any obligations or rights hereunder
(other than any obligations or rights which according to this Agreement shall
survive the termination of this Agreement).
If a Bankruptcy Event with respect to a Bank Parent of any Bank shall occur
following the date hereof and for so long as such event shall continue, such
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless such Issuing Bank, as the case may be, shall have entered into
arrangements with the Loan Parties or such Bank, satisfactory to such Issuing
Bank, as the case may be, to defease any risk to it in respect of such Bank
hereunder.
In the event that the Administrative Agent, the Company, each Swing Line Bank
and each Issuing Bank agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the Swing Line
Exposure and L/C Exposure of the Banks shall be readjusted to reflect the
inclusion of such Bank’s Revolving Commitment and on such date such Bank shall
purchase at par such of the Loans of the other Banks (and, only if such Bank is
a Swing Line Bank, Swing Line Loans) as the Administrative Agent shall determine
may be necessary in order for such Bank to hold such Loans in accordance with
its Revolving Commitment Percentage and, if such Bank is a Swing Line Bank,
Swing Line Commitment Percentage.
SECTION 9. REPRESENTATIONS AND WARRANTIES
To induce the Syndication Agents, the Administrative Agent and the Banks to
enter into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, the Company and each Subsidiary Borrower (insofar as the
representations and warranties by such Subsidiary Borrower relate to it) hereby
represents and warrants to each Agent, the Administrative Agent and each Bank
that:
9.1    Financial Condition. The audited consolidated balance sheets of the
Company and its consolidated Subsidiaries as at December 31, 2010 and the
related consolidated statements of income and of cash flows for the fiscal year
ended on such date, reported on by Ernst & Young LLP, copies of which have
heretofore been furnished to each Bank or will be furnished to each Bank that
has not already received such copies, present fairly the consolidated financial
condition of the Company and its consolidated Subsidiaries as at such date, and
the consolidated results of their operations and their consolidated cash flows
for the fiscal year then ended. The unaudited consolidating balance sheet of the
Company and its consolidated Subsidiaries as at June 30, 2011 and the related
unaudited consolidating statement of operations and retained earnings for the
portion of the fiscal year ended on June 30, 2011, present fairly the
consolidating financial condition of the Company and its consolidated
Subsidiaries as at such date, and the consolidating results of their operations
for the fiscal year then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by such
accountants or Responsible Officer, as the case may be, and as disclosed
therein). Neither the Company nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any material
Guarantee Obligation, contingent liability or liability for taxes, or any
long-term lease or unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing statements

--------------------------------------------------------------------------------

or referred to in the notes thereto. During the period from June 30, 2011 to and
including the Closing Date, there has been no sale, transfer or other
disposition by the Company or any of its consolidated Subsidiaries of any
material part of their consolidated business or property and no purchase or
other acquisition of any business or property (including any Capital Stock of
any other Person) material in relation to the consolidated financial condition
of the Company and its consolidated Subsidiaries at June 30, 2011 except as
disclosed in writing to the Banks prior to the Closing Date or disclosed in any
of the Company’s filings with the Securities and Exchange Commission prior to
the date hereof.
9.2    No Change
Since December 31, 2010 there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.
9.3    Corporate Existence; Compliance with Law. The Company and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or other
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be duly qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
9.4    Corporate Power; Authorization; Enforceable Obligations. Each of the
Company and its Subsidiaries has the corporate or other power and authority, and
the legal right, to make, deliver and perform the Credit Documents to which it
is a party and to borrow hereunder and has taken all necessary corporate action
to authorize the borrowings on the terms and conditions of this Agreement and
the execution, delivery and performance of the Credit Documents to which it is a
party. No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Credit Documents. This Agreement
has been, and each other Credit Document to which the Company or any of its
Subsidiaries is a party will be, duly executed and delivered on behalf of the
Company or such Subsidiary, as the case may be. This Agreement constitutes, and
each other Credit Document to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Company or any of
its Subsidiaries party thereto enforceable against the Company or such
Subsidiary, as the case may be, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
9.5    No Legal Bar. The execution, delivery and performance of the Credit
Documents to which the Company or any of its Subsidiaries is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation of the Company or of any of its
Subsidiaries (except for violations of Contractual Obligations which,

--------------------------------------------------------------------------------

individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect) and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation, except for
the Liens expressly permitted by subsection 12.3.
9.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues with respect to
any of the Credit Documents or any of the transactions contemplated hereby or
thereby.
9.7    No Default. No Default or Event of Default has occurred and is
continuing.
9.8    Ownership of Property; Liens. Each of the Company and its Subsidiaries
has good record and marketable title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property, except where the failure to have such title
or such leasehold interest, as the case may be, could not reasonably be expected
to have a Material Adverse Effect, and none of such property is subject to any
Lien except as permitted by subsection 12.3.
9.9    Intellectual Property. Each of the Company and each of its Subsidiaries
owns, or is licensed to use, all domestic and foreign trademarks, tradenames,
copyrights, technology, know-how and processes necessary for the conduct of its
business as currently conducted (the “Intellectual Property”) except for those
the failure to own or license which could not reasonably be expected to have a
Material Adverse Effect. No claim has been asserted and is pending or, to the
knowledge of the Company, has been threatened by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property which could reasonably be
expected to have a Material Adverse Effect, nor does the Company know of any
valid basis for any such claim. The use of such Intellectual Property by the
Company and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
9.10    Local Currency Facilities. Schedule 9.10 sets forth, as of the Closing
Date, all Local Currency Facilities (including the Local Currency Borrower,
Local Currency Banks, Local Currency Facility Agent, Local Currency Facility
Maximum Borrowing Amount and Local Currency Bank Maximum Borrowing Amount with
respect thereto).
9.11    Taxes. Each of the Company and its consolidated Subsidiaries has filed
or caused to be filed all tax returns which, to the knowledge of the Company,
are required to be filed and has paid all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any unfiled tax returns for taxes, and
unpaid taxes, fees and other charges, (a) the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its consolidated Subsidiaries, as the case may be, or
(b) which in each case, individually or in the aggregate, would not cause the
Company and its consolidated Subsidiaries to have a liability in excess of
$20,000,000 or the Dollar Equivalent

--------------------------------------------------------------------------------

Amount thereof); no notice of tax Lien has been filed, and, to the knowledge of
the Company, no claim is being asserted by any taxing authority, with respect to
any such tax, fee or other charge except for claims the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its consolidated Subsidiaries, as the case may be, and
claims for amounts which, in the aggregate, do not exceed $20,000,000.
9.12    Federal Regulations. No part of the proceeds of any Loans will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect or for
any purpose which violates the provisions of the regulations of such Board of
Governors. If requested by any Bank or the Administrative Agent, the Company
will furnish to the Administrative Agent and each Bank a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 referred to
in said Regulation U.
9.13    ERISA. Each Plan which is intended to be qualified under Section 401(a)
(or 403(a) as appropriate) of the Code and each related trust agreement, annuity
contract or other funding instrument which is intended to be tax-exempt under
Section 501(a) of the Code is so qualified and tax-exempt and has been so
qualified and tax-exempt during the period from its adoption to date. No event
has occurred in connection with which the Company or any Commonly Controlled
Entity or any Plan, directly or indirectly, could reasonably be expected to be
subject to any material liability under ERISA, the Code or any other law,
regulation or governmental order or under any agreement, instrument, statute,
rule of law or regulation pursuant to or under which the Company or a Subsidiary
has agreed to indemnify or is required to indemnify any person against liability
incurred under, or for a violation or failure to satisfy the requirements of,
any such statute, regulation or order. No Reportable Event has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Plan has complied
in all material respects with the applicable provisions of ERISA and the Code.
Excluding those arrangements set forth on Schedule 9.13, the present value of
all accrued benefits under each Single Employer Plan maintained by the Company
or any Commonly Controlled Entity or for which the Company or any Commonly
Controlled Entity has or could have any liability (based on those assumptions
used to fund the Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by more than 10%.
Neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Single Employer Plan or Multiemployer Plan, and
neither the Company nor any Commonly Controlled Entity could reasonably be
expected to become subject to any liability under ERISA if the Company or any
such Commonly Controlled Entity were to withdraw completely from all Single
Employer Plans or Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No
Multiemployer Plan is in Reorganization or Insolvent, and neither the Company
nor any Commonly Controlled Entity has received notice that any Multiemployer
Plan is in “endangered” or “critical” condition (within the meaning of Section
432 of the Code or Section 305 of ERISA). The present value (determined using
actuarial and other assumptions which are reasonable in respect of the benefits
provided and the employees participating) of the unfunded liability of the
Company and each Commonly Controlled Entity for benefits under all unfunded
retirement or severance plans, programs, policies or other arrangements
(including, without limitation, post retirement benefits to be provided to their
current and former

--------------------------------------------------------------------------------

employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA)), whether or not funded, does not, in the aggregate, exceed
$15,000,000 (excluding those arrangements set forth on Schedule 9.13).
9.14    Investment Company Act; Other Regulations. Neither the Company nor any
Subsidiary of the Company is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended. Neither the Company nor any Subsidiary of the Company is
subject to regulation under any Federal or State statute or regulation which
limits its ability to incur Indebtedness.
9.15    Subsidiaries. The outstanding stock and securities (or other evidence of
ownership) of the Subsidiaries, partnerships or joint ventures owned by the
Company and its Subsidiaries are owned by the Company and its Subsidiaries free
and clear of all Liens, warrants, options or rights of others of any kind
whatsoever except for Liens permitted by subsection 12.3. Schedule 9.15 is a
complete list of all Subsidiaries that, as of the Closing Date, are required to
execute a Subsidiary Guarantee pursuant to subsection 11.9.
9.16    Accuracy and Completeness of Information. No document furnished or
statement made in writing to the Banks by the Company in connection with the
negotiation, preparation or execution of this Agreement or any of the other
Credit Documents contains any untrue statement of a material fact, or omits to
state any such material fact necessary in order to make the statements contained
therein not misleading, in either case which has not been corrected,
supplemented or remedied by subsequent documents furnished or statements made in
writing to the Banks. All other written information, reports and other papers
and data with respect to the Company and its Subsidiaries (other than financial
statements), furnished to the Banks by the Company, or on behalf of the Company,
were (a) in the case of those not prepared for delivery to the Banks, to the
Company’s knowledge, at the time the same were so furnished, complete and
correct in all material respects for the purposes for which the same were
prepared and (b) in the case of those prepared for delivery to the Banks, to the
Company’s knowledge, complete and correct in all material respects, or have been
subsequently supplemented by other information, reports or other papers or data,
to the extent necessary to give the Banks a true and accurate knowledge of the
subject matter in all material respects, it being understood that financial
projections as to future events are not to be viewed as facts and that actual
results may differ from projected results.
9.17    Purpose of Loans; Revolving Commitments. The proceeds of the Loans and
Letters of Credit shall be used by the Company for general corporate purposes of
the Company and, to the extent permitted hereunder, its Subsidiaries, including
working capital in the ordinary course of business, letters of credit,
repayment, prepayment or purchase of long-term indebtedness and acquisitions,
and the Commitments may be used by the Company as backup for its commercial
paper program, as applicable.
9.18    Environmental Matters. Except as set forth on Schedule 9.18 or insofar
as there is no reasonable likelihood of a Material Adverse Effect arising from
any combination of facts or circumstances inconsistent with any of the
following:
(a)    The facilities and properties owned or operated by the Company or any of
its Subsidiaries (the “Properties”) do not contain, and to the knowledge of the
Company or its Subsidiaries, have not previously contained, any Materials of
Environmental Concern

--------------------------------------------------------------------------------

in amounts or concentrations which (i) constitute or constituted a violation of,
or (ii) could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
(b)    The Properties and all operations at the Properties are in compliance
with all applicable Environmental Laws, and there is no contamination at, under
or to the knowledge of the Company about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Company or any of its Subsidiaries (the “Business”) which could materially
interfere with the continued operation of the Properties.
(c)    Neither the Company nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Company or
any of its Subsidiaries have knowledge or reason to believe that any such notice
will be received or is being threatened.
(d)    To the knowledge of the Company or any of its Subsidiaries, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened, under any Environmental Law to which the Company or any Subsidiary
is or will be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other analogous administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
(f)    There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Company or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably give rise to liability under any
applicable Environmental Laws.
SECTION 10. CONDITIONS PRECEDENT
10.1    Conditions to Closing Date. The occurrence of the Closing Date, and the
agreement of each Bank to make the initial Extension of Credit requested to be
made by it on or after the Closing Date, shall be subject to the satisfaction,
on or prior to September 15, 2011, of the following conditions precedent:
(a)    Credit Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company
and each Subsidiary that will be a Subsidiary Borrower party hereto on the
Closing Date, (ii) a

--------------------------------------------------------------------------------

Company Guarantee executed and delivered by a duly authorized officer of the
Company and (iii) a Subsidiary Guarantee, executed and delivered on behalf of
each Domestic Subsidiary listed on Schedule 9.15 by a duly authorized officer of
such Domestic Subsidiary.
(b)    Corporate Proceedings of each Loan Party. The Administrative Agent shall
have received copies of the resolutions, in form and substance satisfactory to
the Administrative Agent, of the Board of Directors of each Loan Party (except
any Foreign Subsidiary Borrower) authorizing (i) the execution, delivery and
performance of each Credit Document to which it is a party and (ii) in the case
of each Borrower (except any Foreign Subsidiary Borrower), the borrowings
contemplated hereunder, certified by the Secretary, an Assistant Secretary, or
the Vice President and General Counsel of such Loan Party as of the Closing
Date, which certificate shall be in form and substance satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.
(c)    Fees and Expenses. The Administrative Agent shall have received or shall
substantially simultaneously with the closing receive the fees and expenses to
be received on or prior to the Closing Date pursuant to subsection 8.1(c).
(d)    Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
(i)    the executed legal opinion of Milbank, Tweed, Hadley & McCloy LLP,
counsel to the Company and the Subsidiary Borrowers, substantially in the form
of Exhibit G-1, with such modifications therein as shall be reasonably requested
or approved by the Administrative Agent; and
(ii)     the executed legal opinion of Peter S. Brown, general counsel of the
Company, substantially in the form of Exhibit G-2, with such modifications
therein as shall be reasonably requested or approved by the Administrative
Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement and the other Credit Documents as
the Administrative Agent may reasonably require.
(e)    No Material Litigation. No litigation, inquiry, injunction or restraining
order shall be pending, entered or threatened (including any proposed statute,
rule or regulation) which in the reasonable judgment of any Bank could have a
Material Adverse Effect.
(f)    Existing Credit Agreement. Any principal, interest, fees or other amounts
owing or accrued and unpaid under the Existing Credit Agreement to any Person
which is a Bank under (and as defined in) the Existing Credit Agreement (but not
including any Local Currency Facility that is set forth on Schedule 9.10) shall
have been (or shall be substantially simultaneously with the closing) paid in
full to such Person, all letters of credit issued under the Existing Credit
Agreement shall have been (or shall be substantially

--------------------------------------------------------------------------------

simultaneously with the closing) returned, cancelled or deemed issued hereunder
pursuant to subsection 5.1(a) and all “Commitments” under and as defined in the
Existing Credit Agreement shall have been (or shall be substantially
simultaneously with the closing) terminated. Each Bank party hereto (in its
capacity as a Bank under the Existing Credit Agreement), the Administrative
Agent (in its capacity as the Administrative Agent under the Existing Credit
Agreement) and each Loan Party (in its capacity as a Loan Party under the
Existing Credit Agreement) hereby agree that all “Commitments” as defined in the
Existing Credit Agreement shall be terminated upon the satisfaction of all other
conditions to closing set forth in this subsection 10.1 without the need of the
giving of any notice thereof and that any requirement for a notice of prepayment
pursuant to subsection 8.16 of the Existing Credit Agreement is hereby waived.
(g)    Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent.
10.2    Conditions to Each Extension of Credit. The agreement of each Bank to
make any Extension of Credit requested to be made by it on any date (including,
without limitation, its initial Extension of Credit, but excluding any Committed
Rate Loan made pursuant to a Notice of Swing Line Refunding, pursuant to
subsections 5.5(c) or 6.3 or pursuant to subsection 8.12(c) if the Dollar
Equivalent Amount thereof is not increased) is subject to the satisfaction of
the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by the Company and its Subsidiaries in or pursuant to the Credit
Documents (other than subsections 9.2 and 9.6) shall be true and correct in all
material respects on and as of such date as if made on and as of such date
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties are
true and correct as of such earlier date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date after giving effect to the Extension of Credit requested
to be made on such date.
(c)    Hong Kong Dollar Borrowing. In the case of the first requested borrowing
in Hong Kong Dollars subsequent to the Closing Date, the Administrative Agent
shall have received such additional information as reasonably requested by the
Administrative Agent to comply with applicable “know your customer” and
regulatory requirements in connection with the making of Loans in Hong Kong
Dollars.
(d)    Borrowing Certificate. In the case of the first requested borrowing
subsequent to the Closing Date, the Administrative Agent shall have received a
certificate of the Company, dated as of such date, substantially in the form of
Exhibit E, with appropriate insertions and attachments, satisfactory in form and
substance to the Administrative Agent, executed by any Responsible Officer of
the Company.
(e)    Foreign Subsidiary Borrowers. In the case of the first requested

--------------------------------------------------------------------------------

borrowing by each Foreign Subsidiary Borrower, the Company shall deliver to the
Administrative Agent (i) on or prior to such date a copy of the resolutions (or
other comparable document under applicable law), in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of such
Foreign Subsidiary Borrower authorizing (1) the execution, delivery and
performance of each Credit Document to which it is a party and (2) the
borrowings contemplated hereunder, certified by the Secretary or an Assistant
Secretary or other authorized officer of such Foreign Subsidiary Borrower as of
the Closing Date, which certificate shall be in form and substance satisfactory
to the Administrative Agent and shall state that the resolutions (or other
comparable document under applicable law) thereby certified have not been
amended, modified, revoked or rescinded and (ii) five (5) Business Days prior to
such date any additional information requested by the Banks in connection with
subsection 15.17.
Each request for an Extension of Credit by any Borrower shall constitute a
representation and warranty by the Company and such Borrower that as of the date
of such Extension of Credit the conditions contained in this subsection 10.2
have been satisfied.
SECTION 11. AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding and unpaid or any Loan or any other amount
is owing to any Bank, any Agent or the Administrative Agent hereunder or under
any Local Currency Facility, the Company shall and (except in the case of
delivery of financial information, reports and notices) shall cause each of its
Subsidiaries to:
11.1    Financial Statements. Furnish to the Administrative Agent:
(a)    as soon as available, but in any event within the earlier of (i) 120 days
after the end of each fiscal year of the Company or (ii) 30 days after the date
on which such financial statements are required to be filed with the Securities
and Exchange Commission under the Securities Act of 1933, a copy of the audited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
at the end of such year and the related consolidated statements of operations
and shareholders equity and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Ernst & Young or other independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Required Banks; provided that the Company may in lieu of furnishing such
financial statements furnish to the Administrative Agent its Form 10-K filed
with the Securities and Exchange Commission or any successor or analogous
Governmental Authority for such year;
(b)    as soon as available, but in any event within the earlier of (i) 120 days
after the end of each fiscal year of the Company or (ii) 30 days after the date
on which consolidated financial statements for the relevant period are required
to be filed with the Securities and Exchange Commission under the Securities Act
of 1933, the unaudited consolidating balance sheet of the Company and its
consolidated Subsidiaries as at the end of such year and the related unaudited
consolidating statements of operations of the Company and its consolidated
Subsidiaries, setting forth in each case in comparative form the figures

--------------------------------------------------------------------------------

for the previous year, certified pursuant to subsection 11.2(b) by a Responsible
Officer as fairly presenting the consolidating financial condition and results
of operations of the Company and its consolidated Subsidiaries;
(c)    as soon as available, but in any event within the earlier of (i) 60 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company or (ii) 15 days after the date on which such financial statements
are required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, the unaudited consolidated balance sheet of the Company
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and shareholders’ equity and of
cash flows of the Company and its consolidated Subsidiaries for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for such quarter of the previous year,
certified by a Responsible Officer as fairly presenting in all material respects
when considered in relation to the consolidated financial statements of the
Company and its consolidated Subsidiaries (subject to normal year-end audit
adjustments); provided that the Company may in lieu of furnishing such unaudited
consolidated balance sheet furnish to the Administrative Agent its Form 10-Q
filed with the Securities and Exchange Commission or any successor or analogous
Governmental Authority for the relevant quarterly period; and
(d)    as soon as available, but in any event within the earlier of (i) 60 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company or (ii) 15 days after the date on which consolidated financial
statements for the relevant period are required to be filed with the Securities
and Exchange Commission under the Securities Act of 1933, the unaudited
consolidating balance sheet of the Company and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidating statements of
operations of the Company and its consolidated Subsidiaries for such quarter and
the portion of the fiscal year through the end of such quarter, in the case of
the unaudited consolidating balance sheet setting forth in comparative form the
figures for the previous year (but not the corresponding figures for such
quarter of the previous year) and in the case of the statements of operations
setting forth in comparative form the figures for such quarter of the previous
year, certified by a Responsible Officer as fairly presenting the consolidating
financial condition and results of operations of the Company and its
consolidated Subsidiaries (subject to normal year-end audit adjustments).
The financial statements to be furnished pursuant to this subsection 11.1 shall
fairly present the consolidated (or consolidating) financial position and
results of operations of the Company and its consolidated Subsidiaries in
accordance with GAAP (subject, in the case of subsections 11.1(c) and (d), to
normal year-end audit adjustments and the absence of complete footnotes) applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or Responsible Officer, as the case may
be, and disclosed therein). Any information available on the website of the
Company at www.arrow.com or filed with the Securities and Exchange Commission
under the Securities Act of 1933 and available on www.sec.gov shall be deemed to
have been furnished to the Administrative Agent upon the giving of notice by the
Company to the Administrative Agent that such information has been made
available on any of such websites.
11.2    Certificates; Other Information. Furnish to the Administrative Agent (or
in the case of paragraph (h) below, the applicable Bank):

--------------------------------------------------------------------------------

(a)    concurrently with the delivery of the financial statements referred to in
subsection 11.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
(b)    concurrently with the delivery of the financial statements referred to in
subsections 11.1(a) and 11.1(b), a certificate of a Responsible Officer
substantially in the form of Exhibit H;
(c)    concurrently with the delivery of the financial statements referred to in
subsection 11.1(c), a certificate of a Responsible Officer (i) stating that, to
the best of such Responsible Officer’s knowledge, the Company has observed and
performed all of its covenants and other agreements contained in this Agreement
and the other Credit Documents to which it is a party to be observed or
performed by it, (ii) that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified therein and (iii) setting
forth calculations supporting compliance with subsections 12.1(a) and (b);
(d)    as soon as delivered, a copy of the letter, addressed to the Company, of
the certified public accountants who prepared the financial statements referred
to in subsection 11.1(a) for such fiscal year and otherwise referred to as a
“management letter”;
(e)    within five days after the same are sent, copies of all financial
statements and reports which the Company sends to its stockholders generally,
and within five days after the same are filed, copies of all financial
statements and reports which the Company or any of its Subsidiaries may make to,
or file with, the Securities and Exchange Commission or any successor or
analogous Governmental Authority;
(f)    concurrently with the delivery of the financial statements referred to in
subsections 11.1(a) and 11.1(c), a certificate of a Responsible Officer setting
forth the name of each Foreign Subsidiary Borrower and each outstanding Swing
Line Loan, Competitive Advance Loan, Local Currency Loan made and Letter of
Credit issued to the Foreign Subsidiary Borrowers as of the date of such
financial statements;
(g)    promptly following request by the Administrative Agent thereof, copies of
any documents described in Sections 101(k) or 101(l) of ERISA that the Company
or any Commonly Controlled Entity may request with respect to any Multiemployer
Plan; provided, that if the Company or any Commonly Controlled Entity has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Company and/or the Commonly Controlled Entities shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Company shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and
(h)    promptly, such additional documents, instruments, legal opinions or
financial and other information as the Administrative Agent or any Bank may from
time to

--------------------------------------------------------------------------------

time reasonably request.
Any information available on the website of the Company at www.arrow.com or
filed with the Securities and Exchange Commission under the Securities Act of
1933 and available on www.sec.gov shall be deemed to have been furnished to the
Administrative Agent (or Bank, if applicable) upon the giving of notice by the
Company to the Administrative Agent (or Bank, if applicable) that such
information has been made available on any of such websites.
11.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, including, without limitation, all obligations
in respect of taxes, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Company or its Subsidiaries, as the case may be, or where the failure to pay,
discharge or otherwise satisfy could not reasonably be expected to have a
Material Adverse Effect.
11.4    Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as now conducted by it and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business except as otherwise permitted pursuant to
subsection 12.4; comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
11.5    Maintenance of Property; Insurance. Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business; and furnish to each
Bank, upon written request, full information as to the insurance carried.
11.6    Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which the entries are, in all material respects,
full, true and correct in conformity with sound business practice and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and, upon reasonable notice under the
circumstances, permit representatives of the Administrative Agent to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Company and its Subsidiaries with officers and employees
of the Company and its Subsidiaries and with its independent certified public
accountants.
11.7    Notices. Promptly, after the Company becomes aware thereof, give notice
to the Administrative Agent of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
the Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which

--------------------------------------------------------------------------------

may exist at any time between the Company or any of its Subsidiaries and any
Governmental Authority, which in either case of clauses (i) or (ii), if not
cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect or cause a Default or an Event of
Default;
(c)    any litigation or proceeding affecting the Company or any of its
Subsidiaries (i) in which the amount involved is $20,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought
which could reasonably be expected to have a Material Adverse Effect;
(d)    the following events: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Plan, the creation of any Lien in favor of the PBGC
or a Plan, the termination (other than a standard termination under Section
4041(b) of ERISA) of or withdrawal from any Single Employer Plan or
Multiemployer Plan, or the Reorganization or Insolvency of any Multiemployer
Plan, or (ii) the institution of proceedings or the taking of any other action
by the PBGC or the Company or any Commonly Controlled Entity or any Single
Employer Plan or Multiemployer Plan with respect to the withdrawal from or the
termination (other than a standard termination under Section 4041(b) of ERISA)
of any Single Employer Plan or Multiemployer Plan, or the Reorganization or
Insolvency of any Multiemployer Plan; and
(e)    any change, development or event involving a prospective change, which
has had or could reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.
11.8    Environmental Laws.
(a)    Comply with, and take all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, in all material respects with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and undertake all reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.
11.9    Additional Subsidiary Guarantees. In the event that any Domestic
Subsidiary (with assets accounting for more than 5% of Total Assets) which is
not a Guarantor shall own any assets or generate any revenues (excluding any
Domestic Subsidiary the sole activities of which consist of entering into one or
more Permitted Receivables Securitizations), take all actions

--------------------------------------------------------------------------------

necessary to cause such Domestic Subsidiary to execute and deliver a Subsidiary
Guarantee, within 30 days of the occurrence of such event.
11.10    Foreign Subsidiary Borrowers. Within 45 days after the Closing Date,
the Company shall deliver to the Administrative Agent (i) an executed Foreign
Subsidiary Opinion of counsel to each Foreign Subsidiary Borrower that is a
party to this Agreement on the Closing Date if the aggregate Exposure of such
Foreign Subsidiary Borrower owing to all Banks as of the Closing Date exceeds
$20,000,000 and (ii) a copy of all documentation with respect to all Local
Currency Facilities.
SECTION 12. NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding and unpaid or any other amount is owing to
any Bank, any Agent or the Administrative Agent hereunder, any other Credit
Document or under any Local Currency Facility:
12.1    Financial Condition Covenants. The Company shall not:
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on
the last day of any fiscal quarter ending after the Closing Date to exceed a
ratio of 4.00 to 1.00.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Company
ending with any fiscal quarter ending after the Closing Date to be less than a
ratio of 3.00 to 1.00.
12.2    Limitation on Indebtedness of Subsidiaries. The Company shall not permit
any of its Subsidiaries to, and the Subsidiaries shall not, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except
(a) any Indebtedness of Subsidiaries pursuant to any of the Credit Documents,
(b) any Indebtedness of any Domestic Subsidiary otherwise permitted hereunder so
long as such Domestic Subsidiary shall have executed and delivered to the
Administrative Agent a Subsidiary Guarantee and such Subsidiary Guarantee shall
be in full force and effect, (c) cash pooling arrangements in connection with
cash management systems entered into by the Company or any Subsidiaries in the
ordinary course of business; provided that such arrangements do not have a
negative balance, (d) Indebtedness in respect of drafts on Italian banks with
regard to working capital needs in the ordinary course of business, (e)
Indebtedness of any Foreign Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement), (f)
Indebtedness of any Foreign Subsidiary owing to the Company or any other
Subsidiary, (g) Indebtedness outstanding on the date hereof and specified on
Schedule 12.2 and any refinancings, refundings, renewals or extensions thereof
(without increasing the principal amount thereof, or shortening the maturity of
the principal amount thereof), (h) Indebtedness consisting of liabilities

--------------------------------------------------------------------------------

of any Subsidiary in respect of a Permitted Receivables Securitization in an
aggregate amount up to $1,200,000,000, (i) any other Indebtedness of Foreign
Subsidiaries in an aggregate amount not to exceed $350,000,000 in addition to
Indebtedness of Foreign Subsidiaries outstanding on the Closing Date and
specified on Schedule 12.2 and (j) any other Indebtedness in an aggregate amount
not to exceed $50,000,000.
12.3    Limitation on Liens. The Company shall not, and shall not permit any of
its Domestic Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except for:
(a)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Domestic Subsidiaries, as the
case may be, in conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or such Domestic Subsidiary;
(f)    Liens created in connection with Indebtedness incurred pursuant to
subsection 12.2(h);
(g)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(h)    Liens on fixed or capital assets acquired, constructed or improved by

--------------------------------------------------------------------------------

the Company or any Subsidiary; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iii) such security interests
shall not apply to any other property or assets of the Company or any
Subsidiary;
(i)    any Lien on a bank account of the Company or any Subsidiary arising in
connection with the cash pooling arrangements referred to in subsection 12.2(c);
(j)    Liens arising out of any judgment or award (i) with respect to which an
appeal or proceeding for review is being prosecuted in good faith bv appropriate
proceedings diligently conducted, and with respect to which a stay of execution
is in effect; and (ii) that does not constitute an Event of Default under clause
(i) of Section 13; and
(k)    Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Company and all Domestic Subsidiaries) a Dollar Equivalent
Amount equal to $50,000,000 at any time outstanding.
12.4    Limitation on Fundamental Changes. The Company shall not, and shall not
permit any of its Domestic Subsidiaries to, directly or indirectly, enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets, except:
(i)    any Subsidiary may be merged or consolidated with or into the Company
(provided that the Company shall be the continuing or surviving corporation) or
with or into any one or more wholly-owned Domestic Subsidiaries; and
(ii)    any Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) (a) to the Company
or any other wholly owned Domestic Subsidiary or (b) to any other Person if the
Company would be permitted to sell such assets directly to such Person under
this subsection 12.4.
12.5    Limitations on Payments. For the period from and including the Closing
Date until and including the first fiscal quarter end on which the Consolidated
Leverage Ratio for the period of four consecutive quarters ending on such date
is less than 3.5 to 1.0 (before and after giving effect to such restricted
payment), the Company shall not, and shall not permit any of its Subsidiaries
to, make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Loan Party, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Loan Party
(collectively, “Restricted Payments”), except that (v) the Company or any
Subsidiary may purchase all or any portion of the minority equity interests in
any Subsidiary less than wholly-owned (directly or indirectly) by the Company,
(w) any Subsidiary or Loan Party may make Restricted Payments to any other Loan
Party, (x) any Loan Party may make Restricted Payments consisting solely of

--------------------------------------------------------------------------------

Capital Stock of such Loan Party, (y) the Company may make Restricted Payments
with the proceeds (with carryover of excess proceeds from the current fiscal
year to the following fiscal year) from the exercise of stock options in each
fiscal year of the Company and (z) any Loan Party may make payments related to
restricted stock or performance shares for employee compensation and employee
share option plan related purchases in an aggregate amount not to exceed
$30,000,000 in each fiscal year of the Company.
12.6    Limitations on Acquisitions. The Company shall not, and shall not permit
any of its Subsidiaries to, purchase any assets constituting a business unit of,
or the Capital Stock of, any Person, or make any investment in or loan or
advance to any joint venture except for investments in Existing Joint Ventures
in an aggregate amount not to exceed $50,000,000, Permitted Joint Ventures and
Permitted Acquisitions; provided that immediately prior to and after giving
effect to such Permitted Acquisition:
(a)    no Default or Event of Default shall have occurred and be continuing; and
(b)    such Permitted Joint Ventures and Permitted Acquisitions are funded (i)
with common stock of the Company; or (ii) cash or other consideration, so long
as, at the time of and after giving pro forma effect to such Permitted Joint
Venture or Permitted Acquisitions funded with consideration other than common
stock of the Company, either (A) the Consolidated Leverage Ratio is less than or
equal to 4.00 to 1.00 or (B) the Company has Liquidity of at least $450,000,000;
provided that the criteria set forth under this clause (b)(ii) shall not be a
condition to consummation of Permitted Joint Ventures or Permitted Acquisitions
for aggregate consideration not exceeding $50,000,000 in each fiscal year of the
Company.
12.7    Limitation on Negative Pledge Clauses. The Company shall not, and shall
not permit any of its Subsidiaries to, enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Company or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its Property or revenues, whether now owned or hereafter acquired,
to secure the obligations of the Loan Parties under the Credit Documents, other
than (a) this Agreement and the other Credit Documents, (b) conditions imposed
by law, regulation, court order, rule or decree, (c) agreements relating to
Property encumbered by Liens permitted by subsection 12.3 as long as such
agreements apply only to the Property encumbered by such Liens, any inventory or
goods, the sale of which may give rise to a "Receivable" (as such term is
defined in the Permitted Receivables Agreement) or the assignment of any right
to receive income in respect of such inventory or goods, (d) restrictions
contained in the Arrow Note Documents or any other evidence of Indebtedness so
long as not materially more restrictive in the aggregate than the Arrow Note
Documents, (e) any agreement relating to Property of a Subsidiary that is in
effect at the time such Person becomes a Subsidiary (provided that such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary), (f) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary, (g)
any agreement evidencing Indebtedness of any Foreign Subsidiary permitted by
subsection 12.2 so long as such agreement does not restrict any Lien securing
any Property of the Company or any Domestic Subsidiary, (h) agreements with
suppliers to the Company or any Subsidiary relating to any inventory supplied by
such suppliers and (i) any restrictions in Hedging Agreements that require the
granting

--------------------------------------------------------------------------------

of liens to the counterparty thereunder on an equal and ratable basis with Liens
securing the obligations of the Loan Parties under the Credit Documents.
12.8    Limitation on Restrictions on Subsidiary Distributions. The Company
shall not, and shall not permit any of its Subsidiaries to, enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Company or any other Subsidiary, (b) make investments in the Company or any
other Subsidiary or (c) transfer any of its assets to the Company or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) conditions imposed
by law, regulation, court order, rule or decree, (iv) restrictions relating to
any special purpose entity under any Permitted Receivables Securitization, (v)
any restriction imposed on any Subsidiary that is in effect at the time such
Person becomes a Subsidiary (provided that such restriction was not entered into
in contemplation of such Person becoming a Subsidiary) and (vi) any restriction
in any agreement evidencing Indebtedness of any Foreign Subsidiary permitted by
subsection 12.2.
SECTION 13. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    (i) Any Specified Borrower shall fail to pay any principal of any Loan or
any Reimbursement Obligation owing by it when due (whether at the stated
maturity, by acceleration or otherwise) in accordance with the terms hereof; or
(ii) any Local Currency Borrower shall fail to pay any principal of on any Local
Currency Loan when due in accordance with the applicable terms of the relevant
Local Currency Facility; or (iii) any Specified Borrower or Local Currency
Borrower shall fail to pay any interest on any Loan or Local Currency Loan or
any fee or any other amount payable hereunder or under any Local Currency
Facility, within five days after any such interest or other amount becomes due
in accordance with the terms thereof or hereof; or
(b)    Any representation or warranty made or deemed made by the Company or any
Subsidiary herein or in any other Credit Document or which is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Credit
Document shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or
(c)    The Company or any Subsidiary shall default in the observance or
performance of any agreement contained in Section 12 and, with respect to
subsections 12.2 and 12.3, such default shall continue unremedied for a period
of 20 days; or
(d)    The Company or any Subsidiary shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Credit Document (other than as provided in paragraphs (a) through (c) of this
subsection), and such default shall continue unremedied for a period of 30 days
after the Company has knowledge thereof; or

--------------------------------------------------------------------------------

(e)    Any of the Credit Documents shall cease, for any reason, to be in full
force and effect, or the Company shall so assert in writing (except for the
termination of any Local Currency Facility if all Local Currency Loans and other
amounts owing thereunder are paid in full); or
(f)    The Company or any of its consolidated Subsidiaries shall (i) default in
any payment of principal of or interest of any Indebtedness (other than the
Loans and Reimbursement Obligations) or in the payment of any Guarantee
Obligation or in connection with any Permitted Receivables Securitization, in
each case with an outstanding principal amount in excess of a Dollar Equivalent
Amount equal to $50,000,000 when due beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness, Guarantee Obligation or Permitted Receivables Securitization or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; or
(g)    (i) Any Specified Borrower, or any Subsidiary that, directly or
indirectly, accounts for more than 5% of Total Assets, at any date shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Company or any such Subsidiary shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Specified Borrower or any Subsidiary any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against any Specified Borrower or any Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or
(h)    (i) Any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan; (ii) any failure to meet applicable minimum funding standards (as defined
in Section 412 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Company

--------------------------------------------------------------------------------

or any Commonly Controlled Entity; (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Banks, likely to result in
the termination of such Plan for purposes of Title IV of ERISA; (iv) any Single
Employer Plan or Multiemployer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Company or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Banks is likely to, incur any liability in
connection with the termination of or withdrawal from a Single Employer Plan or
Multiemployer Plan or the Insolvency or Reorganization of a Multiemployer Plan;
or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to subject the Company to any tax, penalty or other
liabilities in the aggregate material in relation to the business, operations,
property or financial or other condition of the Company; or
(i)    One or more judgments or decrees (other than those related to the
litigation listed on Schedule 13(i); provided that the aggregate amount of such
judgments shall not exceed $50,000,000) shall be entered against the Company or
any of its Subsidiaries involving in the aggregate a liability (not paid or
fully covered by insurance) of a Dollar Equivalent Amount equal to $50,000,000
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or
(j)    The Company Guarantee or any Subsidiary Guarantee shall cease, for any
reason, to be in full force and effect (other than, in the case of any
Subsidiary Guarantee, in accordance with the terms thereof) or any Guarantor
party thereto shall so assert; or
(k)    A Change in Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to any Specified
Borrower or Guarantor, automatically the Commitments shall immediately terminate
and the Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall become
immediately due and payable and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Banks, the Administrative Agent may, or upon the request of the
Required Banks, the Administrative Agent shall, by notice to the Company declare
the Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Banks, the
Administrative Agent may, or upon the request of the Required Banks, the
Administrative Agent shall, by notice to the Company, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including, without limitation, all amounts of L/C Obligations,
whether or not the

--------------------------------------------------------------------------------

beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to the preceding sentence, the applicable
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of Letters of Credit issued for its account. Each Borrower hereby grants
to the Administrative Agent, for the benefit of the Issuing Banks and the L/C
Participants, a security interest in such cash collateral to secure all
obligations of such Borrower under this Agreement and the other Loan Documents.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the applicable Borrower hereunder. After all such Letters of
Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the
applicable Borrower hereunder shall have been paid in full, the balance, if any,
in such cash collateral account shall be returned to the applicable Borrower.
The Borrowers shall execute and deliver to the Administrative Agent, for the
account of the Issuing Banks and the L/C Participants, such further documents
and instruments as the Administrative Agent may request to evidence the creation
and perfection of the within security interest in such cash collateral account.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.
SECTION 14. THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENTS; THE ARRANGERS
14.1    Appointment. Each Bank hereby irrevocably designates and appoints
JPMorgan Chase Bank, N.A., as the Administrative Agent of such Bank under this
Agreement and the other Credit Documents, and each such Bank irrevocably
authorizes JPMorgan Chase Bank, N.A., as the Administrative Agent for such Bank,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
14.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
14.3    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement

--------------------------------------------------------------------------------

or any other Credit Document (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Banks for any recitals, statements, representations or warranties made by
the Company or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of the Company to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement (other than conditions precedent set forth in subsection
10.1) or any other Credit Document, or to inspect the properties, books or
records of the Company.
14.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, email or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Banks or all of the Banks, as may be required hereunder, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected from liability to the Banks in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Banks or all of the Banks, as may be
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks and their respective
successors and assigns.
14.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Banks or all of the Banks, as may be required hereunder;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.
14.6    Non-Reliance on Administrative Agent and Other Banks. Each Bank
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Company,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Bank. Each Bank represents to the Administrative
Agent that it has, independently

--------------------------------------------------------------------------------

and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Company and made its
own decision to make its Loans hereunder and enter into this Agreement and the
other Credit Documents to which it is or will be a party. Each Bank also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Company and its
Subsidiaries. Except for notices, reports and other documents expressly required
to be furnished to the Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Company and its Subsidiaries which may come into the possession of the
Administrative Agent and any Issuing Bank or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
14.7    Indemnification. The Banks agree to indemnify the Administrative Agent
and each Issuing Bank in their respective capacities as such (to the extent not
reimbursed by the Company and without limiting the obligation of the Company to
do so), ratably according to their respective Revolving Commitment Percentages
in effect on the date on which indemnification is sought under this subsection
(or, if indemnification is sought after the date upon which the Revolving
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Revolving Commitment Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or any Issuing Bank in
any way relating to or arising out of this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or any Issuing Bank under or in connection with any
of the foregoing; provided that no Bank shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s or Issuing Bank’s, as the case may be, gross negligence
or willful misconduct. The agreements in this subsection shall survive the
payment of the Loans, the Reimbursement Obligations and all other amounts
payable hereunder.
14.8    Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Company and any of its Subsidiaries as
though the Administrative Agent were not the Administrative Agent hereunder and
under the other Credit Documents. With respect to its Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Credit Documents as any Bank and may exercise the same as though
it were not the Administrative Agent, and the terms “Bank” and “Banks” shall
include the Administrative Agent in its individual capacity.

--------------------------------------------------------------------------------

14.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Banks; provided that any such
resignation shall not be effective until a successor agent has been appointed
and approved in accordance with this subsection 14.9, and such successor agent
has accepted its appointment. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Credit Documents, then
the Required Banks shall appoint from among the Banks a successor administrative
agent for the Banks, which successor agent shall be approved by the Company
(which approval shall not be unreasonably withheld or delayed or be required
during the existence of an Event of Default), whereupon such successor
administrative agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this subsection shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Credit Documents.
14.10    The Arrangers and Syndication Agents. Each Bank acknowledges that none
of the Arrangers and the Syndication Agents, in such respective capacity, shall
have any duties or responsibilities, or shall incur any liabilities, under this
Agreement or the other Credit Documents. None of the Arrangers and the
Syndication Agents, in such respective capacity, shall have or deemed to have
any fiduciary relationship with any Bank.
SECTION 15. MISCELLANEOUS
15.1    Amendments and Waivers.
(a)    Neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this subsection. The Required Banks may, or, with the
written consent of the Required Banks, the Administrative Agent may, from time
to time, (i) enter into with the Loan Parties party thereto written amendments,
supplements or modifications to this Agreement and the other Credit Documents
for the purpose of adding any provisions to this Agreement or the other Credit
Documents or changing in any manner the rights of the Banks or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Banks or the Administrative Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other
Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) reduce the amount or extend the scheduled date of
maturity of any Loan or reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof or increase the
aggregate amount or extend the expiration date of any Bank’s Commitment, in each
case without the consent of each Bank directly affected thereby, or (ii) amend,
modify or waive any provision of this subsection or reduce the percentage
specified in the definition of Required Banks, or consent to the assignment or
transfer by the Company of any of its rights and obligations under this
Agreement and the other Credit Documents or amend, modify or waive subsection
8.3(a) or 15.6(a), or amend, modify or waive any other provision hereof
specifying the number or percentage of Banks required to waive, amend or modify
any rights

--------------------------------------------------------------------------------

hereunder or any determination granting consent hereunder, or release any
Subsidiary from its Subsidiary Guarantee or release the Company from the Company
Guarantee, in each case without the written consent of all the Banks, or (iii)
amend, modify or waive any provision of Section 14 without the written consent
of the then Administrative Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Banks and shall be
binding upon the Company, the Subsidiary Borrowers, the Banks, the Syndication
Agents, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Company, the Banks and the Administrative Agent shall be
restored to their former position and rights hereunder and under any other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.
(b)    In addition to amendments effected pursuant to the foregoing paragraph
(a), Schedules II, III and IV may be amended as follows:
(i)    (A) Schedule II will be amended to add Subsidiaries of the Company as
additional Subsidiary Borrowers upon (A) execution and delivery by the Company,
any such Subsidiary Borrower and the Administrative Agent, of a Joinder
Agreement providing for any such Subsidiary to become a Subsidiary Borrower, and
(B) delivery to the Administrative Agent of (1) if reasonably requested by the
Administrative Agent, a legal opinion in respect of such additional Subsidiary
Borrower and (2) such other documents with respect thereto as the Administrative
Agent shall reasonably request. Notwithstanding the provisions of this
subsection 15.1(b)(i), if at any time after the Closing Date the Company intends
to amend Schedule II to add an additional Foreign Subsidiary Borrower the
Company shall, upon not less than 15 Business Days’ notice,  deliver to
the Administrative Agent a designation letter duly executed by the Company
and such respective Foreign Subsidiary which shall designate such Foreign
Subsidiary as a Foreign Subsidiary Borrower for purposes of this Agreement.
The Administrative Agent shall promptly notify each Bank of each such
designation by the Company and the identity of the respective Foreign
Subsidiary.  If the Company shall designate as a Foreign Subsidiary Borrower
hereunder any Subsidiary not organized under the laws of the United States or
any State thereof, any Bank may, with notice to the Administrative Agent and the
Company, fulfill its Commitment by causing an Affiliate of such Bank to act as
the Bank in respect of such Foreign Subsidiary Borrower.
(B)    As soon as practicable after receiving notice from the Administrative
Agent of the Company’s intent to designate a Foreign Subsidiary as a Foreign
Subsidiary Borrower, and in any event at least 10 Business Days prior to the
delivery of an executed Joinder Agreement pursuant to this
subsection 15.1(b)(i), for a designated Foreign Subsidiary Borrower that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Bank that may not legally lend to, establish
credit for the account of and/or do

--------------------------------------------------------------------------------

any business whatsoever with such designated Foreign Subsidiary Borrower
directly or through an Affiliate of such Bank as provided in the immediately
preceding paragraph (a “Protesting Bank”) shall so notify the Company and
the Administrative Agent in writing. With respect to each Protesting Bank, the
Company shall, effective on or before the date that such designated Foreign
Subsidiary Borrower shall have the right to borrow hereunder, (A) notify the
Administrative Agent and such Protesting Bank of the designation of a
Replacement Bank to assume the Revolving Commitments and/or Swing Line
Commitments, if any, and the obligations of such Protesting Bank in accordance
with clause (e) below, (B) notify the Administrative Agent and such
Protesting Bank that the Revolving Commitments and/or Swing Line Commitments of
such Protesting Bank shall be terminated; provided that such Protesting Bank
shall have received payment of an amount equal to the outstanding principal of
its Loans and/or L/C Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant designated Foreign Subsidiary Borrower (in the case of all other
amounts), or (C) cancel its request to designate such Foreign Subsidiary as a
Foreign Subsidiary Borrower hereunder.
(ii)    Schedule II will be amended to remove any Subsidiary as a Subsidiary
Borrower upon (A) execution and delivery by the Company of a Schedule Amendment
providing for such amendment, (b) repayment in full of all outstanding Loans of
such Subsidiary Borrower and (c) cash collateralization of all outstanding
Letters of Credit issued for the account of such Subsidiary Borrower.
(iii)    Schedule III will be amended to designate other Banks as additional or
replacement Swing Line Banks or additional Issuing Banks, upon execution and
delivery by the Company, the Administrative Agent and such additional or
replacement Swing Line Bank or additional Issuing Bank, as the case may be, of a
Schedule Amendment providing for such amendment. In the case of any replacement
of a Swing Line Bank pursuant to a Schedule Amendment, the existing Swing Line
Bank replaced pursuant thereto shall cease to be a Swing Line Bank upon the
effectiveness of such Schedule Amendment and the repayment of all Swing Line
Loans owing to such replaced Swing Line Bank.
(iv)     Schedule III will be amended to change administrative information with
respect to Swing Line Banks or Issuing Banks, upon execution and delivery by the
Company, the Administrative Agent and Swing Line Bank or Issuing Bank, as the
case may be, of a Schedule Amendment providing for such amendment.
(v)    Schedule IV will be amended to change administrative information
contained therein (other than any interest rate definition, Funding Time,
Payment Time or notice time contained therein) or to add Available Foreign
Currencies (and related interest rate definitions and administrative
information), upon execution and delivery by the Company and the Administrative
Agent of a

--------------------------------------------------------------------------------

Schedule Amendment providing for such amendment.
(vi)    Schedule IV will be amended to conform any Funding Time, Payment Time or
notice time contained therein to then-prevailing market practices, upon
execution and delivery by the Company, the Required Banks and the Administrative
Agent of a Schedule Amendment providing for such amendment.
(vii)    Schedule IV will be amended to change any interest rate definition
contained therein, upon execution and delivery by the Company, all the Banks and
the Administrative Agent of a Schedule Amendment providing for such amendment.
(c)    The Administrative Agent shall give prompt notice to each Bank of any
amendment effect pursuant to subsection 15.1(b).
(d)    Notwithstanding the provisions of this subsection 15.1, any Local
Currency Facility may be amended, supplemented or otherwise modified in
accordance with its terms so long as after giving effect thereto either (i) such
Local Currency Facility ceases to be a “Local Currency Facility” and the Company
so notifies the Administrative Agent or (ii) the Local Currency Facility
continues to meet the requirements of a Local Currency Facility set forth
herein.
(e)    The Company may designate a Replacement Bank to assume the Revolving
Commitments and/or Swing Line Commitments, if any, and the obligations of any
Bank (an “Objecting Bank”) that is a Protesting Bank under clause (b) above or
refuses to consent to (x) an amendment, supplement or waiver that both requires
the consent of all the Banks in order to become effective and is acceptable to
one or more other Banks constituting the Required Banks or (y) any Extension
Request, and to purchase the outstanding Loans of such Objecting Bank and such
Objecting Bank’s rights hereunder and with respect thereto, without recourse
upon, or warranty by, or expense to, such Objecting Bank (unless such Objecting
Bank agrees otherwise), for a purchase price equal to the outstanding principal
amount of the Loans of such Objecting Bank plus (i) all interest accrued and
unpaid thereon and all other amounts owing to such Objecting Bank hereunder and
(ii) any amount which would be payable to such Objecting Bank pursuant to
subsection 8.8 (assuming that all Loans of such Objecting Bank were prepaid on
the date of such assumption), and upon such assumption and purchase by the
Replacement Bank, such Replacement Bank, if it is not already a Bank, shall be
deemed to be a “Bank” for purposes of this Agreement and such Objecting Bank
shall cease to be a “Bank” for purposes of this Agreement and shall no longer
have any obligations or rights hereunder (other than any obligations or rights
which according to this Agreement shall survive the termination of this
Agreement).
15.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or five days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Company, the Subsidiary Borrowers and
the Administrative Agent, and as set forth in Schedule I in the case of the
other parties hereto, or to such other address as may be hereafter notified by
the respective parties hereto and any future

--------------------------------------------------------------------------------

holders of the Loans:
The Company:
Arrow Electronics, Inc.
 
50 Marcus Drive
 
Melville, New York 11747
 
Attention: Treasurer, Arrow Electronics
 
Telecopy: +1-631-847-2170
 
Telephone: +1-631-847-5680
 
 
The Administrative Agent:
JPMorgan Chase Bank, N.A.
 
383 Madison Avenue, 24th Floor
 
New York, New York 10179
 
Attention: Peter Thauer
Email: peter.thauer@jpmorgan.com
 
Telecopy: (212) 270-5127
 
Telephone: (212) 270-6289
 
 
with a copy to:
JPMorgan Chase Bank, N.A.
 
1111 Fannin, 10th Floor
 
Houston, Texas 77002
 
Attention: Talitha Humes
 
Talitha.l.humes@jpmorgan.com
Telecopy: +1-713-750-2878
 
Telephone: +1-713-427-6190
 
 
The Subsidiary Borrowers:
c/o Arrow Electronics, Inc
 
50 Marcus Drive
 
Melville, New York 11747
 
Attention: Treasurer, Arrow Electronics
 
Telecopy: +1-631-847-2170
 
Telephone: +1-631-847-5680

; provided that any Notice of Borrowing, Notice of Swing Line Borrowing, Notice
of Continuation, Notice of Conversion, Notice of Swing Line Outstandings, Notice
of Swing Line Refunding, Notice of Local Currency Outstandings, Notice of
Prepayment, or any notice pursuant to subsections 2.4, 5.2 or 8.16 shall not be
effective until received.
15.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
15.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the other Credit
Documents and the making of the Loans hereunder and the issuance of Letters of
Credit.
15.5    Payment of Expenses.
The Company agrees (a) to pay or reimburse the Administrative Agent and each

--------------------------------------------------------------------------------

Arranger for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the fees and disbursements of
counsel to the Administrative Agent and each Arranger, (b) to pay or reimburse
each Bank and the Administrative Agent and any Issuing Bank for all its
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents upon the occurrence of an Event of Default, including,
without limitation, the fees and disbursements of counsel to the Administrative
Agent and to the several Banks and any Issuing Bank (including the allocated
fees and expenses of in-house counsel), and (c) to pay, indemnify, and hold each
Bank, each Agent, each Arranger and the Administrative Agent and any Issuing
Bank harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Credit Documents and any such other documents, and (d)
to pay, indemnify, and hold each Bank, each Agent, each Arranger and the
Administrative Agent and any Issuing Bank (and their respective directors,
officers, employees and agents) (collectively, the “indemnified person”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Credit
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Company, any of its Subsidiaries or any of the Properties (it
being understood that costs and expenses incurred in connection with the
enforcement or preservation of rights under this Agreement and the other Credit
Documents shall be paid or reimbursed in accordance with clause (b) above rather
than this clause (d)) (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided, that the Company shall have no obligation
hereunder to any indemnified person with respect to indemnified liabilities to
the extent such indemnified liabilities are found by final, nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such indemnified person. Without limiting
the foregoing, and to the extent permitted by applicable law, the Company agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any indemnified person. Any payments required to be
made by the Company under this subsection 15.5 shall be made within 30 days of
the demand therefor. The agreements in this subsection shall survive repayment
of the Loans and all other amounts payable hereunder.
15.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Specified Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer by a Specified
Borrower without such consent shall be null and void) and (ii) no Bank may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this subsection.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any

--------------------------------------------------------------------------------

Bank may assign to one or more assignees (each, an “Assignee”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Revolving Commitments and/or Swing Line Commitments, if any, and the
Loans at the time owing to it) with the prior written consent of:
(A) the Company (such consent not to be unreasonably withheld), provided that no
consent of the Company shall be required for an assignment to a Bank, an
affiliate of a Bank, an Approved Fund (as defined below) or, if an Event of
Default under subsections 13(a), 13(c) or 13(g) has occurred and is continuing,
any other Person; and


(B) the Administrative Agent; and


(C) the Issuing Bank and each Swing Line Bank (in the case of assignments of the
Revolving Commitments)


(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s Revolving Commitments and/or Swing Line Commitments or Loans under any
Facility, the amount of the Revolving Commitments and/or Swing Line Commitments
or Loans of the assigning Bank subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Company shall be required if an Event of Default
under subsection 13(a), 13(c) or 13(g) has occurred and is continuing and (2)
such amounts shall be aggregated in respect of each Bank and its affiliates or
Approved Funds, if any; provided further that after giving effect to any such
assignment, the transferor Bank’s aggregate Dollar Equivalent Amount of its
Local Currency Bank Maximum Borrowing Amount under all Local Currency Facilities
may not exceed its Revolving Commitment hereunder


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(C) after giving effect to any such assignment, the transferor or transferee
Bank’s Swing Line Commitment, if any, may not exceed its Revolving Commitment
hereunder and any purported assignment which would result in the transferor or
transferee Bank’s Swing Line Commitment, if any, exceeding its Revolving
Commitment hereunder shall not be effective; and


(D) the Assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an administrative questionnaire.


For the purposes of this subsection 15.6, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans

--------------------------------------------------------------------------------

and similar extensions of credit in the ordinary course of its business and that
is administered or managed by (a) a Bank, (b) an affiliate of a Bank or (c) an
entity or an affiliate of an entity that administers or manages a Bank.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of subsections 8.5, 8.6, 8.8 and
15.5). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection 15.6 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this subsection.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amount (and stated
interest) of the Loans and L/C Obligations owing to, each Bank pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Company, the Administrative Agent, the Issuing Bank
and the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    (i) Any Bank may, without the consent of any Loan Party, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Bank’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitments and the Loans owing to it); provided that (A) such Bank’s
obligations under this Agreement shall remain unchanged, (B) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, the Issuing Bank
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which a Bank sells such a participation shall provide that
such Bank shall retain the sole right to enforce this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement may provide that such Bank will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Bank directly affected thereby pursuant to the
proviso to the second sentence of subsection 15.1(a) and (2) directly affects

--------------------------------------------------------------------------------

such Participant. Subject to paragraph (c)(ii) of this subsection, each
Participant shall be entitled to the benefits, and subject to the limitations,
of subsections 8.5, 8.6 and 8.8 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this
subsection. To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 15.7(b) as though it were a Bank,
provided such Participant shall be subject to subsection 15.7(a) as though it
were a Bank. Each Bank that sells a participation, acting solely for this
purpose as an agent of the Company, shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, and such Bank, each Loan Party and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.
(ii) A Participant shall not be entitled to receive any greater payment under
subsection 8.5 or 8.6 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. No Participant shall be entitled to the benefits of
subsection 8.6 unless such Participant complies with such subsection as if it
were a Bank.
(d)    Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Bank from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Bank as a party hereto.
(e)    The Company, upon receipt of written notice from the relevant Bank,
agrees to issue Notes to any Bank requiring Notes to facilitate transactions of
the type described in paragraph (d) above.
(f)    Notwithstanding the foregoing, any Conduit Bank may assign any or all of
the Loans it may have funded hereunder to its designating Bank without the
consent of the Company or the Administrative Agent and without regard to the
limitations set forth in subsection 15.6(b). Each of the Company, each Bank and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Bank or join any other Person in instituting against a Conduit Bank any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state bankruptcy or similar law, for one year and one day

--------------------------------------------------------------------------------

after the payment in full of the latest maturing commercial paper note issued by
such Conduit Bank; provided, however, that each Bank designating any Conduit
Bank hereby agrees to indemnify, save and hold harmless each other party hereto
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such Conduit Bank during such period of forbearance.
15.7    Adjustments; Set-off.
(a)    If any Bank (a “benefitted Bank”) shall at any time receive any payment
of all or part of its Loans or the Reimbursement Obligations then due and owing
to it, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsection 13(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Bank, if any, in respect of such other Bank’s Loans or the Reimbursement
Obligations then due and owing to it, or interest thereon, such benefitted Bank
shall purchase for cash from the other Banks a participating interest in such
portion of each such other Bank’s Loan or the Reimbursement Obligations owing to
it, or shall provide such other Banks with the benefits of any such collateral,
or the proceeds thereof, as shall be necessary to cause such benefitted Bank to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Banks; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefitted Bank, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. Each of the Company and the
Subsidiary Borrowers agrees that each Bank so purchasing a portion of another
Bank’s Loan may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Bank were
the direct holder of such portion.
(b)    In addition to any rights and remedies of the Banks provided by law, each
Bank shall have the right, without prior notice to the Company or any Subsidiary
Borrower, any such notice being expressly waived by the Company and the
Subsidiary Borrowers to the extent permitted by applicable law, upon any amount
becoming due and payable by the Company hereunder or under this Agreement or the
other Credit Documents (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Bank or any branch or agency
thereof to or for the credit or the account of the Company or such Subsidiary
Borrower, as the case may be. Each Bank agrees promptly to notify the Company
and the Administrative Agent after any such set-off and application made by such
Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application.
15.8    Power of Attorney. Each Subsidiary Borrower hereby grants to the Company
an irrevocable power of attorney to act as its attorney-in-fact with regard to
matters relating to this Agreement, the Applications and each other Credit
Document, including, without limitation, execution and delivery of any
amendments, supplements, waivers or other modifications hereto or thereto,
receipt of any notices hereunder or thereunder and receipt of service of process
in connection herewith or therewith. Each Subsidiary Borrower hereby explicitly
acknowledges that the

--------------------------------------------------------------------------------

Administrative Agent and each Bank has executed and delivered this Agreement and
each other Credit Document to which it is a party, and has performed its
obligations under this Agreement and each other Credit Document to which it is a
party, in reliance upon the irrevocable grant of such power of attorney pursuant
to this subsection 15.8. The power of attorney granted by each Subsidiary
Borrower hereunder is coupled with an interest.
15.9    Judgment.
(ga) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.
(gb) The obligation of the Company or any Subsidiary Borrower in respect of any
sum due to any Bank or the Administrative Agent hereunder shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement or the other Credit Documents (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Bank or the Administrative Agent (as the case may be) of any sum adjudged to be
so due in the Judgment Currency such Bank or the Administrative Agent (as the
case may be) may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to such Bank or the
Administrative Agent (as the case may be) in the Agreement Currency, the Company
or such Subsidiary Borrower (as the case may be) agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Bank or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the Agreement Currency so purchased exceeds the sum originally due to any
Bank or the Administrative Agent (as the case may be), such Bank or the
Administrative Agent (as the case may be) agrees to remit to the Company or such
Subsidiary Borrower (as the case may be) such excess.
15.10    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email, electronic copy or telecopy), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Company and
the Administrative Agent.
15.11    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
15.12    Integration. This Agreement and the other Credit Documents represent
the agreement of the Company, the Subsidiary Borrowers, the Syndication Agents,
the Administrative Agent and the Banks with respect to the subject matter
hereof, and there are no promises,

--------------------------------------------------------------------------------

undertakings, representations or warranties by the Administrative Agent or any
Bank relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.
15.13    GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER
THAN ANY LOCAL CURRENCY FACILITY) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN ANY LOCAL
CURRENCY FACILITY) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
15.14    Submission To Jurisdiction; Waivers.
(a)    Each of the Company and the Subsidiary Borrowers hereby irrevocably and
unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of New York,
the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 15.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
(b)    Each Subsidiary Borrower hereby irrevocably appoints the Company as its
agent for service of process in any proceeding referred to in subsection
15.14(a) and agrees that service of process in any such proceeding may be made
by mailing or delivering a copy thereof to it care of the Company at its address
for notice set forth in subsection 15.2.

--------------------------------------------------------------------------------

15.15    Acknowledgements. Each of the Company and the Subsidiary Borrowers
hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    none of the Syndication Agents, Arrangers, the Administrative Agent or
any Bank has any fiduciary relationship with or duty to the Company and the
Subsidiary Borrowers arising out of or in connection with this Agreement or any
of the other Credit Documents, and the relationship between the Syndication
Agents, the Administrative Agent and the Banks, on one hand, and the Company and
the Subsidiary Borrowers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Banks or among the Company and the Subsidiary Borrowers and the Banks.
15.16    WAIVERS OF JURY TRIAL. THE COMPANY, THE SUBSIDIARY BORROWERS, THE
SYNDICATION AGENTS, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
15.17    USA Patriot Act. Each Bank hereby notifies each Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow such
Bank to identify each Borrower in accordance with the Act.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
ARROW ELECTRONICS, INC.


By: /s/ Michael J. Taunton     
Name: Michael J. Taunton
Title: Vice President and Treasurer




ARROW CENTRAL EUROPE GMBH


By: /s/ Paul J. Reilly     
Name: Paul J. Reilly
Title: Director




ARROW ASIA PAC LTD.


By: /s/ Paul J. Reilly     
Name: Paul J. Reilly
Title: Director




COMPONENTS AGENT (CAYMAN) LTD.


By: /s/ Paul J. Reilly     
Name: Paul J. Reilly
Title: Director




ARROW ASIA DISTRIBUTION LIMITED


By: /s/ Paul J. Reilly     
Name: Paul J. Reilly
Title: Director




ARROW ELECTRONICS (CI) LTD


By: /s/ Paul J. Reilly     
Name: Paul J. Reilly
Title: Director


  

--------------------------------------------------------------------------------

Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as an Agent and as a Bank


By: /s/ Peter B. Thauer     
Name: Peter B. Thauer
Title: Executive Director



--------------------------------------------------------------------------------

Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written
BANK OF AMERICA, N.A.,
as a Syndication Agent and as a Bank


By: /s/ Michael Schultz     
Name: Michael Schultz
Title: Vice President




THE BANK OF NOVA SCOTIA,
as a Syndication Agent and as a Bank


By: /s/ Eugene Dempsey     
Name: Eugene Dempsey
Title: Director




BNP PARIBAS,
as a Syndication Agent and as a Bank

By: /s/ Michael A. Kowalczuk     
Name: Michael A. Kowalczuk
Title: Director


By: /s/ Richard Pace     
Name: Richard Pace
Title: Director




THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as a Syndication Agent and as a Bank


By: /s/ Ken Egusa     
Name: Ken Egusa
Title: Vice President
    


  



--------------------------------------------------------------------------------

Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written


Wells Fargo Bank, N.A., as a Bank



By: /s/ Joe Mynatt     
Name: Joe Mynatt
Title: Managing Director
    











































































--------------------------------------------------------------------------------

Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written








HSBC Bank USA, National Association, as a Bank



By: /s/ David Wagstaff     
Name: David Wagstaff
Title: Managing Director

































































--------------------------------------------------------------------------------



Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written








Goldman Sachs Bank USA, as a Bank



By: /s/ Mark Walton     
Name: Mark Walton
Title: Authorized Signatory

































































--------------------------------------------------------------------------------



Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written








Mizuho Corporate Bank, Ltd., as a Bank



By: /s/ Raymond Ventura     
Name: Raymond Ventura
Title: Deputy General Manager







--------------------------------------------------------------------------------



Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written








Morgan Stanley Bank, N.A., as a Bank



By: /s/ Sherrese Clarke     
Name: Sheresse Clarke
Title: Authorized Signatory























--------------------------------------------------------------------------------

Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written








Sovereign Bank, as a Bank



By: /s/ Ravi Kacker     
Name: Ravi Kacker
Title: Senior Vice President

































































--------------------------------------------------------------------------------



Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written








Danske Bank A/S, Denmark, Sweden Branch, as a Bank



By: /s/ Henrik Huttemeier     
Name: Henrik Huttemeier
Title:


For any Bank requiring a second signature line:


By: /s/ Paolo Bartoletti     
Name: Paolo Bartoletti
Title:







--------------------------------------------------------------------------------

Lender signature page to the Arrow Electronics 2011 Credit Agreement, dated as
of the date first above written


Bank of China, New York Branch, as a Bank


By: /s/ Shiqiang Wu     
Name: Shiqiang Wu
Title: General Manager






























    













--------------------------------------------------------------------------------

    





SCHEDULE I
BANKS AND COMMITMENTS
Bank
Dollar Revolving Commitment Amount


Euro Revolving Commitment Amount


(Dollar Equivalent Amount)
Pounds Sterling Revolving Commitment Amount 
(Dollar Equivalent Amount)
Hong Kong Dollar Revolving Commitment Amount 
(Dollar Equivalent Amount)
Swedish Kroner Revolving Commitment Amount
(Dollar Equivalent Amount)
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
$136,000,000
$34,000,000
$22,666,666.67
$12,142,857.14
$12,477,064.22
 
 
 
 
 
 
BANK OF AMERICA, N.A.
$136,000,000
$34,000,000
$22,666,666.67
$12,142,857.14
$12,477,064.22
 
 
 
 
 
 
BNP PARIBAS
$136,000,000
$34,000,000
$22,666,666.67
$12,142,857.14
$12,477,064.22
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA
$136,000,000
$34,000,000
$22,666,666.67
$12,142,857.14
$12,477,064.22
 
 
 
 
 
 
THE BANK OF TOYKO-MITSUBISHI UFJ, LTD.
$136,000,000
$34,000,000
$22,666,666.67
$12,142,857.14
$12,477,064.22
 
 
 
 
 
 
WELLS FARGO BANK, N.A.
$80,000,000
$20,000,000
$13,333,333.33
$7,142,857.14
$7,339,449.54
 
 
 
 
 
 
HSBC BANK, NATIONAL ASSOCIATION
$80,000,000
$20,000,000
$13,333,333.33
$7,142,857.14
$7,339,449.54
 
 
 
 
 
 
GOLDMAN SACHS BANK USA
$80,000,000
$20,000,000
$13,333,333.33
$7,142,857.14
$7,339,449.54
 
 
 
 
 
 
MIZUHO CORPORATE BANK, LTD.
$80,000,000
$20,000,000
$13,333,333.33
-0-
-0-
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A.
$70,000,000
$17,500,000
$11,666,666.67
$6,250,000
$6,422,018.36
 
 
 
 
 
 
DANSKE BANK A/S, DENMARK, SWEDEN BRANCH
$50,000,000
$12,500,000
$8,333,333.33
$4,464,285.72
$4,587,155.96
 
 
 
 
 
 
SOVEREIGN BANK
$50,000,000
$12,500,000
$8,333,333.33
$4,464,285.72
$4,587,155.96
 
 
 
 
 
 
BANK OF CHINA, NEW YORK BRANCH
$30,000,000
$7,500,000
$5,000,000
$2,678,571.44
-0-
 
 
 
 
 
 
TOTAL:
$1,200,000,000
$30,000,000
$200,000,000
$100,000,000
$100,000,000









--------------------------------------------------------------------------------

SCHEDULE II
SUBSIDIARY BORROWERS


FOREIGN SUBSIDIARY BORROWERS


Name and Address:    
Jurisdiction of Incorporation:


Arrow Central Europe GmbH          
Max-Planck StraBe 1-3
D-63303 Dreieich
Germany


Germany
Arrow Asia Pac Ltd.            
20/F Tower II, Ever Gain Plaza
88 Container Port Road,
Kwai Chung
Hong Kong


Hong Kong
Components Agent (Cayman) Ltd.
Century Yard, Cricket Square, Hutchins Drive
PO Box 2681 GT
George Town, Grand Cayman
British West Indies


British West Indies
Arrow Asia Distribution Limited    
20/F Tower II, Ever Gain Plaza
88 Container Port Road
Kwai Chung
Hong Kong


Hong Kong
Arrow Electronics (CI) Ltd.    
Regatta Office Park
West Bay Road
PO Box 3116
Grand Cayman, KY1-1205
Cayman Islands


British West Indies


































































--------------------------------------------------------------------------------



Schedule III


Certain Information Concerning Swing Line Loans and Letters of Credit


I.    Issuing Banks and Issuing Offices


Name of Issuing Bank
Issuing Office
Currency
JPMorgan Chase Bank, N.A. c/o JPMorgan Treasury Services
10420 Highland Manor Drive
4th Floor
Tampa, Florida 33610-9128, United States
Attention: James Alonzo,
      Standby LC Dept.
(T) 813-432-6339
(F) 813-432-5161


All Available Currencies
Bank of America, N.A.
Bank of America (as LC Issuing Agent)
Remy David
Ph: 925-675-8416
Fax: 888-217-4730
Remedios.A.David@baml.com
Bank of America N.A.
Credit Services
Concord, CA


All Available Currencies












--------------------------------------------------------------------------------



II.    Swing Line Limits


Borrower
Swing Line Limit


ARROW ELECTRONICS, INC.
$500,000,000
ARROW CENTRAL EUROPE GMBH
$500,000,000
ARROW ASIA PAC LTD.
$500,000,000
COMPONENTS AGENT (CAYMAN) LTD.
$500,000,000
ARROW ASIA DISTRIBUTION LIMITED
$500,000,000
ARROW ELECTRONICS (CI) LTD
$500,000,000




--------------------------------------------------------------------------------



III.    Swing Line Commitments


Swing Line Bank
Swing Line Commitment Amount
Borrowers
JPMorgan Chase Bank, N.A.
$100,000,000
All Borrowers
Bank of America, N.A.
$100,000,000
All Borrowers
BNP Paribas
$100,000,000
All Borrowers
The Bank of Nova Scotia
$100,000,000
All Borrowers
The Bank of Tokyo-Mitshubishi UFJ, LTD.
$100,000,000
All Borrowers




--------------------------------------------------------------------------------

IV.    Swing Line Banks – Addresses of Funding/Payment Offices


A. JPMorgan Chase Bank, N.A.


JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes
Talitha.l.humes@jpmorgan.com
Telecopy: +1-713-750-2878
Telephone: +1-713-427-6190


Bank Name: JPMorgan Chase Bank, N.A.
ABA/Routing No.: 021000021
Account Name: Arrow Electronics
Account No.: 9008113381H0043
Attention: Talitha Humes/Jeremy Jones
Reference: Arrow Electronics


B. Bank of America:


Contact Information:
Remy David
2001 Clayton Road, 2nd Floor
Mailcode: CA4-702-02-25
Concord, CA  94520
Phone #: 925-675-8416
Fax #: 888-217-4730
Email:  remedios.a.david@baml.com


Payment Instruction:
Bank of America NA
ABA 026009593
Account Number: 3750836479
Account Name: Credit Services
Ref:  Arrow Electronics























--------------------------------------------------------------------------------

C. BNP Paribas:


Legal Adress for BNP Paribas:
787 Seventh Ave. The Equitable Tower
New York, NY 10019

Loans Operation Contact Information:
Cathy Markos Prahalias
Tel. 514-285-6042
Fax. 201-850-4059
Email. SFLS.Support@americas.bnpparibas.com

Wire instructions:
Pay to: BNP Paribas NY
ABA: 026 007 689
Benef: Loan Servicng Clearing Account
Account # 10313000103
Ref. Arrow Electronics


D. Bank of Nova Scotia


Loan Admin Contact:
Kathy Williams
Direct No:
416
Telephone No:
212
Fax Number:
212
Email:
kathy_williams@scotiacapital.com



The Bank of Nova Scotia
Global Wholesale Services
720 King Street West, Toronto
Mailing Address
44 King Street West
Toronto, Ontario
Canada M5H 1H1



BANK NAME:
The Bank of Nova Scotia-New York
ABA:
2,600,253
ACCOUNT NAME:
BANK OF NOVA SCOTIA - DIVERSIFIED CENTRAL
ACCOUNT #:
618233
ATTENTION:
US CORPORATE LOANS
REFERENCE:
ARROW ELECTRONICS INC
LEGAL ENTITY NAME:
THE BANK OF NOVA SCOTIA










--------------------------------------------------------------------------------

E. The Bank of Tokyo-Mitsubishi UFJ, Ltd.


Dolores Ruland
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020-1104
(T) 201-413-8629
(F) 201-521-2304
druland@us.mufg.jp


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABA#026 009 632
Account# 97770191
Attention: Loan Operations Department
Reference: Arrow Electronics, Inc.













































































--------------------------------------------------------------------------------

SCHEDULE IV


ADMINISTRATIVE SCHEDULE


COMMITTED RATE LOANS/SWING LINE LOANS


Interest Rates for Each Currency


Dollars:


ABR Loans: ABR


Eurocurrency Loans:


a) Committed Rate Loans
for any Interest Period in respect of any Tranche, the rate for deposits in
Dollars for a period beginning on the first day of such Interest Period and
ending on the last day of such Interest Period which appears on the Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on the date which is two
Business Days prior to the first day of such Interest Period. In the event that
such rate does not appear on such page, the Eurocurrency Rate shall be
determined by reference to such other comparable publicly available service for
displaying Eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 a.m., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank Eurodollar market where its Eurodollar and foreign currency
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.


b) Swing Line Loans
the rate at which the applicable Swing Line Bank is offered Dollar deposits at
or about 11:00 a.m., New York City time, on the first day of such Interest
Period in the interbank Eurodollar market where its Eurodollar and foreign
currency exchange operations are then being conducted for delivery on such first
day of such Interest Period for the number of days comprised therein.


Euros:


Eurocurrency Loans:



--------------------------------------------------------------------------------

for any Interest Period in respect of any Tranche, the rate for deposits in
Euros for a period beginning on the first day of such Interest Period and ending
on the last day of such Interest Period published by the British Bankers’
Association as its Interest Settlement Rate displayed on Telerate Page 3750 (or,
if no such quotation appears on such Telerate Page, on the appropriate Reuters
Screen) as of 11:00 a.m., London time, on the date which is two Business Days
prior to the first day of such Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be determined by reference to the rate at which the Administrative Agent
is offered euro deposits at or about 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period in the interbank Eurodollar
market where its Eurodollar and foreign currency exchange operations are then
being conducted for delivery on the first day of such Interest Period for the
number of days comprised therein.


Pounds Sterling:


Eurocurrency Loans:


for any Interest Period in respect of any Tranche, the rate for deposits in
Pounds Sterling for a period beginning on the first day of such Interest Period
and ending on the last day of such Interest Period published by the British
Bankers’ Association as its Interest Settlement Rate on Telerate Page 3750 (or,
if no such quotation appears on such Telerate Page, on the appropriate Reuters
Screen) as of 11:00 a.m., London time, on the date which is two Business Days
prior to the first day of such Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be determined by reference to the rate at which the Administrative Agent
is

--------------------------------------------------------------------------------

offered Pound Sterling deposits at or about 11:00 a.m., London time, two
Business Days prior to the beginning of such Interest Period in the interbank
Eurodollar market where its Eurodollar and foreign currency exchange operations
are then being conducted for delivery on the first day of such Interest Period
for the number of days comprised therein.


Hong Kong Dollars:


Eurocurrency Loans:


for any Interest Period in respect of any Tranche, the rate for deposits in Hong
Kong Dollars for a period beginning on the first day of such Interest Period and
ending on the last day of such Interest Period, the official HIBOR fixing from
the Hong Kong Association of banks (HKAB) which appears on Bloomberg page HIBO
as of 11:30 a.m., Hong Kong time, on the date which is the first day of such
Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be determined by reference to the rate at which the Administrative Agent
is offered Hong Kong Dollar deposits at or about 11:30 a.m., Hong Kong time, on
the date which is the first day of such Interest Period for the number of days
comprised therein.


Swedish Kroner:


Eurocurrency Loans:


for any Interest Period in respect of any Tranche, the rate for deposits in
Swedish Kroners for a period beginning on the first day of such Interest Period
and ending on the last day of such Interest Period which appears on the Reuters
Screen LIBOR02 Page as of 11:00 a.m., London time, on the date which is two
Business Days prior to the first day of such Interest Period.


In the event that such rate does not appear on such page, the Eurocurrency Rate
shall be determined by reference to the rate at which the Administrative Agent
is offered Swedish Kroner deposits at or about 11:00 a.m., London time, two
Business

--------------------------------------------------------------------------------

Days prior to the beginning of such Interest Period in the interbank Eurodollar
market where its Eurodollar and foreign currency exchange operations are then
being conducted for delivery on the first day of such Interest Period for the
number of days comprised therein.

--------------------------------------------------------------------------------



Funding Office, Funding Time, Payment Office, Payment Time for Each Currency for
Committed Rate Loans.


Dollars:


Funding Office:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002



Funding Time:
11:00 a.m., New York City time on the Borrowing Date for Eurocurrency Loans

4:00 p.m., New York City time on the Borrowing Date for ABR Loans


Payment Office:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002



Payment Time:
12:00 noon, New York City time



Euros:


1.Funding Office:


J.P.Morgan Europe Limited
125 London Wall, London EC2Y 5AJ


Correspondent Bank: J.P.MORGAN AG (Swift ID: CHASDEFXXXX)
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: DE93501108006001600037


Funding Time:
1:00 p.m., London time on the Borrowing Date



Payment Office:


J.P.Morgan Europe Limited
125 London Wall, London EC2Y 5AJ



--------------------------------------------------------------------------------

Correspondent Bank: J.P.MORGAN AG (Swift ID: CHASDEFXXXX)
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: DE93501108006001600037


Payment Time:
1:00 p.m., London time











Pounds Sterling:


2.Funding Office:


J.P.Morgan Europe Limited
125 London Wall , London EC2Y 5AJ


Correspondent Bank: Pay direct to
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: GB82CHAS60924203043504
Local Clearing Code: 405206


Funding Time:
1:00 p.m., London time on the Borrowing Date



Payment Office:


J.P.Morgan Europe Limited
125 London Wall, London EC2Y 5AJ


Correspondent Bank: Pay direct to
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: GB82CHAS60924203043504
Local Clearing Code: 405206


Payment Time:
1:00 p.m., London time on the Borrowing Date



Hong Kong Dollars:


3. Funding Office:


20th Floor, Chater House, 8 Connaught Road, Central, Hong Kong
Account Name: JPMorgan Chase Bank, N.A. Hong Kong Branch

--------------------------------------------------------------------------------

BIC Code: CHASHKHH
CHATS Code: 007
(Note : please make payment by Local CHATS)


Funding Time:
2:00 p.m., Hong Kong time on the Borrowing Date



Payment Office:
20th Floor, Chater House, 8 Connaught Road, Central, Hong Kong



Payment Time:
2:00 p.m., Hong Kong time















Swedish Kroner:


4.Funding Office:    


J.P.Morgan Europe Limited
125 London Wall, London EC2Y 5AJ


Correspondent Bank: SKANDINAVISKA ENSKILDA BANKEN (Swift ID: ESSESESSXXX)
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: 52018519395


Account of:    J.P. Morgan Europe Limited
Account No:    5201-8519395
Skandinaviska Banken Enskllda Banken, Stockholm


Funding Time:
9:00 a.m., London time on the Borrowing Date



Payment Office:


J.P.Morgan Europe Limited
125 London Wall, London EC2Y 5AJ


Correspondent Bank: SKANDINAVISKA ENSKILDA BANKEN (Swift ID: ESSESESSXXX)
Account: J.P. MORGAN EUROPE LIMITED (Swift ID: CHASGB22XXX)
Account Number: 52018519395



--------------------------------------------------------------------------------

Payment Time:
9:00 a.m., London time

--------------------------------------------------------------------------------



C    Funding Office, Funding Time, Payment Office, Payment Time for Swing Line
Loans.


Funding Office:
Funding Office of applicable Swing Line Bank as set forth on Schedule III



Funding Time:
4:00 p.m., New York City time on the Borrowing Date



Payment Office:
Payment Office of applicable Swing Line Bank as set forth on Schedule III



Payment Time:
4:00 p.m., New York City time



Notice of Borrowing:


Dollars:


Deliver to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes

Talitha.l.humes@jpmorgan.com
Telephone No: (713) 427-6190
Fax No: (713) 750-2878


Time:


(i) ABR Loans--Not later than 12:00 noon, New York City time, on the Borrowing
Date


(ii) Eurocurrency Loans--Not later than 12:00 noon, New York City time, three
Business Days prior to the Borrowing Date.




Information Required: Name of Borrower, amount to be borrowed, whether ABR Loans
or Eurocurrency Loans, amounts of each such type, and Interest Periods for
Eurocurrency Loans and wire instructions for remittance of drawdown proceeds.



--------------------------------------------------------------------------------

Available Foreign Currencies (except Hong Kong Dollars):


1. Deliver to:     J.P. Morgan Europe Limited
125 London Wall
London, EC2Y 5AJ
Attention: Steve Clarke
Telephone No: 011-44-207-777 2353
Fax No: 011-44-207-777 2360


2. Time:
Not later than 11:00 A.M., London time, three Business Days prior to the
Borrowing Date.


3.
Information Required:

Name of Borrower, amount to be borrowed, and Interest Periods and wire
instruction for remittance of drawdown proceeds.


Hong Kong Dollars:


1. Deliver to:


JPMorgan Chase Bank, N.A.  acting through its Hong Kong Branch
20thFloor., Chater House, 8 Connaught Road,
Central, Hong Kong
Attn : Sara Wong / Jennifer Yu
Tel : (852) 2800 6024 / 2800 1916
Fax : (852) 2836 9672
Email : sara.ny.wong@jpmorgan.com / jennifer.cc.yu@jpmorgan.com


With a copy to:
Asia Loan Operation
Fax : 91 22 66466865
email : asia.loan.operations@jpmorgan.com


2. Time:


Not later than 11:00 A.M., Hong Kong time, four Business Days prior to the
Borrowing Date.


Notice of Swing Line Borrowing:




1. Deliver to:
Funding Office of applicable Swing Line Bank as set forth on Schedule III




--------------------------------------------------------------------------------

2. Time:
Not later than 1:00 p.m., New York City time, on the Borrowing Date, or such
later time as may be agreed by the applicable Swing Line Bank, acting in its
sole discretion.


3. Information Required: Name of Borrower, amount to be borrowed, whether ABR
Loans or Eurocurrency Loans, amounts of each such type, and Interest Periods for
Eurocurrency Loans and wire instructions for remittance of drawdown proceeds.






Notice of Continuation; Notice of Prepayment


Dollars:


Deliver to:     
a) Committed Rate Loans
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes
Talitha.l.humes@jpmorgan.com
Telephone No: (713) 427-6190
Fax No: (713) 750-2878


b) Swing Line Loans
Lending Office of applicable Swing Line Bank as set forth on Schedule III
Time:


a) Committed Rate Loans
(i) ABR Loans -- Not later than 12:00 Noon, New York City time, on the
prepayment date


(ii) Eurocurrency Loans -- Not later than 12:00 noon, New York City time, three
Business Days prior to the last day of the current Interest Period for
continuations or the prepayment date, as the case may be.



--------------------------------------------------------------------------------

b) Swing Line Loans
Not later than 4 p.m., New York City time, on the prepayment date


Information Required:


Name of Borrower, amount to be prepaid or (in the case of Committed Rate Loans)
continued, as the case may be, whether Swing Line Loans or Committed Rate Loans,
whether ABR Loans or Eurocurrency Loans, amounts of each such Type, and Interest
Periods for Eurocurrency Loans to be continued.


Available Foreign Currencies:


1. Deliver to:
a) Available Foreign Currency Other Than Hong Kong Dollars



J.P. Morgan Europe Limited
125 London Wall
London, EC2Y 5AJ
Attention: Steve Clarke
Telephone No: 011-44-207-777 2353
Fax No: 011-44-207-777 2360


b) Hong Kong Dollars


JPMorgan Chase Bank, N.A.  acting through its Hong Kong Branch
20thFloor., Chater House, 8 Connaught Road,
Central, Hong Kong
Attn : Sara Wong / Jennifer Yu
Tel : (852) 2800 6024 / 2800 1916
Fax : (852) 2836 9672
Email : sara.ny.wong@jpmorgan.com / jennifer.cc.yu@jpmorgan.com


With a copy to:
Asia Loan Operation
Fax : 91 22 66466865
email : asia.loan.operations@jpmorgan.com




2. Time:


Not later than 11:00 A.M., London time, three Business Days prior to the last
day of the current Interest Period for continuations or the prepayment date, as
the case may be; provided that with respect to Hong Kong Dollars,

--------------------------------------------------------------------------------

notice shall be given not later than 11:00 A.M., Hong Kong time, four Business
Days prior to the last day of the current Interest Period for continuations or
the prepayment date, as the case may be.




3.
Information Required:



Name of Borrower, amount to be continued or prepaid, as the case may be, whether
ABR Loans or Eurocurrency Loans, amounts of each such Type, and Interest Periods
for Eurocurrency Loans to be continued.

--------------------------------------------------------------------------------

COMPETITIVE ADVANCE LOANS


Competitive Advance Loan Request by Company


Deliver to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes

Talitha.l.humes@jpmorgan.com
Telephone No: (713) 427-6190
Fax No: (713) 750-2878


2. Delivery time:    By 9:30 A.M., New York City time, on the date on which
Competitive Advance Loan Offers are requested.


3. Information to be set forth:
Name of Borrower.
Amount and Currency of Competitive Advance Loan.
Date of Competitive Advance Loan.
Maturity Date.
Interest Payment Dates.
Date on which Competitive Advance Loan Offers are due.


Competitive Advance Loan Offer to Company


Deliver to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes

Talitha.l.humes@jpmorgan.com
Telephone No: (713) 427-6190
Fax No: (713) 750-2878


Delivery time: By 11:00 A,M. New York City time on date set forth in Competitive
Advance Loan Request.



--------------------------------------------------------------------------------

Information to be set forth:
Name of Bank.
Amount and Currency of Competitive Advance Loan offered for each maturity date.
interest rate.
If Competitive Advance Loans may not be prepaid.

--------------------------------------------------------------------------------

NOTICE OF SWING LINE REFUNDING


A.Deliver to:    JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes
Talitha.l.humes@jpmorgan.com
Telephone No: (713) 427-6190
Fax No: (713) 750-2878


Information to be set forth:
Name of Borrower
Number of Swing Line Loans
Amount of each Swing Line Loan
Date of each Swing Line Loan


NOTICE OF SWING LINE OUTSTANDINGS


i.
Deliver to:    

JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes
Talitha.l.humes@jpmorgan.com
Telephone No: (713) 427-6190
Fax No: (713) 750-2878


ii.
Information to be set forth:



Name of Borrower
Number of Swing Line Loans
Amount of each Swing Line Loan
Date of each Swing Line Loan
Outstanding Interest

--------------------------------------------------------------------------------



NOTICE OF LOCAL CURRENCY OUTSTANDINGS


Deliver to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes

Talitha.l.humes@jpmorgan.com
Telephone No: (713) 427-6190
Fax No: (713) 750-2878


Delivery time:
By close of business in London on the date of making of each Local Currency Loan
and on the last Business Day of each month on which the applicable Local
Currency Borrower has outstanding any Local Currency Loans.



Information to be set forth:
Name of Borrower
Amount and Currency of outstanding Local Currency Loans























































--------------------------------------------------------------------------------

EXHIBIT A TO
CREDIT AGREEMENT
 

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of the date set forth below, entered into pursuant
to the FIVE YEAR CREDIT AGREEMENT, dated as of August [__], 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined), among ARROW
ELECTRONICS, INC., the Subsidiary Borrowers from time to time parties thereto,
the several Banks from time to time parties thereto, BNP PARIBAS, BANK OF
AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSHIBISHI UFJ,
LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA
SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers and
Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
W I T N E S S E T H:
WHEREAS, the parties to this Joinder Agreement wish to amend Schedule II to the
Credit Agreement in the manner hereinafter set forth; and
WHEREAS, this Joinder Agreement is entered into pursuant to subsection 15.1(b)
of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:
1.Each of the undersigned Subsidiaries of the Company hereby acknowledges that
it has received and reviewed a copy (in execution form) of the Credit Agreement,
and agrees to:
(a)
join the Credit Agreement as a Subsidiary Borrower;

(b)
be bound by all covenants, agreements and acknowledgements attributable to a
Subsidiary Borrower in the Credit Agreement; and

(c)
perform all obligations required of it by the Credit Agreement.

2.Each of the undersigned Subsidiaries of the Company hereby represents and
warrants that the representations and warranties with respect to it contained
in, or made or deemed made by it in, Section 9 of the Credit Agreement are true
and correct

--------------------------------------------------------------------------------

on the date hereof.
3.The address and jurisdiction of incorporation of each undersigned Subsidiary
of the Company is set forth in Annex I to this Joinder Agreement.
4.THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------

    

Schedule 1.1


Existing Joint Ventures


Arrow-Altech Holdings (Pty) Limited, a South African company, and its
subsidiaries.
 
Marubun-Arrow Asia Limited, a British Virgin Islands company, and its
subsidiaries.
 
Marubun-Arrow USA, LLC, a Delaware limited liability company.




Schedule 5.1




Existing Letters of Credit


Reference Number
Issuing Bank
Outstanding Amount
Expiry/Maturity Date
Beneficiary Name
P231580
JPMorgan Chase Bank, N.A.
$4,400,000
September 27, 2011
Evergreen clause
Hartford Fire Insurance Company
3053001


Bank of America
$150,000
February 12, 2012
Evergreen clause
Board of County Commissioners of Arapahoe County
3053002


Bank of America
$793,271
February 12, 2012
Evergreen clause
Board of County Commissioners of Arapahoe County
68052525


Bank of America
$54,154
August 18, 2011


TS 405 Lexington Owner, L.L.C. c/o Tishman Speyer Properties
68058347
Bank of America
$594,459
12/31/2011
Bank of America, Rossana Spaziani
68058348
Bank of America
$297,229.5
12/31/2011
Bank of America,
Mara Barbetti
68058349
Bank of America
$297,229.5
12/31/2011
Bank of America, Marco Barbetti
68058350
Bank of America
$1,783,377
12/31/2011
Bank of America, Mario Barbetti
TOTAL    $8,369,720.00







--------------------------------------------------------------------------------

    

Schedule 9.10


Outstanding Local Currency Loans


None.




























































































--------------------------------------------------------------------------------

    

Schedule 9.13


Excluded ERISA Arrangements


1.    Extended Separation Benefits


The Company maintains a broad-based program to shelter employees at all levels
from any adverse consequences which might result from a change in control of the
Company. A change in control is defined in the program to include such time that
any person becomes the beneficial owner, directly or indirectly, of 30% or more
of the combined voting power of the Company's voting securities or certain
changes occur in the constitution of the Company's Board of Directors. Pursuant
to a policy adopted by the Board of Directors in 1998, the period of salary
continuation normally extended to employees whose employment is terminated as a
result of a workforce reduction or reorganization (which period ranges from six
to 24 weeks depending upon the length of service with the Company) is tripled if
employment is terminated by the Company (other than for cause) as a result of a
change in control. In addition to this policy, the Company has entered into
employment agreements with certain management-level employees, pursuant to which
among other matters, such employees will receive one year's compensation and
continuation for up to one year of medical and life insurance benefits if their
employment is terminated by the Company (other than for cause) within 12 months
following a change in control. The Company also has agreements with a number of
divisional and group vice presidents who are not executive officers, which
provide such vice presidents with a multiple of their annualized includible
compensation (as defined in the Internal Revenue Code) and continuation for up
to three years of medical, life and other welfare benefits if their employment
is terminated by the Company (other than for cause), if their responsibilities
or base salaries are materially diminished, or if certain other adverse changes
occur within 24 months following a change in control. Arrow’s executive officers
have entered into employment and change of control agreements. Under the
employment agreements, if the executive is terminated without cause, the
executive will continue to receive, through the end of the then-remaining term
of the agreement, all base salary and benefits (such as life, health, and
disability insurance) and cause the immediate vesting of any unvested stock
options which would have vested through the then-remaining term of the
agreement. The executive is also entitled to certain restricted units or shares
and, in some instances, performance units or shares. Under the change of control
agreements, if the executive’s employment is terminated (i) without cause by
Arrow or (ii) for good reason by the executive after a change in control, the
eligible terminated executive is entitled to receive: (i) all unpaid salary
through the date of termination (as defined in the employment agreement) and all
earned and unpaid benefits and awards (including both cash and stock
components); (ii) a lump-sum payment of 2.99 times the executive’s annualized
includable compensation as defined in Internal Revenue Code Section 280G(d)(1);
and (iii) continuation of coverage under the Company’s then current medical plan
until the executive reaches 65 years of age (or otherwise becomes eligible for
Medicare) or begins receiving equivalent benefits from a new employer. In
addition, all stock options vest immediately and the executive may be entitled
to restricted units or shares, and performance shares or shares. The amounts
payable pursuant to such agreements to the executive officers and to the other
vice presidents will be reduced, if necessary, to avoid excise tax under Section
4999 of the Code.


2.    Unfunded Pension Plan


The Company maintains the Unfunded Pension Plan for Selected Executives of the




--------------------------------------------------------------------------------

    

Company ("SERP"). Under the SERP, the Company's Board of Directors determines
those employees who are eligible to participate in the SERP and the amount of
their maximum annual pension upon retirement on or after attaining age 60.
Approximately 25 current and former executives are designated participants in
the SERP. The gross SERP benefit is calculated by multiplying 2.5% of final
average performance-based compensation (salary and annual incentive) by the
participant’s years of credited service (up to a maximum of 18 years). Final
average compensation is the highest average of any three years during the
participant’s final five years of service. The gross benefit is reduced by 50%
of the Social Security benefit and the projected benefit of the Company’s 401(k)
matching contributions. The benefits provided under the SERP are payable as a
life annuity with 60 payments guaranteed, commencing at age 60, assuming
continued employment through normal retirement.


3.    Wyle Executive Severance Obligations


In connection with the acquisition of the Wyle Group of Companies, the Company
has severance obligations under agreements with certain existing Wyle
executives. Those severance obligations could constitute severance arrangements
for purposes of ERISA.


4. Executive Deferred Compensation Plan


The company maintains an Executive Deferred Compensation Plan for approximately
450 highly paid U.S. executives, of which approximately 100 employees
participate. The Plan allows eligible executives to voluntarily elect to defer a
portion of their salary (up to 80%) and bonus/commissions (up to 100%).
Deferrals must be for a minimum of two years. At the end of the deferral period
participants may elect to have deferrals distributed to them in either lump sum
or installment payments over a designated number of years. Deferrals will be
paid out in a lump sum distribution if termination precedes retirement/long term
disability. Deferrals can be invested among different deemed investment options.
All deferrals and any earnings on those deferrals are general unsecured
obligations of the company.


5.    Wyle SERP Plan


The company maintains an unfunded pension plan for approximately 19 former
executives of the Wyle Group of Companies. This plan provides for payment equal
to the excess of the amounts such executives would normally be expected to
receive under the terms of the Wyle qualified plan, over the maximum amounts
allowed by ERISA under the qualified plan.


6.    Wyle Defined Benefit Plan


The company is responsible for retirement benefits for certain employees the
Wyle provided under a defined benefit plan.  Benefits under that plan were
frozen as of December 31, 2000. The company makes contributions to the plan so
that minimum contribution requirements, as determined by government regulations,
are met.




--------------------------------------------------------------------------------

    





Schedule 9.15


Subsidiary Guarantors


Arrow Electronics (UK), Inc.
Arrow Enterprise Computing Solutions, Inc.




--------------------------------------------------------------------------------

Schedule 9.18


Environmental Matters


In connection with the 2000 purchase of Wyle from the VEBA Group ("VEBA"), the
company assumed certain of the then outstanding obligations of Wyle, including
Wyle's 1994 indemnification of the purchasers of its Wyle Laboratories division
for environmental clean-up costs associated with any then existing contamination
or violation of environmental regulations. Under the terms of the company's
purchase of Wyle from VEBA, VEBA agreed to indemnify the company for costs
associated with the Wyle environmental indemnities, among other things. The
company is aware of two Wyle Laboratories facilities (in Huntsville, Alabama and
Norco, California) at which contaminated groundwater was identified. Each site
will require remediation, the final form and cost of which is undetermined.


Wyle Laboratories has demanded indemnification from the company with respect to
the work at both sites (and in connection with the litigation discussed below),
and the company has, in turn, demanded indemnification from VEBA. VEBA merged
with a publicly-traded, German conglomerate in June 2000. The combined entity,
now known as E.ON AG, remains responsible for VEBA's liabilities. E.ON AG
acknowledged liability under the terms of the VEBA contract in connection with
the Norco and Huntsville sites and made an initial, partial payment. Neither the
company's demands for subsequent payments nor its demand for defense and
indemnification in the related litigation and other costs associated with the
Norco site were met.


In October 2005, the company filed suit against E.ON AG in the Frankfurt am Main
Regional Court in Germany. The suit seeks indemnification, contribution, and a
declaration of the parties' respective rights and obligations in connection with
the Riverside County litigation (discussed below) and other costs associated
with the Norco site. In its answer to the company's claim filed in March 2009 in
the German proceedings, E.ON AG filed a counterclaim against the company for
approximately $16,000,000. The company believes it has reasonable defenses to
the counterclaim and plans to defend its position vigorously. The company
believes that the ultimate resolution of the counterclaim will not materially
adversely impact the company's consolidated financial position, liquidity, or
results of operations. The litigation is currently suspended while the company
engages in a court-facilitated mediation with E.ON AG. The mediation commenced
in December 2009 and is ongoing.


The company was named as a defendant in several suits related to the Norco
facility, all of which were consolidated for pre-trial purposes. In January
2005, an action was filed in the California Superior Court in Riverside County,
California (Gloria Austin, et al. v. Wyle Laboratories, Inc. et al.).
Approximately 90 plaintiff landowners and residents sued a number of defendants
under a variety of theories for unquantified damages allegedly caused by
environmental contamination at and around the Norco site. Also filed in the
Superior Court in Riverside County were Jimmy Gandara, et al. v. Wyle
Laboratories, Inc. et al. in January 2006, and Lisa Briones, et al. v. Wyle
Laboratories, Inc. et al. in May 2006; both of which contain allegations similar
to those in the Austin case on behalf of approximately 20 additional plaintiffs.
All of these matters have now been resolved to the satisfaction of the parties.


The company was also named as a defendant in a lawsuit filed in September 2006
in the United States District Court for the Central District of California
(Apollo Associates, L.P., et anno. v. Arrow Electronics, Inc. et al.) in
connection with alleged contamination at a third site, an industrial

--------------------------------------------------------------------------------

building formerly leased by Wyle Laboratories, in El Segundo, California. The
lawsuit was settled, though the possibility remains that government entities or
others may attempt to involve the company in further characterization or
remediation of groundwater issues in the area.


Characterization of the extent of contaminated soil and groundwater continues at
the site in Huntsville, Alabama. Under the direction of the Alabama Department
of Environmental Management, approximately $3,000,000 was spent to date. The
pace of the ongoing remedial investigations, project management and regulatory
oversight is likely to increase somewhat and though the complete scope of the
activities is not yet known, the company currently estimates additional
investigative and related expenditures at the site of approximately $500,000 to
$1,000,000. The nature and scope of both feasibility studies and subsequent
remediation at the site has not yet been determined, but assuming the outcome
includes source control and certain other measures, the cost is estimated to be
between $2,500,000 and $4,000,000.


Despite the amount of work undertaken and planned to date, the company is unable
to estimate any potential costs in addition to those discussed above because the
complete scope of the work is not yet known, and, accordingly, the associated
costs have yet to be determined.


In October 2003, the company entered into a consent decree with Wyle
Laboratories and the California Department of Toxic Substance Control (the
"DTSC") in connection with the Norco site. In April 2005, a Remedial
Investigation Work Plan was approved by DTSC that provided for site-wide
characterization of known and potential environmental issues. Investigations
performed in connection with this work plan and a series of subsequent technical
memoranda continued until the filing of a final Remedial Investigation Report
early in 2008. The development of a final Remedial Action Work Plan is ongoing.
Approximately $30,000,000 was expended to date on project management, regulatory
oversight, and investigative and feasibility study activities. The company
currently estimates that the additional cost of project management and
regulatory oversight will range from $400,000 to $500,000. Project management
and regulatory oversight include costs incurred by Wyle Laboratories and project
consultants for project management and costs billed by DTSC to provide
regulatory oversight. Ongoing remedial investigations (including costs related
to soil and groundwater investigations), and the preparation of a final remedial
investigation report are projected to cost between $400,000 to $700,000.


Work is under way pertaining to the remediation of contaminated groundwater at
certain areas on the Norco site and of soil gas in a limited area immediately
adjacent to the site. In 2008, a hydraulic containment system was installed to
capture and treat groundwater before it moves into the adjacent offsite area.
Approximately $10,000,000 was expended on remediation to date, and it is
anticipated that these activities, along with the initial phases of the
treatment of contaminated groundwater in the offsite area and remaining Remedial
Action Work Plan costs, will give rise to an additional estimated $12,700,000 to
$24,500,000.


Despite the amount of work undertaken and planned to date, the company is unable
to estimate any potential costs in addition to those discussed above because the
complete scope of the work under the consent decree is not yet known, and,
accordingly, the associated costs have yet to be determined.



--------------------------------------------------------------------------------

Schedule 12.2



Existing Foreign Subsidiary Indebtedness


Borrower
Amount
Description
Lender
Arrow Central Europe GmbH
$221,000
Capital Leases
 
AE Petsche
$32,000
Capital Leases
Various
Converge
$110,000
Capital Leases
Various
Nu Horizons
$218,000
Capital Leases
Various
Shared Technologies
$1,650,000
Capital Leases
Various
DNS
$71,000
Capital Leases
Various
Logix
$65,000
Capital Leases
Various
Arrow Brazil
$135,000
Loans
Various
Arrow/Rapac
$2,170,000
Loans
Various
Arrow, Korea
$12,386,000
Loans
Various
ECS Europe
$15,500,000
Loans
Various
Converge
$80,000
Loans
Various
Richardson China
$27,841,000
Loans
Various
Arrow EMEASA
$475,000
Loans
Various







                            







--------------------------------------------------------------------------------

Schedule 13(i)


Disclosed Litigation


None.













































































































--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in New York, New York by its proper and duly
authorized officer as of the date set forth below.
Dated:________________    [NAME OF SUBSIDIARY],
    as a Subsidiary Borrower

By:__________________________
Name:
Title:




ARROW ELECTRONICS, INC.



                            By:__________________________
                             Name:
                             Title:



ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



By:__________________________
Name:
Title:






--------------------------------------------------------------------------------

ANNEX I



[Insert administrative information concerning Subsidiaries]



--------------------------------------------------------------------------------

EXHIBIT B TO
    CREDIT AGREEMENT


FORM OF SCHEDULE AMENDMENT


SCHEDULE AMENDMENT, dated as of the date set forth below, entered into pursuant
to the FIVE YEAR CREDIT AGREEMENT, dated as of August [__], 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined), among ARROW
ELECTRONICS, INC., the Subsidiary Borrowers from time to time parties thereto,
the several Banks from time to time parties thereto, BNP PARIBAS, BANK OF
AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSHIBISHI UFJ,
LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA
SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers and
Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
W I T N E S S E T H:
WHEREAS, the parties to this Schedule Amendment wish to amend Schedule [II]
[III] [IV], as specified in Annex I hereto, to the Credit Agreement in the
manner hereinafter set forth; and
WHEREAS, this Schedule Amendment is entered into pursuant to subsection 15.1(b)
of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:
1    Schedule [II][III] [IV], as specified in Annex I hereto, is hereby amended
as set forth in Annex I hereto.
2    The Company hereby represents and warrants that, after giving effect to the
amendments effected hereby, the representations and warranties contained in
Section 9 of the Credit Agreement are true and correct on the date hereof.
3    THIS SCHEDULE AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Schedule Amendment
to be duly executed and delivered in New York, New York by its proper and duly
authorized officer as of the date set forth below.

Dated:_________________
ARROW ELECTRONICS, INC.


By:__________________________
Name:
Title:



ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:__________________________
Name:
Title:



[NAMES OF OTHER PARTIES, IF ANY, REQUIRED PURSUANT TO SUBSECTION 15.1(b)]






--------------------------------------------------------------------------------

ANNEX I


[Describe amendments]



--------------------------------------------------------------------------------

EXHIBIT C TO
    CREDIT AGREEMENT


[FORM OF LOCAL CURRENCY FACILITY ADDENDUM]
LOCAL CURRENCY FACILITY ADDENDUM
To:    JPMorgan Chase Bank, N.A., as Administrative Agent

From:     Arrow Electronics, Inc.
4    This Local Currency Facility Addendum is being delivered to you pursuant to
subsection 6.1 of the FIVE YEAR CREDIT AGREEMENT, dated as of August [__], 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to time parties
thereto, the several Banks from time to time parties thereto, BNP PARIBAS, BANK
OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSHIBISHI UFJ,
LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA
SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers and
Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
5    The effective date (the “Effective Date”) of this Local Currency Facility
Addendum will be __________ __, 20__
6    Please be advised that, as of the Effective Date, the credit facility
described below is hereby designated as a “Local Currency Facility” for the
purposes of the Credit Agreement.




--------------------------------------------------------------------------------

Type of Facility:1/
 
 
Additional Local Currenc(y)(ies):
 
 
Local Currency Facility Maximum Borrowing Amount:
 
$
Local Currency Banks:
Name of Bank
Local Currency Bank Maximum Borrowing Amount
 
 
$
List of Documentation Governing
Local Currency Facility
(the “Documentation”):2/
 
 



7    Arrow Electronics, Inc. hereby represents and warrants that (i) the
Documentation complies in all respects with the requirements of Section 6 of the
Credit Agreement and (ii) _____ of _____ 3/ contains an express acknowledgement
that such Local Currency Facility shall be subject to the provisions of Section
6 of the Credit Agreement.
ARROW ELECTRONICS, INC.


By ___________________________
Title:
Accepted and Acknowledged:

JPMORGAN CHASE BANK, N.A., as Administrative Agent



By ________________________________
Title:




1 Insert short description of terms of Local Currency Facility.
2 Copies of the Documentation must accompany the Local Currency Facility
Addendum, together with, if applicable, an English translation thereof.
3 Provide citation to relevant provision from the Documentation.




--------------------------------------------------------------------------------

EXHIBIT E TO
    CREDIT AGREEMENT


FORM OF
BORROWING CERTIFICATE


Pursuant to subsection 10.2(d) of the FIVE YEAR CREDIT AGREEMENT, dated as of
August [__], 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to
time parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF
TOKYO-MITSHIBISHI UFJ, LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arrangers and Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, the Company hereby certifies as follows:
8    The representations and warranties of the Company set forth in the Credit
Agreement (other than subsections 9.2 and 9.6 thereof) and each of the other
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date;
9    No Default or Event of Default has occurred and is continuing as of the
date hereof or will occur after giving effect to the making of the Loans on the
date hereof and the consummation of each of the transactions contemplated by the
Credit Documents; and
10    There are no liquidation or dissolution proceedings pending or to the
knowledge of the Company threatened against the Company, any Domestic Subsidiary
that (directly or indirectly) accounts for more than 5% of Total Assets or any
Subsidiary Borrower, nor to the knowledge of the Company has any other event
occurred affecting or threatening the existence of the Company, any Subsidiary
Borrower, or any of the Company’s




--------------------------------------------------------------------------------

Subsidiaries, except as permitted by the Credit Agreement.
Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed on
its behalf by the undersigned on and as of the __ day of August, 2011.
ARROW ELECTRONICS, INC.


By: _____________________
Name:
Title:

Date: ____________






--------------------------------------------------------------------------------

EXHIBIT F-1 TO
    CREDIT AGREEMENT

FORM OF COMPANY GUARANTEE

GUARANTEE, dated as of August __, 2011, made by ARROW ELECTRONICS, INC., a New
York corporation (the “Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
several banks and other financial institutions (the “Banks”) parties to the FIVE
YEAR CREDIT AGREEMENT, dated as of August [__], 2011 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among ARROW ELECTRONICS, INC.,
the Subsidiary Borrowers from time to time parties thereto, the several Banks
from time to time parties thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK
OF NOVA SCOTIA and THE BANK OF TOKYO-MITSHIBISHI UFJ, LTD., as Syndication
Agents, J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES CORP., MERILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA SCOTIA and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers and Joint Bookrunners, and
the Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Banks have severally agreed to
make loans to, and issue and participate in letters of credit for the account
of, the Subsidiary Borrowers upon the terms and subject to the conditions set
forth therein; and
WHEREAS, pursuant to the Local Currency Facilities, the Local Currency Banks
have severally agreed, and will agree, to make loans to the Local Currency
Borrowers upon the terms and subject to the conditions set forth therein; and
WHEREAS, it is a condition precedent to the obligation of the Banks to make
their respective loans and other extensions of credit to the Subsidiary
Borrowers and the Local Currency Borrowers under the Credit Agreement and the
Local Currency Facilities, respectively, that the Guarantor shall have executed
and delivered this Guarantee to the Administrative Agent for the ratable benefit
of the Banks; and
WHEREAS, the Guarantor is the parent of each Subsidiary Borrower and Local
Currency Borrower, and it is to the advantage of Guarantor that the Banks make
their loans and other extensions of credit to the Subsidiary Borrowers and the
Local Currency Borrowers;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Arrangers and the Banks to enter into the Credit
Agreement and the Local Currency Facilities, and to induce the Banks to make
their respective loans to the Subsidiary Borrowers and the Local Currency
Borrowers under the Credit Agreement and the Local Currency Facilities,
respectively, the Guarantor hereby agrees with the Administrative Agent, for the
ratable




--------------------------------------------------------------------------------

benefit of the Banks, as follows:
Defined Terms.    (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
15.19    As used herein, “Obligations” means the collective reference to the
unpaid principal of and interest on the Loans to Subsidiary Borrowers and on the
Local Currency Loans and all other obligations and liabilities of the Subsidiary
Borrowers and Local Currency Borrowers to the Administrative Agent and the Banks
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement or any applicable Local Currency Facility after
the maturity of the Loans or the Local Currency Loans and interest accruing at
the then applicable rate provided in the Credit Agreement or any applicable
Local Currency Facility after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Subsidiary Borrower or Local Currency Borrower whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, any Local Currency Facility or any other Credit
Documents or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Banks that are required to be paid by the Guarantor, any Subsidiary
Borrower or any Local Currency Borrower pursuant to the terms of the Credit
Agreement, any Local Currency Facility, this Agreement or any other Credit
Document).
15.20    The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section and paragraph
references are to this Guarantee unless otherwise specified.
15.21    The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
SECTION 16. Guarantee.      1.1 The Guarantor hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Banks and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by each Subsidiary Borrower and
each Local Currency Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
16.1    The Guarantor further agrees to pay any and all expenses (including,
without limitation, all reasonable fees and disbursements of counsel) which may
be paid or incurred by the Administrative Agent or any Bank in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, the Guarantor under this Guarantee. This
Guarantee shall remain in full force and effect until the Obligations are paid
in full and the Commitments are terminated, notwithstanding that from time to
time prior thereto the Subsidiary Borrowers and the Local




--------------------------------------------------------------------------------

Currency Borrowers or any of them may be free from any Obligations.
16.2    No payment or payments made by any Subsidiary Borrower, any Local
Currency Borrower or any other Person or received or collected by the
Administrative Agent or any Bank from any Subsidiary Borrower, any Local
Currency Borrower or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application, at any time or from time to time,
in reduction of or in payment of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of the Guarantor hereunder
which shall, notwithstanding any such payment or payments (other than payments
made by the Guarantor in respect of the Obligations or payments received or
collected from the Guarantor in respect of the Obligations), remain liable for
the Obligations until the Obligations are paid in full and the Commitments are
terminated.
16.3    The Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Administrative Agent or any Bank on account of
its liability hereunder, it will notify the Administrative Agent and such Bank
in writing that such payment is made under this Guarantee for such purpose.
SECTION 17. Right of Set-off. Upon the occurrence of any Event of Default, the
Administrative Agent and each Bank is hereby irrevocably authorized at any time
and from time to time without notice to the Guarantor, any such notice being
expressly waived by the Guarantor, to set off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Bank to
or for the credit or the account of the Guarantor, or any part thereof in such
amounts as the Administrative Agent or such Bank may elect, against or on
account of the obligations and liabilities of the Guarantor to the
Administrative Agent or such Bank hereunder and claims of every nature and
description of the Administrative Agent or such Bank against the Guarantor, in
any currency, whether arising hereunder, under the Credit Agreement, any Credit
Document or otherwise, as the Administrative Agent or such Bank may elect,
whether or not the Administrative Agent or such Bank has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Administrative Agent and each Bank shall notify the Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Bank, as the case may be, of the proceeds thereof; provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Administrative Agent and each Bank under this
paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such Bank
may have.
SECTION 18. Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Administrative Agent or any Bank, the Guarantor shall not be entitled to
exercise any right of subrogation arising in respect of any of the rights of the
Administrative Agent or any Bank against a Subsidiary Borrower or against any
collateral security or guarantee or right of offset




--------------------------------------------------------------------------------

held by the Administrative Agent or any Bank for the payment of the Obligations,
nor shall the Guarantor seek or be entitled to seek any contribution or
reimbursement from a Subsidiary Borrower in respect of payments made by the
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Banks by such Subsidiary Borrower on account of the Obligations and on account
of all other obligations of the Guarantor to the Administrative Agent and the
Banks under the Credit Documents are paid in full and the Commitments are
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations and such other
amounts shall not have been paid in full, such amount shall be held by the
Guarantor in trust for the Administrative Agent and the Banks, segregated from
other funds of the Guarantor, and shall, forthwith upon receipt by the
Guarantor, be turned over to the Administrative Agent in the exact form received
by the Guarantor (duly indorsed by the Guarantor to the Administrative Agent, if
required), to be applied against the Obligations and the other obligations of
the Guarantor under the Credit Documents, whether matured or unmatured, in such
order as the Administrative Agent may determine.
SECTION 19. Amendments, etc. with respect to the Obligations; Waiver of Rights.
The Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Bank may be rescinded by the Administrative
Agent or such Bank, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Bank, and the Credit Agreement and the other
Credit Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Banks or all the Banks, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Bank for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any Bank
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Guarantee or any
property subject thereto. When making any demand hereunder against the
Guarantor, the Administrative Agent or any Bank may, but shall be under no
obligation to, make a similar demand on any Subsidiary Borrower or any Local
Currency Borrower or any other guarantor, and any failure by the Administrative
Agent or any Bank to make any such demand or to collect any payments from any
Subsidiary Borrower or any Local Currency Borrower or any such other guarantor
or any release of any Subsidiary Borrower or any Local Currency Borrower or such
other guarantor shall not relieve the Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or any
Bank against the Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
SECTION 20. Guarantee Absolute and Unconditional. The Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or




--------------------------------------------------------------------------------

proof of reliance by the Administrative Agent or any Bank upon this Guarantee or
acceptance of this Guarantee; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guarantee; and all dealings
between any Subsidiary Borrower or any Local Currency Borrower or the Guarantor,
on the one hand, and the Administrative Agent and the Banks, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. The Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon any Subsidiary
Borrower or any Local Currency Borrower or the Guarantor with respect to the
Obligations. This Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement, any Local Currency
Facility or any other Credit Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Bank, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any
Subsidiary Borrower or any Local Currency Borrower against the Administrative
Agent or any Bank, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Subsidiary Borrower or any Local Currency Borrower
or the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Subsidiary Borrower or any Local Currency
Borrower for the Obligations, or of the Guarantor under this Guarantee, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Guarantor, the Administrative Agent and any Bank may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Subsidiary Borrower or any Local Currency Borrower or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Bank to pursue such other rights or remedies or to collect any
payments from any Subsidiary Borrower or any Local Currency Borrower or any such
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Subsidiary Borrower or
any Local Currency Borrower or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Bank against the Guarantor. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns thereof, and shall inure
to the benefit of the Administrative Agent and the Banks, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantor under this Guarantee shall have been satisfied
by payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement any Subsidiary
Borrower or any Local Currency Borrower may be free from any Obligations.
SECTION 21. Confirmation. (a) Each Joinder Agreement delivered by the Guarantor
to the Administrative Agent shall constitute a confirmation by the Guarantor
that the Obligations guaranteed hereby include all Obligations of each
Subsidiary Borrower named in such Joinder Agreement.






--------------------------------------------------------------------------------

(b) Each Local Currency Facility Addendum delivered by the Guarantor to the
Administrative Agent shall constitute a confirmation by the Guarantor that the
Obligations guaranteed hereby include all Obligations of each Local Currency
Borrower under each Local Currency Facility named in such Local Currency
Facility Addendum.


SECTION 22. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Bank upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Subsidiary Borrower or any
Local Currency Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any Local Currency Borrower or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.
SECTION 23. Payments. The Guarantor hereby agrees that the Obligations will be
paid to the Administrative Agent without set-off or counterclaim in the Currency
in which they are denominated at the office for payment thereof set forth in the
Credit Agreement or the applicable Local Currency Facility, as the case may be.
23.1    The obligation of the Guarantor in respect of any sum due to any Bank or
the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of the Credit
Agreement, any Local Currency Facility or the other Credit Documents (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by such Bank or the Administrative Agent (as the case may be)
of any sum adjudged to be so due in the Judgment Currency such Bank or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to such Bank or the Administrative Agent (as the case may be) in the
Agreement Currency, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Bank or the Administrative
Agent (as the case may be) against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Bank or the
Administrative Agent (as the case may be), such Bank or the Administrative Agent
(as the case may be) agrees to remit to the Guarantor such excess.
SECTION 24. Counterparts. This Guarantee may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
taken together shall constitute one and the same instrument.
SECTION 25. Authority of Administrative Agent. The Guarantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the




--------------------------------------------------------------------------------

Banks, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Banks with full and valid
authority so to act or refrain from acting, and the Guarantor shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.
SECTION 26. Notices. All notices, requests and demands to or upon the
Administrative Agent, any Bank or the Guarantor to be effective shall be in
writing (or by telex, telecopy or similar electronic transfer confirmed in
writing) and shall be deemed to have been duly given or made (a) when delivered
by hand or (b) if given by mail, when deposited in the mails by certified mail,
return receipt requested, or (c) if by telex, telecopy or similar electronic
transfer, when sent and receipt has been confirmed, addressed as follows:
(a)    if to the Administrative Agent or any Bank, at its address or
transmission number for notices provided in subsection 15.2 of the Credit
Agreement; and
(b)    if to the Guarantor, at its address or transmission number for notices
provided in subsection 15.2 of the Credit Agreement.
The Administrative Agent, each Bank and the Guarantor may change its address and
transmission numbers for notices by notice in the manner provided in this
Section.
SECTION 27. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 28. Integration. This Guarantee represents the agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Bank relative to the subject
matter hereof not reflected herein.
SECTION 29. Amendments in Writing; No Waiver; Cumulative Remedies. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Administrative Agent, provided that any provision of this Guarantee may be
waived by the Administrative Agent and the Banks in a letter or agreement
executed by the Administrative Agent or by telecopy, email, facsimile or other
electronic transmission from the Administrative Agent.
29.1    Neither the Administrative Agent nor any Bank shall by any act (except
by a written instrument pursuant to Section 15(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of




--------------------------------------------------------------------------------

any other right, power or privilege. A waiver by the Administrative Agent or any
Bank of any right or remedy hereunder on any one occasion shall not be construed
as a bar to any right or remedy which the Administrative Agent or such Bank
would otherwise have on any future occasion.
29.2    The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
SECTION 30. Section Headings. The section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
SECTION 31. Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Administrative Agent and the Banks and their successors and assigns.
SECTION 32. Governing Law. This Guarantee shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.
IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
ARROW ELECTRONICS, INC.



By:__________________________________
    Name:
    Title:






--------------------------------------------------------------------------------

EXHIBIT F-2
FORM OF SUBSIDIARY GUARANTEE
GUARANTEE, dated as of August, [__] 2011 (this “Guarantee”), made by
[____________________________], a [______] corporation (the “Guarantor”), in
favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the several banks and other financial
institutions (the “Banks”) parties to the FIVE YEAR CREDIT AGREEMENT, dated as
of August [__], 2011 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms defined therein being used herein as
therein defined), among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from
time to time parties thereto, the several Banks from time to time parties
thereto, BNP PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE
BANK OF TOKYO-MITSHIBISHI UFJ, LTD., as Syndication Agents, J.P. MORGAN
SECURITIES LLC, BNP PARIBAS SECURITIES CORP., MERILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as Joint Lead Arrangers and Joint Bookrunners, and the Administrative
Agent.
W I T N E S S E T H:
WHEREAS, Arrow Electronics, Inc. (the “Company”) is the borrower party to the
Credit Agreement;
WHEREAS, the Guarantor is a wholly owned subsidiary of the Company;
WHEREAS, proceeds of extensions of credit under the Credit Agreement will be
used in part to enable the Company to make loans and advances to the Guarantor
in connection with the operation of its business;
WHEREAS, the Guarantor and the Company share an identity of interests as members
of a combined group of companies engaged in substantially similar businesses,
and the Guarantor will derive substantial direct and indirect benefits from such
extensions of credit; and
WHEREAS, the Credit Agreement requires that the Guarantor enter into this
Guarantee and pursuant hereto guarantee the Obligations (as such term is defined
below) for the benefit of the Administrative Agent and the Banks (together, the
“Guaranteed Parties”).
AGREEMENT
NOW, THEREFORE, the Guarantor hereby agrees with the Administrative Agent for
its benefit and the ratable benefit of the Guaranteed Parties as follows:
SECTION 1.    THE GUARANTEE. The guarantee of the Guarantor hereunder is as
follows:
SECTION 1.1    Guarantee of Extensions of Credit to the Company. The Guarantor
hereby unconditionally and irrevocably guarantees to the Guaranteed Parties and
their successors,




--------------------------------------------------------------------------------

endorsees, transferees and assigns, the prompt and complete payment when due
(whether at stated maturity, by acceleration or otherwise) and performance of
all Obligations (including all interest and costs of enforcement or preservation
and protection of collateral which would be owing by the Company but for the
effect of the Bankruptcy Code, as hereinafter defined). The Guarantor agrees
that this Guarantee is a guaranty of payment and performance and not of
collection, and that its obligations under this Guarantee shall be joint and
several with any other Persons which may at any time or from time to time be or
become directly or indirectly financially responsible to the Guaranteed Parties
with respect to the Obligations and shall be under all circumstances primary,
absolute and unconditional, irrespective of, and unaffected by:
(a)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guarantee, any other Credit Document or other
agreement, document or instrument to which the Company or any of its
subsidiaries is or are or may become a party;
(b)    the absence of any action to enforce this Guarantee, any other Credit
Document or the waiver or consent by the Guaranteed Parties with respect to any
of the provisions thereof;
(c)    the existence, value or condition of, or failure of the Guaranteed
Parties to perfect their Lien against, any security for the Obligations or any
action, or the absence of any action, by the Guaranteed Parties in respect
thereof (including, without limitation, the release of any such security);
(d)    any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation or the like of the Company or the Guarantor including,
but not limited to, (i) any Guaranteed Party’s election, in any proceeding
instituted under Title 11 of the United States Code (11 U.S.C. § 101 et seq.) or
any replacement of supplemental federal statutes dealing with the bankruptcy of
debtors (the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code, (ii) any borrowing or grant of a security interest by the
Company or any Subsidiary as debtor-in-possession, under Section 364 of the
Bankruptcy Code, or (iii) the disallowance of all or any portion of any
Guaranteed Party’s claim(s) for repayment of the Obligations under Section 502
of the Bankruptcy Code;
(e)    any merger or consolidation of the Company or the Guarantor into or with
any other Person, or any sale, lease or transfer of any or all of the assets of
the Company or the Guarantor to any other Person;
(f)    any circumstance which might constitute a defense available to, or a
discharge of, the Company or the Guarantor;
(g)    absence of any notice to, or knowledge by, the Guarantor of the existence
or occurrence of any of the matters or events set forth in the foregoing
subdivisions (a) through (f);
(h)    any sale, transfer or other disposition by the Company of any stock of
the Guarantor; or
(i)    any other fact or circumstance;




--------------------------------------------------------------------------------

it being agreed by the Guarantor that its obligations under this Guarantee shall
not be discharged until the payment and performance, in full, of the Obligations
(including all interest and costs of enforcement or preservation and protection
of Collateral which would be owing by the Company but for the affect of the
Bankruptcy Code) or release of the Guarantor by the Guaranteed Parties,
whichever shall occur first. Subject to the limitations contained in Section 1.2
hereof, the Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations and specifically agrees that,
notwithstanding any discharge of the Company or any other Person or the
operation of any other provision of the Bankruptcy Code with respect to the
Obligations or any such Persons, the Guarantor shall be fully responsible for
paying all interest and costs of enforcement or preservation and protection of
collateral which may at any time accrue with respect to the Obligations or which
would accrue but for the operation of any provision of or doctrine with respect
to the Bankruptcy Code. The Guarantor expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel the Guaranteed Parties to proceed in respect of
the Obligations against the Company, any other Loan Party or any other party or
against any security for the payment and performance of the Obligations before
proceeding against, or as a condition to proceeding against, the Guarantor. The
Guarantor agrees that any notice or directive given at any time to the
Guaranteed Parties which is inconsistent with the waiver in the immediately
preceding sentence shall be null and void and may be ignored by the Guaranteed
Parties, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Guarantee for the reason that such pleading or
introduction would be at variance with the written terms of this Guarantee
unless the Guaranteed Parties have specifically agreed otherwise in writing. It
is agreed between the Guarantor and the Guaranteed Parties that the foregoing
waivers are of the essence of the transaction contemplated by the Credit
Documents and that, but for this Guarantee and such waivers, the Guaranteed
Parties would decline to extend credit under the Credit Documents.
As used in this Guarantee, the term “Obligations” means the unpaid principal of
and interest on (including interest accruing on or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Company, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Company to the Guaranteed Parties, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, any Credit Document and any other document made, delivered or given in
connection herewith or therewith, including, without limitation, each other
obligation and liability, whether direct or contingent, due or to become due, or
now existing or hereafter incurred, whether on account of principal, interest,
fees, indemnities, costs, or expenses (including, without limitation, all fees
and disbursements of counsel to the Administrative Agent of the Banks) that are
required to be paid by the Company pursuant to the terms of the Credit Agreement
or any of the other Credit Documents or otherwise.
SECTION 1.2 Maximum Guaranteed Amount. Notwithstanding any other provision of
this Guarantee to the contrary, if the obligations of the Guarantor hereunder
would otherwise be held or determined by a court of competent jurisdiction in
any action or proceeding involving any state corporate law or any state or
Federal bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other law affecting the rights of creditors generally, to be void,
invalid or




--------------------------------------------------------------------------------

unenforceable to any extent on account of the amount of the Guarantor’s
liability under this Guarantee, then notwithstanding any other provision of this
Guarantee to the contrary, the amount of such liability shall, without any
further action by the Guarantor or any other Person, be automatically limited
and reduced to the highest amount which is valid and enforceable as determined
in such action or proceeding.
SECTION 1.3 Demand by the Guaranteed Parties. In addition to the terms of the
Guarantee set forth in Section 1.1 hereof, but subject to the limitations
contained in Section 1.2 hereof, and in no manner imposing any other limitation
on such terms, it is expressly understood and agreed that, if the then
outstanding principal amount of the Obligations (together with all accrued
interest thereon) becomes due and payable, then the Guarantor shall, upon demand
in writing therefore by the Administrative Agent to the Guarantor, pay to the
holder or holders of the Obligations the outstanding Obligations due and owing
to such holder or holders. Payment by the Guarantor shall be made to the
Guaranteed Parties, to be credited and applied against the Obligations, in
immediately available Federal funds to an account designated by the Guaranteed
Parties or at the address set forth herein for the giving of notice of the
Guaranteed Parties or at any other address that may be specified in writing from
time to time by the Guaranteed Parties.
SECTION 1.4 Enforcement of Guarantee. In no event shall the Guaranteed Parties
have any obligation (although they are entitled, at their option) to proceed
against the Company or any other Person or any real or personal property pledged
to secure the Obligations before seeking satisfaction from the Guarantor, and
the Guaranteed Parties may proceed, prior or subsequent to, or simultaneously
with, the enforcement of the Guaranteed Parties, rights hereunder, to exercise
any right or remedy which it or they may have against any property, real or
personal, as a result of any Lien it or they may have as security for all or any
portion of the Obligations.
SECTION 1.5 Waiver. In addition to the waivers contained in Section 1.1 hereof,
the Guarantor waives, and agrees that it shall not at any time insist upon,
plead or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshalling of assets or redemption laws,
or exemption, whether now or at any time all hereafter in force, which may
delay, prevent or otherwise affect the performance by the Guarantor of its
obligations under, or the enforcement by the Guaranteed Parties of, this
Guarantee. The Guarantor hereby waives diligence, presentment and demand
(whether for nonpayment or protest or of acceptance, maturity, extension of
time, change in nature or form of the Obligations, acceptance of further
security, release of further security, composition or agreement arrived at as to
the amount of, or the terms of, the Obligations, notice of adverse change in the
Company’s or any Subsidiary’s financial condition or any other fact which might
be in conflict with the terms of this Guarantee. The Guarantor hereby waives any
requirement on the part of any Guaranteed Party to mitigate the damages
resulting from any default under any Credit Document. The Guarantor represents,
warrants and agrees that, as of the date of this Guarantee, its obligations
under this Guarantee are not subject to any offsets or defenses of any kind
against the Guaranteed Parties, the Company or any Subsidiary that executes a
Credit Document. The Guarantor further agrees that its obligations under this
Guarantee shall not be subject to any counterclaims, offsets or defenses of any
kind which may arise in the future against the Guaranteed Parties of the Company
or any other Loan Party that executes a Credit Document.




--------------------------------------------------------------------------------

SECTION 1.6 Benefit of Guarantee. The provisions of this Guarantee are for the
benefit of the Guaranteed Parties and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between the
Loan Parties and the Guaranteed Parties, the obligations of the Loan Parties
under the Credit Document. In the event all or any part of the Obligations are
transferred, endorsed or assigned by the Guaranteed Parties to any Person or
Persons in accordance with the terms of the Credit Agreement, any reference to
“Guaranteed Parties” herein shall be deemed to refer equally to such Person or
Persons.
SECTION 1.7 Modification of Obligations. If the Guaranteed Parties shall at any
time or from time to time, with or without the consent of, or notice to, the
Guarantor:
(a)    change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Obligations;
(b)    take any action under or in respect of the Credit Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;
(c)    amend or modify, in any manner whatsoever, the Credit Documents;
(d)    extend or waive the time for and of the Guarantor’s, any Loan Party’s or
any other Person’s performance of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under the Credit Documents, or
waive such performance or compliance or consent to a failure of, or departure
from, such performance or compliance;
(e)    take and hold security or collateral for the payment of the Obligations,
or sell, exchange, release, dispose of, or otherwise deal with, any property
pledged, mortgaged or conveyed, or in which the Guaranteed Parties have been
granted a Lien, to secure any indebtedness of the Guarantor or the Loan Parties
to the Guaranteed Parties;
(f)    release or limit the liability of anyone who may be liable in any manner
for the payment of any amounts owed by the Guarantor or the Loan Parties to the
Guaranteed Parties;
(g)    modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of the Guarantor or the
Loan Parties are subordinated to the claims of the Guaranteed Parties; or
(h)    apply any sums by whomever paid or however realized to any amounts owing
by the Guarantor or the Loan Parties to the Guaranteed Parties in such manner as
the Guaranteed Parties shall determine in their discretion;
then the Guaranteed Parties shall not incur any liability to the Guarantor
pursuant hereto as a result thereof and no such action shall impair or otherwise
affect or release the obligations of the Guarantor under this Guarantee.
SECTION 1.8 Reinstatement. This Guarantee shall remain in full force and effect
and continue to be effective in the event any petition is filed by or against
the Company or the




--------------------------------------------------------------------------------

Guarantor for liquidation or reorganization, in the event the Company or the
Guarantor becomes insolvent or makes an assignment for the benefit of creditors
or in the event a receiver or trustee is appointed for all or any significant
part of the Company’s or the Guarantor’s assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by the Guaranteed Parties, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.
SECTION 1.9 Subrogation.
(a)    Subject to subsection (b) below, if the Guarantor makes a payment in
respect of the Obligations, it shall be subrogated to the rights of the payees
against the Company with respect to such payment.
(b)    The Guarantor shall not exercise any rights of subrogation under this
Guarantee, by any payment made hereunder or otherwise, nor shall the Guarantor
seek any reimbursement from any of the Loan Parties in respect of payments made
by the Guarantor hereunder, unless and until all of the Obligations shall have
been paid to the Guaranteed Parties and discharged, in full, and the Commitments
are terminated, and if any payment shall be made to the Guarantor on account of
such subrogation, contribution or reimbursement rights at any time when the
Obligations shall not have been paid and discharged, in full, or the Commitments
are not terminated, each and every amount so paid shall be held by the Guarantor
in trust for the Guaranteed Parties and forthwith be paid to the Guaranteed
Parties to be credited and applied against the Obligations, whether matured or
unmatured.
(c)    If, pursuant to applicable law, the Guarantor, by payment or otherwise,
becomes subrogated to all or any of the rights of the Guaranteed Parties under
any of the Credit Documents, the rights of the Guaranteed Parties to which the
Guarantor shall be subrogated shall be accepted by the Guarantor “as is” and
without any representation or warranty of any kind by the Guaranteed Parties,
express or implied, with respect to the legality, value, validity or
enforceability of any such rights, or the existence, availability, value,
merchantability or fitness for any particular purpose of any collateral and
shall be without recourse to the Guaranteed Parties.
(d)    If the Guaranteed Parties may, under applicable law, proceed to realize
their benefits under any of the Credit Documents giving the Guaranteed Parties a
Lien upon any collateral, whether owned by any of the Loan Parties or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, the Guaranteed Parties may, at their sole option, determine which
of their remedies or rights they may pursue without affecting any of their
rights and remedies under this Guarantee. If, in the exercise of any of their
rights and remedies, the Guaranteed Parties shall forfeit any of their rights or
remedies, including their right to enter a deficiency judgment against any of
the Loan Parties of any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, the Guarantor hereby consents
to such action by the Guaranteed Parties and, to the extent permitted by
applicable law, waives any claim based upon




--------------------------------------------------------------------------------

such action, even if such action by the Guaranteed Parties shall result in a
full or partial loss of any rights of subrogation which the Guarantor might
otherwise have had but for such action by the Guaranteed Parties. Any election
of remedies which results in the denial or impairment of the right of the
Guaranteed Parties to seek a deficiency judgment against any of the Loan Parties
shall not, to the extent permitted by applicable law, impair the Guarantor’s
obligation to pay the full amount of the Obligations. In the event the
Guaranteed Parties shall bid at any foreclosure or trustee’s sale or at any
private sale permitted by law, the Guaranteed parties may bid all or less than
the amount of the Obligations and the amount of such bid need not be paid by the
Guaranteed Parties but shall be credited against the Obligations. To the extent
permitted by applicable law, the amount of the successful bid at any such sale,
whether the Guaranteed Parties or any other party is successful bidder, shall be
conclusively deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Guarantee, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which the Guaranteed Parties might otherwise be entitled but for such
bidding at any such sale.
SECTION 1.10 Continuing Guarantee. This Guarantee is a continuing guaranty and
shall (i) remain in full force and effect until payment in full (including after
the Termination Date) of the Obligations and any other amounts which may be
owing hereunder and termination of the Credit Agreement and the other Credit
Documents, (ii) be binding upon the Guarantor and its successors and permitted
assigns, and (iii) inure, together with the rights and remedies of the
Guaranteed Parties hereunder, to the benefit of the Guaranteed Parties and their
respective successors, transferees and assigns.
SECTION 2. DELIVERIES. In a form satisfactory to the Guaranteed Parties, the
Guarantor shall deliver to the Guaranteed Parties, concurrently with the
execution of this Guarantee, such other instruments, certificates and documents
as are required to be delivered by the Guarantor to the Guaranteed Parties under
the Credit Agreement.
SECTION 3. REPRESENTATIONS. WARRANTIES AND COVENANTS. The Guarantor hereby makes
all representations and warranties, and agrees to comply with all of the
obligations, requirements and restrictions in the representations, warranties
and covenants contained in the Credit Agreement, to the extent such obligations,
requirements and restrictions are expressly applicable to the Guarantor, a
Subsidiary (with respect to itself) or any Person party to any Credit Document
(with respect to itself). The Guarantor further represents and warrants to the
Administrative Agent and the Guaranteed Parties that:
(a)    the execution, delivery and performance by the Guarantor of this
Guarantee are within the Guarantor's corporate powers, have been duly authorized
by all necessary corporate action, require no action by or in respect of, or
filing with, any governmental authority and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or bylaws of the Guarantor or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Guarantor or result in the creation or imposition of any Lien on any asset of
the Guarantor; and




--------------------------------------------------------------------------------

(b)    this, Guarantee constitutes a legal, valid and binding agreement of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as such enforceability may be limited by the affect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and general principles of equity.
SECTION 4. FURTHER ASSURANCES. The Guarantor agrees, upon the written request Of
the Guaranteed Parties, and at the Guarantor's expense, to execute and deliver
to the Guaranteed Parties, from time to time, any additional instruments or
documents considered necessary by the Guaranteed Parties to cause this Guarantee
to be, become or remain valid and effective in accordance with its terms.
SECTION 5. PAYMENTS FREE AND CLEAR OF TAXES.
(a)    Any and all payments by the Guarantor to or for the benefit of any
Guaranteed Party shall be made free and clear of and without deduction or
withholding for or on account of any present or future taxes. If the Guarantor
shall be required by law to deduct any taxes from or in respect of any sum
payable hereunder, (i) the sum payable shall be increased as may be necessary so
that after making all required deductions of taxes (including deductions of
taxes applicable to additional sums payable under this Section 5) the Guaranteed
Party receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Guarantor shall make such deductions and (iii)
the Guarantor shall pay the full amount so deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b)    In addition, the Guarantor agrees to pay any present or future stamp,
documentary, privilege, intangible or similar taxes or any other excise or
property taxes, charges or similar levies that arise at any time or from time to
time (i) from any payment made under any and all Credit Documents or (ii) from
the execution or delivery by the Guarantor or any Subsidiary of the Guarantor
of, or from the filing or recording or maintenance of, or otherwise with respect
to, any and all Credit Documents (hereinafter referred to as "Other Taxes").
(c)    The Guarantor agrees to indemnify the Guaranteed Parties for the full
amount of taxes or Other Taxes (including, without limitation, any taxes imposed
by any jurisdiction on amounts payable under this Section) paid by the
Guaranteed Parties, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto (plus interest thereon at a
rate equal to the rate calculated pursuant to Section 2.8 of the Credit
Agreement, calculated as if such payments constituted overdue amounts of
principal as of the date of the making of such payments), whether or not such
taxes or Other Taxes were correctly or legally asserted. Payments of all such
amounts shall be made within 30 days from the date the Guaranteed Parties make
written demand therefor.
(d)    If any Guaranteed Party is, in its sole opinion, able to apply for any
tax credit, tax deduction or other reduction in tax by reason of any withholding
or deduction made by the Guarantor in respect of a payment made by the Guarantor
hereunder and increased pursuant to this Section, such Guaranteed Party will use
reasonable efforts to obtain such credit, deduction or other reduction and, upon
receipt thereof will pay to the Guarantor such amount, not exceeding the
increased amount paid by the Guarantor, as it considers in its sole opinion, is
equal to the net after




--------------------------------------------------------------------------------

tax value to such Guaranteed Party, in its sole opinion, or such part of such
credit, deduction or other reduction as it considers to be allocable to such
withholding or deduction having regard to all of such Guaranteed Party's
dealings giving rise to similar credits, deductions or other reductions in
relation to the same tax period and to the cost of obtaining the same, less any
and all expenses incurred by such Guaranteed Party in obtaining such credit,
deduction or other reduction; provided, however, that (i) no Guaranteed Party
shall be obligated by this Section to disclose to the Guarantor any information
regarding its tax affairs or computations, (ii) nothing in this Section shall
interfere with the right of each Guaranteed Party to arrange its tax affairs as
it deems appropriate and (iii) nothing in this Section shall impose an
obligation on any Guaranteed Party to obtain any tax credit, tax deduction or
other reduction in tax if, in such Guaranteed Party's sole opinion, to do so
would (a) impose undue hardships, burdens or expenditures on such Guaranteed
Party or (b) increase such Guaranteed Party's exposure to taxation by the
jurisdiction in question.
(e)    Without prejudice to the survival of any other agreement of the Guarantor
hereunder, the agreements and obligations of the Guarantor contained in this
Section 5 shall survive the payment in full of the Obligations and the
termination of the Credit Agreement and the other Credit Documents.
(f)    Within 30 days after the date of any payment of taxes or Other Taxes, the
Guarantor shall furnish to the Guaranteed Parties a certified copy of an
official receipt for any taxes or Other Taxes paid by the Guarantor pursuant to
this Section 5.
(g)    Each Guaranteed Party that is not incorporated under the laws of the
United States of America or a state thereof (including the District of Columbia)
agrees that it will deliver to the Guarantor prior to any payment made by the
Guarantor hereunder (i) two duly completed copies of United States Internal
Revenue Service Form W‑8BEN or W‑8ECI or successor applicable form, as the case
may be, and (ii) an Internal Revenue Service Form W‑8BEN or W‑9 or successor
applicable form, as the case may be. Each such Guaranteed Party also agrees to
deliver to the Guarantor two further copies of the said Form W‑8BEN or W‑8ECI
and Form W‑8BEN or W‑9, or successor applicable forms or other manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the Guarantor, and
such extensions or renewals thereof as may reasonably be requested by the
Guarantor, unless in any such case an event (including, without limitation, any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Guaranteed Party from duly completing
and delivering any such form with respect to it and such Guaranteed Party so
advises the Guarantor. Such Guaranteed Party shall certify (i) in the case of a
Form W‑8BEN or W‑8ECI, that it is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes and (ii) in the case of a Form W‑8BEN or W‑9, that it is entitled to an
exemption from United States backup withholding tax.
SECTION 6. RIGHT OF SET‑OFF. In addition to and not in limitation of all rights
of offset that any Guaranteed Party may have under applicable law or under the
Credit Agreement, each Guaranteed Party shall upon the occurrence of any Event
of Default and whether or not such




--------------------------------------------------------------------------------

Guaranteed Party has made any demand or whether the Guarantor's obligations are
matured, have the right to appropriate and apply to the payment of the
Guarantor's obligations hereunder, all deposits (general or special, time or
demand, provisional or final) then or thereafter held by, and other indebtedness
or property then or thereafter owing by, such Guaranteed Party, whether or not
related to this Guarantee or any transaction hereunder.
SECTION 7. MISCELLANEOUS PROVISIONS.
SECTION 7.1 Amendments. Any amendment or waiver of any provision of this
Guarantee and any consent to any departure by the Guarantor from any provision
of this Guarantee, shall be effective only if made pursuant to a written
instrument executed by the Guarantor and the Administrative Agent (or, if a
waiver or a consent, a written letter or agreement executed by the
Administrative Agent).
SECTION 7.2 Expenses. The Guarantor shall promptly pay to the Guaranteed Parties
the amount of any and all reasonable out-of-pocket costs and expenses of the
Guaranteed Parties (both before and after the execution hereof) in connection
with (a) the development, preparation and execution of, and any amendment,
supplement or modification to this Guarantee and any of the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, (b) any action by any Guaranteed Party to commence, defend, or
intervene in any litigation or to file a petition complaint, answer, motion or
other pleadings necessary to protect or enforce the rights of the Guaranteed
Parties under this Guarantee or any other Credit Document, provided that only
the Administrative Agent, for and on behalf of itself or any Guaranteed Party,
may commence any such litigation, (c) the taking by any Guaranteed Party of any
other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) necessary to protect the rights of the Guaranteed Parties under this
Guarantee or any other Credit Document or to respond to any subpoena, deposition
or interrogatory with respect to any litigation involving the Guarantor, or (d)
the taking by any Guaranteed Party of any action to attempt to enforce or to
enforce any rights of the Guaranteed Parties to collect any of the Obligations,
including all reasonable fees, expenses and disbursements of attorneys and
paralegals (including charges for inside counsel). Any payments to be made by
the Guarantor under this Section 7.2 shall be made within 30 days of the demand
therefor.
SECTION 7.3 Headings. The headings in this Guarantee are for purposes of
reference only and shall not otherwise affect the meaning or construction or any
provision of this Guarantee.
SECTION 7.4 Severability. The provisions of this Guarantee are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
in that jurisdiction only such clause or provision, or part thereof, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Guarantee in any jurisdiction.
SECTION 7.5 Notices. All notices, approvals, consents and other communications
to any party hereunder shall be in writing and sent by certified or registered
mail, return receipt requested, or by overnight delivery service, with all
charges prepaid to such party at its address set




--------------------------------------------------------------------------------

forth on Schedule A attached hereto, or by facsimile transmission, promptly
confirmed in writing, sent by first class mail, to the telecopy number set forth
on, Schedule A attached hereto, or such other address or telecopy number as such
party may hereafter specify by notice to the Administrative Agent and the
Guarantor. All such notices, approvals, consents or other communications shall
be deemed given (i) if sent by certified or registered mail, five (5) Business
Days after being postmarked (ii) if sent by overnight delivery service, when
received at the address specified on Schedule A or when delivery is refused and
(iii) if sent by facsimile transmission, when receipt of such transmission is
acknowledged.
SECTION 7.6 Remedies Cumulative. Each right, power and remedy of the Guaranteed
Parties provided in this Guarantee or now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power or remedy provided for in this
Guarantee or now or hereafter existing at law or in equity or by statute or
otherwise. The exercise or partial exercise by the Guaranteed Parties of any one
or more of such rights, powers or remedies shall not preclude the simultaneous
or later exercise by the Guaranteed Parties of all such other rights, powers or
remedies, and no failure or delay on the part of the Guaranteed Parties to
exercise any such right power or remedy shall operate as a waiver thereof.
SECTION 7.7 Statute of Limitations. To the full extent permitted by applicable
law, the Guarantor hereby waives the right to plead any statute of limitations
as a defense to performance of its obligations under, or enforcement of, this
Guarantee.
SECTION 7.8 Final Expression. This Guarantee, together with any other agreement
executed in connection herewith, is intended by the parties as a final
expression of this Guarantee and is intended as a complete and exclusive
statement of the terms and conditions thereof. Acceptance of or acquiescence in
a course of performance rendered under this Guarantee shall not be relevant to
determine the meaning of this Guarantee even though the accepting or acquiescing
party had knowledge of the nature of the performance and opportunity for
objection.
SECTION 7.9 Financial Status. The Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Company and any and
all endorsers and other guarantors of any instrument or document evidencing all
or any part of the Obligations and of all other circumstances bearing upon the
risk of nonpayment of the Obligations or any part thereof that diligent inquiry
would reveal, and the Guarantor hereby agrees that the Guaranteed Parties shall
have no duty to advise the Guarantor of information known to the Guaranteed
Parties regarding such condition or any such circumstances. In the event the
Guaranteed Parties, in their discretion, undertake at any time or from time to
time to provide any such information to the undersigned, the Guaranteed Parties
shall be under no obligation (i) to undertake any investigation not a part of
their regular business routine, (ii) to disclose any information which pursuant
to accepted or reasonable commercial lending practices the Guaranteed Parties
wish to maintain confidential, or (iii) to make any other or future disclosures
of such information or any other information to the Guarantor.
SECTION 7.10 Authority of Administrative Agent. The Guarantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative




--------------------------------------------------------------------------------

Agent of any option, right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Guarantee shall, as between the
Administrative Agent and the Banks, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Guarantor, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Banks with full and valid authority so to act or refrain from acting, and
the Guarantor shall not be obligated or entitled to make any inquiry respecting
such authority.
SECTION 7.11 Assignability. This Guarantee shall be binding on the Guarantor and
its successors and permitted assigns and shall inure to the benefit of the
Guaranteed Parties and their respective successors, transferees and assigns. The
Guarantor may not assign this Guarantee.
SECTION 7.12 Non-Waiver. The failure of the Guaranteed Parties to enforce any
right or remedy hereunder, or promptly to enforce any such right or remedy,
shall not constitute a waiver thereof, nor give rise to any estoppel against the
Guaranteed Parties, nor excuse the Guarantor from its obligations hereunder.
SECTION 7.13 Termination. Subject to the provisions of Sections 1.8 and 5(c)
hereof, this Guarantee shall terminate upon the receipt by each of the
Guaranteed Parties of evidence satisfactory to it of the payment (or prepayment)
in full of the Obligations and any other amounts which may be owing hereunder
and the termination of the Credit Agreement and the other Credit Documents, or
the release of the Guarantor by the Guaranteed Parties, whichever shall occur
first. In addition, upon certification by the Company that the Guarantor has
been sold to a third party in compliance with the provisions of the Credit
Agreement, so long as no Default or Event of Default has occurred and is
continuing, this Guarantee shall terminate. At the time of any such termination,
the Guaranteed Parties, at the request and expense of the Guarantor, will
execute and deliver to the Guarantor a proper instrument or instruments
acknowledging the satisfaction and termination (as applicable) of this
Guarantee.
SECTION 7.14 Counterparts. This Guarantee may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
taken together shall constitute one and the same instrument.
SECTION 7.15 GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7.16 Submission to Jurisdiction: Waivers. The Guarantor hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Guarantee, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York and appellate courts from any thereof;




--------------------------------------------------------------------------------

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address set forth on Schedule A hereto or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;
(e)    waives the right to assert any counterclaims in respect of, and all
statutes of limitations which may be relevant to, such action or proceeding;
(f)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any such action or proceeding referred to in this
Section against any Guaranteed Party unless such action or proceeding is based
on gross negligence, willful misconduct, miscalculation of amounts owed by the
Guarantor or knowing violations of law; and
(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive, indirect or consequential damages
unless such damages are the result of willful misconduct or knowing violations
of law.
SECTION 7.17 Acknowledgement . The Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee;
(b)    neither the Administrative Agent nor any Guaranteed Party has any
fiduciary relationship to the Guarantor, and the relationship between the
Administrative Agent and the Guaranteed Parties, on the one hand, and the
Guarantor, on the other hand, is solely that of debtor and creditor, and
(c)    no joint venture exists among the Guaranteed Parties or among the
Guarantor and the Guaranteed Parties.
SECTION 7.18 WAIVERS OF JURY TRIAL. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND
THE GUARANTEED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered as of the date first above written.
[______________________________]




By:     
Name:
Title:




--------------------------------------------------------------------------------

SCHEDULE A TO SUBSIDIARY GUARANTEE
Notices
Address and Other Information:
Guarantor:
[___________________________]
c/o Arrow Electronics, Inc.
50 Marcus Drive
Melville, New York 11747
Attention: Treasurer, Arrow Electronics
Telecopy: (631) 847-2170
Telephone: (631) 847-5680

Administrative Agent:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10017
Attention: Peter Thauer
Email: peter.thauer@jpmorgan.com
Telecopy: (212) 270-5127
Telephone: (212) 270-6289

With a copy to:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Talitha Humes
Talitha.l.humes@jpmorgan.com
Telecopy: +1-713-750-2878
Telephone: +1-713-427-6190









--------------------------------------------------------------------------------

    



EXHIBIT G-1
FORM OF OPINION OF MILBANK, TWEED, HADLEY & MCCLOY LLP




August [__], 2011
To each of the Banks party
to the Credit Agreement
referred to below


JPMorgan Chase Bank, N.A.
as Administrative Agent
for said Banks


Ladies and Gentlemen:


We have acted as counsel to Arrow Electronics, Inc., a New York corporation (the
"Company"), Arrow Enterprise Computing Solutions, Inc. and Arrow Electronics
(UK), Inc., each Delaware corporations (the "Delaware Loan Parties", and
together with the Company, the "Loan Parties") in connection with the Five-Year
Credit Agreement, dated as of August [__], 2011 (the "Credit Agreement") among
the Company, the Subsidiary Borrowers party thereto, the several banks and other
financial institutions from time to time party thereto (the "Banks") and
JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein
but not defined herein have the respective meanings ascribed to them in the
Credit Agreement. This opinion is being delivered pursuant to the Credit
Agreement.


In rendering the opinions expressed below, we have examined the following
documents:
(a) the Credit Agreement;
(b) the Subsidiary Guarantees to which each of the Delaware Loan Parties is a
party;
(c) the Company Guarantee (collectively with the documents referred to in the
foregoing clauses, the "Transaction Documents"); and
(d) such records of the Company and its Subsidiaries and such other documents as
we have deemed proper as a basis for the opinions expressed below.


In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with authentic original documents of all documents submitted to us as copies.
When relevant facts were not independently established, we have relied upon
statements of governmental officials and upon representations made in or
pursuant to the Transaction Documents and statements of appropriate
representatives of the Loan Parties.


In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that:
(i) such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal valid, binding and enforceable obligations
of, all of the parties to such documents (other than the Loan Parties);
(ii) all signatories to such documents (other than the Loan Parties) have been
duly authorized;
(iii) all of the parties to such documents are duly organized and validly
existing; and
(iv) all of the parties to such documents (other than the Loan Parties) have the
power and authority (corporate or other)
to execute, deliver and perform such documents.


Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that:
1. Each Loan Party has all requisite corporate power to execute and deliver, and
to perform its obligations and incur liabilities under, each Transaction
Document to which it is a party.
2. The execution and delivery by each Loan Party of, and the performance and
incurrence by each Loan Party of its obligations and liabilities under, each
Transaction Document to which such Loan Party is a party have been duly
authorized by all necessary corporate action on the part of such Loan Party.
3. Each Transaction Document has been duly executed and delivered by each Loan
Party party thereto.
4. Each Transaction Document constitutes the legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or transfer or
other similar laws relating to




--------------------------------------------------------------------------------

    

or affecting the rights of creditors generally and except as the enforceability
of the Transaction Documents is subject to the application of general principles
of equity (regardless of whether considered in a proceeding in equity or at
law), including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.
5. No authorization, approval or consent of, and no filing or registration with,
any governmental or regulatory authority or agency of the United States of
America or the State of New York is required on the part of any Loan Party for
the execution or delivery by such Loan Party of, or for the performance or
incurrence by such Loan Party of any obligations or liabilities under, any of
the Transaction Documents to which such Loan Party is a party.
6. The execution and delivery by each Loan Party of, the performance and
incurrence by each Loan Party of its obligations and liabilities under, and the
consummation by each Loan Party of the other transactions contemplated by, the
Transaction Documents to which such Loan Party is a party do not and will not
(a) violate any applicable law, rule or regulation of the United States of
America or the State of New York or (b) in the case of the Delaware Loan
Parties, violate any provision of the General Corporation Law of the State of
Delaware (the "DGCL").
7. None of the Loan Parties is an "investment company" within the meaning of and
subject to regulation under the Investment Company Act of 1940, as amended. The
foregoing opinions are subject to the following comments and qualifications:
(A) The enforceability of Section 15.5(d) of the Credit Agreement (and other
similar provisions in the Transaction Documents) may be limited by (i) laws
rendering unenforceable indemnification contrary to Federal or state securities
laws and the public policy underlying such laws and (ii) laws limiting the
enforceability of provisions exculpating or exempting a party from, or requiring
indemnification of a party for, its own action or inaction, to the extent such
action or inaction involves gross negligence, recklessness or willful or
unlawful conduct.
(B) Section 5 of the Company Guarantee and Sections 1.1(a) and 1.7 of the
Subsidiary Guarantees may not be enforceable to the extent that the Obligations
(as defined and referred to therein) are materially modified.
(C) The enforceability of provisions in the Transaction Documents to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.
(D) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Bank is located (other than the State of New York) that limit the
interest, fees or other charges such Bank may impose for the loan or use of
money or other credit, (ii) the fourth sentence of Section 15.6(c)(i) of the
Credit Agreement and the last sentence of Section 15.7(a) of the Credit
Agreement, (iii) Section 15.7(b) of the Credit Agreement, Section 3 of the
Company Guarantee and Section 6 of the Subsidiary Guarantees, (iv) Section 15.9
of the Credit Agreement, (v) Section 15.14(a)(i) of the Credit Agreement and
Section 7.16(a) of the Subsidiary Guarantees, insofar as such provisions relate
to the subject matter jurisdiction of the United States District Court for the
Southern District of New York to adjudicate any controversy related to the
Transaction Documents, (vi) the waiver of inconvenient forum set forth in
Section 15.14(a)(ii) of the Credit Agreement and in Section 7.16(b) of the
Subsidiary Guarantees with respect to proceedings in the United States District
Court for the Southern District of New York and (vii) Section 1.2 of the
Subsidiary Guarantees.
(E) We point out with reference to obligations stated to be payable in a
currency other than Dollars that (i) a New York statute provides that a judgment
rendered by a court of the State of New York in respect of an obligation
denominated in any such other currency would be rendered in such other currency
and would be converted into Dollars at the rate of exchange prevailing on the
date of entry of the judgment and (ii) a judgment rendered by a Federal court
sitting in the State of New York in respect of an obligation denominated in any
such other currency may be expressed in Dollars, but we express no opinion as to
the rate of exchange such Federal court would apply.
(F) We express no opinion as to the applicability to the obligations of any
Subsidiary Guarantor (or the enforceability of such obligations) of Section 548
of the Federal Bankruptcy Code of 1978, Article 10 of the New York Debtor and
Creditor Law or any other provision of law relating to fraudulent conveyances,
transfers or obligations or of the provisions of laws of the jurisdiction of
incorporation of any Subsidiary Guarantor restricting dividends, loans or other
distributions by a corporation for the benefit of its stockholders.


Our opinions set forth in paragraphs 5 and 6 above are limited to our knowledge
of the business activities of the Loan Parties and our review of those statutes,
rules and regulations that in our experience are customarily applicable to
transaction of the type contemplated by the Transaction Documents.


The foregoing opinions are limited to matters involving the laws of the State of
New York, the DGCL and the Federal laws of the United States of America, and we
do not express any opinion with respect to the laws of any other jurisdiction.




--------------------------------------------------------------------------------

    

At the request of our clients, this opinion letter is, pursuant to the Credit
Agreement, provided to you by us in our capacity as counsel to the Loan Parties,
and this opinion letter may not be relied upon by any Person for any purpose
other than in connection with the transactions contemplated by the Transaction
Documents without, in each instance, our prior written consent.


Very truly yours,




--------------------------------------------------------------------------------

    





EXHIBIT G-2
FORM OF OPINION OF PETER S. BROWN


August [_], 2011


To each of the Banks party
to the Credit Agreement
referred to below


JPMorgan Chase Bank, N.A.
as Administrative Agent
for said Banks


Ladies and Gentlemen:


I am Senior Vice President and General Counsel of Arrow Electronics, Inc., a New
York corporation (the "Company"). As such, I have acted as counsel for the
Company and Arrow Electronics (UK), Inc. and Arrow Enterprise Computing
Solutions, Inc., each Delaware corporations (the "Delaware Loan Parties" and,
together with the Company, the "Loan Parties") in connection with the Five-Year
Credit Agreement dated as of August [_], 2011 (the "Credit Agreement") among the
Company, the Subsidiary Borrowers from time to time party thereto, the several
banks and other financial institutions from time to time party thereto (the
"Banks"), and JPMorgan Chase Bank, N.A. as administrative agent for the Banks
thereunder, and each of the documents listed on Annex A hereto (the Credit
Agreement and such listed documents, collectively, the "Transaction Documents").


This opinion is furnished to you pursuant to the Credit Agreement. Unless
otherwise defined herein, capitalized terms used herein that are defined in the
Credit Agreement are used herein as therein defined.


In connection with this opinion, I have examined copies of (a) each of the
Transaction Documents and (b) such corporate documents and records of the
Company and its Subsidiaries, certificates and instruments of public officials
and officers of the Company and its Subsidiaries and other documents as I have
deemed relevant or proper as a basis for my opinions set forth herein.


In arriving at the opinions contained herein, I have made such investigations of
law, in each case as I have deemed appropriate as a basis for such opinions.


For the purposes of the opinions contained herein, I have assumed:
(i) the genuineness of all signatures and the conformity to the original of all
copies submitted to me as photocopies or conformed copies; and
(ii) the accuracy of (A) certified copies of the certificates of incorporation
of the Loan Parties and (B) good standing certificates for the Loan Parties.


I am a member of the Bar of the State of New York and I express no opinion as to
any matters governed by any laws other than the laws of the State of New York,
the General Corporation Law of the State of Delaware and the Federal laws of the
United States of America.


Based upon the foregoing and subject to the qualifications, limitations and
exceptions set forth below, I am of the opinion that:
1. Each Loan Party is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation.
2. Each Loan Party (a) has the corporate power and authority and the legal right
to own and operate its property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged and (b) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except where the failure to be duly
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.
3. Except for (a) consents or authorizations that have been obtained or filings
that have been made, and that in either case are, to the best of my knowledge,
in full force and effect and (b) consents or authorizations the failure to
obtain which or filings the failure to make which could not reasonably be
expected to have a Material Adverse Effect, no




--------------------------------------------------------------------------------

    

consent or authorization of, filing with or other act by or in respect of, any
Governmental Authority or any other Person is required under applicable laws,
rules or regulations within the scope of this opinion or under Contractual
Obligations or court orders known to me that are binding upon the Company or any
of its Subsidiaries, in connection with the execution, delivery, performance,
validity or enforceability of the Transaction Documents or the borrowings under
the Credit Agreement.
4. The execution, delivery and performance of the Transaction Documents, the
consummation of the transactions contemplated thereby, the compliance by each
Loan Party with any provisions thereof and the borrowings under the Credit
Agreement do not and (absent any changes in any applicable law, rule,
regulation, Contractual Obligation or court order) will not (a) violate, or
constitute a default under, any Contractual Obligation or court orders known to
me that are binding upon the Company or any of its Subsidiaries (except for
violations of Contractual Obligations that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect) or (b)
result in or require the creation or imposition of any Lien on any of its or
their respective properties or revenues pursuant to any such law, rule,
regulation, Contractual Obligation or court order, except for the Liens
expressly permitted by subsection 12.3 of the Credit Agreement.
5. To the best of my knowledge, no legal or arbitral proceeding, or any
proceeding by or before any Governmental Authority is now pending or threatened
against the Company or any of its Subsidiaries or against any of its or their
respective properties or revenues with respect to any of the Credit Documents or
any of the transactions contemplated thereby.
6. To the best of my knowledge, neither the Company nor any of its Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.
7. The Company is not subject to regulation under any Federal or state statute
or regulation within the scope of this opinion that limits its ability to incur
Indebtedness under the Credit Agreement.


Anything to the contrary expressly stated or implied notwithstanding, I express
no opinion as to the effect of any law, rule or regulation outside the express
scope of the opinions.


This opinion has been rendered solely for the benefit of the addressees hereof
and their respective Transferees in connection with the Transaction Documents
and the transactions contemplated thereby and may not be used, circulated,
quoted, relied upon or otherwise referred to by any other Persons or for any
purpose without my prior written consent. My opinions herein are in all cases
given as of the date of this opinion letter, and I undertake no, and disclaim
any, obligation to update such opinions (or otherwise advise you) with respect
to any change occurring after the date hereof in any factual, legal or other
matters set forth herein or upon which the opinions contained herein are based.


Very truly yours,




--------------------------------------------------------------------------------

    

ANNEX A
Other Transaction Documents
1. The respective Subsidiary Guarantees to which each Delaware Loan Party is a
party.
2. The Company Guarantee.








--------------------------------------------------------------------------------



EXHIBIT G-3 TO
CREDIT AGREEMENT
OPINIONS RELATING TO THE
FOREIGN SUBSIDIARY BORROWERS
Opinions for the Foreign Subsidiary Borrowers:
1.The Foreign Subsidiary Borrower is validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization (the
“Jurisdiction”).
SECTION 33. The Foreign Subsidiary Borrower has the power and authority, and the
legal right, to make, deliver and perform its obligations under the Credit
Agreement and to borrow under the Credit Agreement. The Foreign Subsidiary
Borrower has taken all necessary corporate action to authorize the performance
of its obligations as a “Foreign Subsidiary Borrower” under the Credit Agreement
and to authorize the execution, delivery and performance of the Credit
Agreement.
SECTION 34. Except for consents, authorizations, approvals, notices and filings
described on an attached schedule, all of which have been obtained, made or
waived and are in full force and effect, no consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
Governmental Authority is required in connection with the borrowings by the
Foreign Subsidiary Borrower under the Credit Agreement or with the execution,
delivery, performance, validity or enforceability of the Credit Agreement.
SECTION 35. The Credit Agreement has been duly executed and delivered on behalf
of the Foreign Subsidiary Borrower.
SECTION 36. The execution and delivery of the Credit Agreement by the Foreign
Subsidiary Borrower, the performance of its obligations thereunder, the
consummation of the transactions contemplated thereby, the compliance by the
Foreign Subsidiary Borrower with any of the provisions thereof, the borrowings
under the Credit Agreement and the use of proceeds thereof, all as provided
therein, (a) will not violate, or constitute a default under, any Requirement of
Law of the Foreign Subsidiary Borrower and (b) will not result in, or require,
the creation or imposition of any Lien on any of its properties or revenues
pursuant to any such Requirement of Law.
SECTION 37. There are no taxes imposed by the Jurisdiction (a) on or by virtue
of the execution, delivery, enforcement or performance of the Credit Agreement
or (b) on any payment

--------------------------------------------------------------------------------

to be made by the Foreign Subsidiary Borrower pursuant to the Credit Agreement
other than any Non-Excluded Taxes payable by the Foreign Subsidiary Borrower as
provided in subsection 8.6 of the Credit Agreement.
SECTION 38. To ensure the legality, validity, enforceability or admissibility in
evidence of the Credit Agreement, it is not necessary that the Credit Agreement
or any other Loan Documents or any other document be filed, registered or
recorded with, or executed or notarized before, any court of other authority of
the Jurisdiction or that any registration charge or stamp or similar tax be paid
on or in respect of the Credit Agreement.
SECTION 39. The Credit Agreement is in proper legal form under the laws of the
Jurisdiction for the enforcement thereof against the Foreign Subsidiary Borrower
under the laws of the Jurisdiction.
SECTION 40. In any action or proceeding arising out of or relating to the Credit
Agreement in any court in the Jurisdiction, such court would recognize and give
effect to the choice of law provisions in the Credit Agreement wherein the
parties thereto agree that the Credit Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
SECTION 41. It is not necessary under the laws of the Jurisdiction (a) in order
to enable the Administrative Agent and the Banks or any of them to enforce their
respective rights under the Credit Agreement or (b) by reason of the execution
of the Credit Agreement [or the Joinder Agreement to which the Foreign
Subsidiary Borrower is a party] or the performance of the Credit Agreement that
any of them should be licensed, qualified or entitled to carry on business in
the Jurisdiction.
SECTION 42. Neither the Administrative Agent nor any of the Banks will be deemed
to be resident, domiciled, carrying on business or subject to taxation in the
Jurisdiction merely by reason of the execution of the Credit Agreement [or the
Joinder Agreement to which the Foreign Subsidiary Borrower is a party] or the
performance or enforcement of any thereof. The performance by the Administrative
Agent and the Banks or any of them of any action required or permitted under the
Credit Agreement will not violate any law or regulation, or be contrary to the
public policy, of the Jurisdiction.
SECTION 43. If any judgment of a competent court referred to in Section
15.14(a)(i) of the Credit Agreement were rendered against the Foreign Subsidiary
Borrower in connection with any action arising out of or relating to the Credit
Agreement, such judgment would be recognized and could be sued upon in the
courts of the Jurisdiction, and such courts would grant a judgment which would
be enforceable against the Foreign Subsidiary Borrower in the Jurisdiction
without any retrial unless it is shown that (a) the foreign court did not have
jurisdiction in accordance with its jurisdictional rules, (b) the party against
whom the judgment of such foreign court was obtained had no notice of the
proceedings or (c) the judgment of such foreign court was obtained through
collusion or fraud or was based upon clear mistake of fact or law.
The foregoing opinions may be subject to customary assumptions and
qualifications.



--------------------------------------------------------------------------------

EXHIBIT H TO
CREDIT AGREEMENT
FORM OF
CERTIFICATE OF RESPONSIBLE OFFICER
PURSUANT TO SUBSECTION 11.2(b)
Pursuant to subsection 11.2(b) of the FIVE YEAR CREDIT AGREEMENT, dated as of
August [__], 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to
time parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF
TOKYO-MITSHIBISHI UFJ, LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arrangers and Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, the undersigned, [Responsible Officer of the Company],
hereby certifies, to the best of his/her knowledge, as follows:
2.For the fiscal year of the Company ending ________ __, ____, the Company has
observed or performed all of its covenants and other agreements contained in the
Credit Agreement and the other Credit Documents to which it is a party to be
observed or performed by it, I have obtained no knowledge of any Default or
Event of Default except as specified herein [specify Default or Event of
Default, if any];
SECTION 44. The financial statements delivered concurrently herewith pursuant to
subsections 11.1(a) and (b) of the Credit Agreement fairly present the
consolidated (or consolidating, as appropriate) financial position and results
of operations of the Company and its consolidated Subsidiaries in accordance
with GAAP applied consistently throughout the periods reflected therein and with
the prior periods (except as approved by the accountants performing such audit
or the Responsible Officer making such certification, as the case may be, and
disclosed therein).
SECTION 45. The calculations set forth on Schedule A hereto support the
statement in paragraph 1 above in respect of subsections 12.1(a) and (b) and
12.2 of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed on
its behalf by the undersigned on and as of the __ day of _________, 20___.
ARROW ELECTRONICS, INC.
By: _____________________
Name:
Title:



--------------------------------------------------------------------------------

EXHIBIT I TO
CREDIT AGREEMENT
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, Competitive Advance Loan, Swing
Line Loan and Local Currency Loan included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an affiliate/Approved Fund of [identify Bank]4]


3.
Borrower(s):        ______________________________



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as Administrative Agent
under the

--------------------------------------------------------------------------------

Credit Agreement


5.
Credit Agreement:    The FIVE YEAR CREDIT AGREEMENT, dated as of August [__],
2011, among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to time
parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF
TOKYO-MITSHIBISHI UFJ, LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arrangers and Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent



























































4 Select as applicable

--------------------------------------------------------------------------------



6.
Assigned Interest:

    
Facility Assigned
Aggregate Amount of Commitment/Loans for all Banks
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans 5
“Revolving Commitment”
$
$
%
“Swing Line Commitment”,
$
$
%
“Committed Rate Loan”,
$
$
%
“Swing Line Loan”,
$
$
%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


















































5 Set forth, to at least 15 decimals, as a percentage of the Commitment/Loans of
all banks.

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


_________________________________
NAME OF ASSIGNOR


By: _____________________
Name:
Title:


ASSIGNEE


_________________________________
NAME OF ASSIGNEE


By: _____________________
Name:
Title:

--------------------------------------------------------------------------------

[Consented to:]


J.P. CHASE BANK, N.A.,
as Issuing Bank, Swing Line Bank and Administrative Agent


By: _____________________
Name:
Title:

BANK OF AMERICA, N.A.,
as a Swing Line Bank

By:                    
Name:    
Title:    


THE BANK OF NOVA SCOTIA,
as a Swing Line Bank

By:                    
Name:    
Title:    


BNP PARIBAS,
as a Swing Line Bank

By:                    
Name:    
Title:    


By:                    
Name:    
Title:    


THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as a Swing Line Bank

By:                    
Name:    
Title:    


[ARROW ELECTRONICS, INC.


By: _____________________
Name:
Title:]



--------------------------------------------------------------------------------

ANNEX 1


FIVE YEAR CREDIT AGREEMENT, dated as of August [__], 2011, among ARROW
ELECTRONICS, INC., the Subsidiary Borrowers from time to time parties thereto,
the several Banks from time to time parties thereto, BNP PARIBAS, BANK OF
AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSHIBISHI UFJ,
LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA
SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers and
Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as Administrative Agent


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Bank, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Bank thereunder, (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 11.1 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other Bank
and (v) if it is a Non-U.S. Bank, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not

--------------------------------------------------------------------------------

taking action under the Loan Documents and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Bank, including its obligation pursuant
to subsection 8.6 of the Credit Agreement and (c) appoints and authorizes the
Administrative Agent, each Swing Line Bank and each Issuing Bank to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent, each Swing Line Bank and
each Issuing Bank, as the case may be, by the terms thereof, together with such
powers as are incidental thereto..


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

--------------------------------------------------------------------------------

EXHIBIT J-1 TO
CREDIT AGREEMENT




FORM OF EXTENSION REQUEST 7
__________, 20__
JPMorgan Chase Bank, N.A., as Administrative Agent

EXTENSION REQUEST, dated as of the date set forth below, entered into pursuant
to the FIVE YEAR CREDIT AGREEMENT, dated as of August [__], 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined), among ARROW
ELECTRONICS, INC., the Subsidiary Borrowers from time to time parties thereto,
the several Banks from time to time parties thereto, BNP PARIBAS, BANK OF
AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSHIBISHI UFJ,
LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA
SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers and
Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
Pursuant to Section 2.13(a) of the Credit Agreement, the Company hereby requests
that the Banks extend the Termination Date now in effect by a period of one
year, to August __, [2017/2018].
 
Very truly yours,
ARROW ELECTRONICS, INC.
By____________________________
Name:
Title:






7 Extension Request may be given no earlier than 60 days prior to each
anniversary of the Closing Date and no later than 45 days prior to each
anniversary of the Closing Date






--------------------------------------------------------------------------------

    

EXHIBIT J-2 TO
CREDIT AGREEMENT


FORM OF CONTINUATION NOTICE 8
__________, 20__


JPMorgan Chase Bank, as Administrative Agent

CONTINUATION NOTICE, dated as of the date set forth below, entered into pursuant
to the FIVE YEAR CREDIT AGREEMENT, dated as of August [__], 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined), among ARROW
ELECTRONICS, INC., the Subsidiary Borrowers from time to time parties thereto,
the several Banks from time to time parties thereto, BNP PARIBAS, BANK OF
AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSHIBISHI UFJ,
LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA
SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers and
Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The undersigned Bank is delivering this Continuation Notice in response to the
Extension Request dated __________, 20__. Pursuant to Section 2.13(a) of the
Credit Agreement, the undersigned Bank hereby consents, in its sole discretion,
to the extension of the Termination Date to January __, [2017/2018], as
requested by the Company in the Extension Request.
Very truly yours,
[NAME OF BANK]


By____________________________
Name:
Title:




8 Continuation Notice must be received by the Administrative Agent no later than
20 days prior to the then applicable anniversary of the Closing Date. Any Bank
that fails to submit a Continuation Notice by such date shall be deemed not to
have consented to the requested extension and shall constitute a Non-Extending
Bank.




--------------------------------------------------------------------------------

EXHIBIT K TO
CREDIT AGREEMENT


FORM OF NEW BANK SUPPLEMENT
SUPPLEMENT, dated _______ __, to the FIVE YEAR CREDIT AGREEMENT, dated as of
August [__], 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to
time parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF
TOKYO-MITSHIBISHI UFJ, LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arrangers and Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent
W I T N E S S E T H:
WHEREAS, the Credit Agreement provides in subsection 2.10 thereof that any bank
or financial institution, although not originally a party thereto, may become a
party to the Credit Agreement in accordance with the terms thereof by executing
and delivering to the Borrowers and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;
NOW, THEREFORE, the undersigned hereby agrees as follows:
The undersigned agrees to be bound by the provisions of the Credit Agreement and
agrees that it shall, on the date this Supplement is accepted by the Borrowers
and the Administrative Agent, become a Bank for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Revolving
Commitment of $__________________.
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Bank under the Credit Agreement, (ii) from and after the date hereof, it shall
be bound by the provisions of the Credit Agreement as a Bank thereunder and, to
the extent of its Commitment, shall have the obligations of a Bank thereunder,
(iii) it has received a copy of the Credit Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 11.1 thereof,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Supplement on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Bank and (v) if it is a
Non-U.S. Bank, attached to this Supplement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the undersigned, (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents and (ii) it will be bound by the provisions of the Credit
Agreement and perform in accordance with their terms all of the obligations
which by the terms of the Credit Documents are required to be performed by it as
a Bank, including its obligations pursuant to subsection 8.6 of the Credit
Agreement and (c) appoints and authorizes the Administrative Agent, each Swing
Line Bank and each Issuing Bank to take such action as agent

--------------------------------------------------------------------------------

on its behalf and to exercise such powers and discretion under the Credit
Agreement or any instrument or document furnished pursuant hereto or thereto as
are delegated to the Administrative Agent, each Swing Line Bank and each Issuing
Bank, as the case may be, by the terms thereof, together with such powers as are
incidental thereto.
The undersigned agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the undersigned designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the Loan Parties and their
affiliates or their respective securities) will be made available and who may
receive such information in accordance with the undersigned’s compliance
procedures and applicable laws, including Federal and state securities laws.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
[NAME OF NEW BANK]
By:

Title:

Accepted this _____ day of
______________, 20__
ARROW ELECTRONICS, INC.
By:

Title:

Accepted this _____ day of
______________, 20__
[OTHER BORROWERS]
By:

Title:

Accepted this _____ day of
______________, 20__
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:

Title:




--------------------------------------------------------------------------------

EXHIBIT L TO
CREDIT AGREEMENT


FORM OF REVOLVING COMMITMENT INCREASE SUPPLEMENT
SUPPLEMENT, dated _______ __, to the FIVE YEAR CREDIT AGREEMENT, dated as of
August [__], 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), among ARROW ELECTRONICS, INC., the Subsidiary Borrowers from time to
time parties thereto, the several Banks from time to time parties thereto, BNP
PARIBAS, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and THE BANK OF
TOKYO-MITSHIBISHI UFJ, LTD., as Syndication Agents, J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP., MERILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arrangers and Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent


W I T N E S S E T H:
WHEREAS, pursuant to the provisions of subsection 2.10 of the Credit Agreement,
the undersigned may increase the amount of its Revolving Commitment in
accordance with the terms thereof by executing and delivering to the Borrowers
and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and
WHEREAS, the undersigned now desires to increase the amount of its Revolving
Commitment under the Credit Agreement;
NOW THEREFORE, the undersigned hereby agrees as follows:
1. The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by the Borrowers and the
Administrative Agent it shall have its Revolving Commitment increased by
$______________, thereby making the amount of its Revolving Commitment
$______________.
IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
[NAME OF BANK]
By:

Title:

--------------------------------------------------------------------------------

Accepted this _____ day of
______________, 20__
ARROW ELECTRONICS, INC.
By:

Title:

[OTHER BORROWERS]
By:

Title:

Accepted this _____ day of
______________, 20__
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:

Title:

--------------------------------------------------------------------------------

EXHIBIT M-1
[FORM OF]
TAX CERTIFICATE
(For Non-U.S. Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five-Year Credit Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Arrow Electronics, Inc., the Subsidiary Borrowers, BNP
Paribas, Bank of America, N.A., The Bank of Nova Scotia and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as syndication agents for the Banks thereunder,
JPMorgan Chase Bank, N.A., as administrative agent for the Banks thereunder and
each Bank from time to time party thereto.
Pursuant to the provisions of Section 8.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------

    

EXHIBIT M-2
[FORM OF]
TAX CERTIFICATE
(For Non-U.S. Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Five-Year Credit Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Arrow Electronics, Inc., the Subsidiary Borrowers, BNP
Paribas, Bank of America, N.A., The Bank of Nova Scotia and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as syndication agents for the Banks thereunder,
JPMorgan Chase Bank, N.A., as administrative agent for the Banks thereunder and
each Bank from time to time party thereto.
Pursuant to the provisions of Section 8.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
in respect of which it is providing this certificate, (ii) its partners/members
are the sole beneficial owners of such Loan(s), (iii) with respect to the
extension of credit pursuant to this Credit Agreement, neither the undersigned
nor any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned's or its partners/members'
conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]








--------------------------------------------------------------------------------

    

EXHIBIT M-3
[FORM OF]
TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five-Year Credit Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Arrow Electronics, Inc., the Subsidiary Borrowers, BNP
Paribas, Bank of America, N.A., The Bank of Nova Scotia and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as syndication agents for the Banks thereunder,
JPMorgan Chase Bank, N.A., as administrative agent for the Banks thereunder and
each Bank from time to time party thereto.
Pursuant to the provisions of Section 8.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]








--------------------------------------------------------------------------------

    

EXHIBIT M-4
[FORM OF]
TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Five-Year Credit Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Arrow Electronics, Inc., the Subsidiary Borrowers, BNP
Paribas, Bank of America, N.A., The Bank of Nova Scotia and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as syndication agents for the Banks thereunder,
JPMorgan Chase Bank, N.A., as administrative agent for the Banks thereunder and
each Bank from time to time party thereto.
Pursuant to the provisions of Section 8.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Bank and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]




